Execution Version



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS AGREEMENT.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION, WHICH HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. THE OMITTED INFORMATION IS MARKED WITH “[***]”.

--------------------------------------------------------------------------------











GAS PROCESSING AGREEMENT
by and between
APACHE CORPORATION
and
ALPINE HIGH PROCESSING LP
dated
July 1, 2018


Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


GAS PROCESSING AGREEMENT
ARTICLE I
DEFINITIONS
 
1


ARTICLE II
DEDICATION AND SERVICES
 
7


ARTICLE III
DELIVERY POINTS AND PRESSURE
 
14


ARTICLE IV
GAS QUALITY
 
16


ARTICLE V
MEASUREMENT
 
16


ARTICLE VI
FEES, FUEL, AND CONSIDERATION
 
20


ARTICLE VII
PRICE AND ALLOCATIONS
 
21


ARTICLE VIII
RESIDUE GAS REDELIVERY PROCEDURES
 
21


ARTICLE IX
PLANT PRODUCTS REDELIVERY PROCEDURES
 
22


ARTICLE X
PAYMENTS
 
23


ARTICLE XI
AUDIT RIGHTS
 
24


ARTICLE XII
FORCE MAJEURE
 
25


ARTICLE XIII
INDEMNIFICATION
 
25


ARTICLE XIV
TITLE
 
27


ARTICLE XV
ROYALTY AND TAXES
 
28


ARTICLE XVI
NOTICE AND PAYMENT INSTRUCTIONS
 
28


ARTICLE XVII
DISPUTE RESOLUTION
 
29


ARTICLE XVIII
TERM
 
30


ARTICLE XIX
MISCELLANEOUS
 
31



EXHIBITS:
Exhibit A    -    Dedicated Area
Exhibit B    -    Delivery Points and Redelivery Points
Exhibit C    -    Fees and FL&U
Exhibit D    -    Gas Quality Specifications
Exhibit E    -     Take In-Kind Terms
Exhibit F    -     Allocation Methodologies
Exhibit G     -    Form of Memorandum of Agreement
Exhibit H    -    Form of Memorandum of Release
Exhibit I    -    Form of Transferee Agreement
Exhibit J    -    Form of Joinder Agreement
    




Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LLC (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


GAS PROCESSING AGREEMENT
This Gas Processing Agreement (this “Agreement”) is made and entered into to be
retroactively effective July 1, 2018 (“Effective Date”), by and between Alpine
High Processing LP, a Delaware limited partnership (“Processor”), and Apache
Corporation, a Delaware corporation (“Producer”). Processor and Producer are
sometimes referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”
Background:
Producer owns or controls volumes of Gas produced from certain oil and gas
leases located in Reeves, Pecos, Jeff Davis, and Culberson Counties, Texas, and
Processor owns and operates natural gas and natural gas liquids processing
facilities located in Reeves County, Texas. The Parties desire for Processor to
process certain volumes of Producer’s Gas at the Processor’s Facilities on the
terms and conditions set forth in this Agreement.
The Parties originally entered into that certain Gas Processing Agreement dated
as of May 1, 2018 (the “Original Processing Agreement”). This Agreement hereby
amends, restates, supersedes and replaces the Original Processing Agreement in
its entirety.
Agreement:
In consideration of the premises and of the mutual covenants in this Agreement,
together with other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each Party, Processor and Producer agree as
follows:
ARTICLE I

DEFINITIONS
Unless another definition is expressly stated or the context requires otherwise,
the following terms, when used in this Agreement and all exhibits and
attachments to this Agreement, have the following meanings:
(a)“2-Year Forecast” shall have the meaning set forth in Section 2.1.
(b) “Affiliate” means any person that directly or indirectly controls, is
controlled by, or is under common control with another person through one more
intermediaries or otherwise. The term “control” means having the power, directly
or indirectly, to direct or cause the direction of the management and policies
of a person, whether through ownership, by contract, or otherwise. A person is
deemed to be an Affiliate of another specified person if such person owns 50% or
more of the voting securities of the specified person, or if the specified
person owns 50% or more of the voting securities of such person, or if 50% or
more of the voting securities of the specified person and such person are under
common control. Notwithstanding the foregoing, for purposes of Article XIII, (1)
Producer and Processor are deemed to not be Affiliates of one another, (2)
Alpine High Gathering LP, Alpine High Pipeline LP, Alpine High NGL Pipeline LP,
and Alpine High Subsidiary GP are deemed Affiliates of Alpine High Processing LP
and not Affiliates of Apache Corporation, and (3) all other Affiliates of Apache
Corporation are deemed to not be Affiliates of Alpine High Processing LP.


Page 1
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(c)“Affiliate Interests” As defined in Section 2.11.
(d)“Audit” shall have the meaning set forth in Article XI.
(e)“Btu” means a “British Thermal Unit,” which is the amount of heat required to
raise the temperature of one pound of water from 59 degrees Fahrenheit to 60
degrees Fahrenheit at a constant pressure of 14.65 psia.
(f)“Business Day” means any calendar day, other than a Saturday or Sunday, on
which commercial banks in Houston, Texas are open for business.
(g)“Calendar Year” means the period from January 1st through December 31st of
the same calendar year.
(h)“Capacity Commitment” shall have the meaning set forth in Section 2.4.
(i)“Central Conditioning Facility” means a facility used for dehydration,
compression, treating, or any combination of the foregoing for Non-Processable
Gas.
(j)“Central Processing Facility” means a refrigeration processing plant used for
processing and for dehydration, compression, treating, or any combination of the
foregoing.
(k)“Central Time” means Central Standard Time, as adjusted semi-annually for
daylight savings time.
(l)“Claim” means any lawsuit, claim, proceeding, investigation, or other similar
action.
(m)“Consequential Damages” shall have the meaning set forth in Section 19.9.
(n)“Cryogenic Processing Facility” or “Cryo” means a cryogenic processing plant
used for processing and for dehydration, compression, treating or any
combination of the foregoing. Each Cryo shall have a minimum design capacity of
200 MMcf per day.
(o)“Cubic Foot” means a volume of Gas occupying a space of one cubic foot at a
temperature of 60 degrees Fahrenheit and at a pressure of 14.65 psia.
(p)“Day” means the 24-hour period beginning at 9:00 a.m., Central Time, on a
calendar day and ending at 9:00 a.m., Central Time, on the following calendar
day (as Central Time is adjusted each calendar year for daylight savings time).
(q)“Dedicated Area” means the lands located in Reeves, Pecos, Jeff Davis, and
Culberson Counties, Texas, more particularly described in Exhibit A.
(r)“Delivery Point” or “Delivery Points” shall have the meaning set forth in
Section 3.1.
(s)“Ethane Rejection Option” shall have the meaning set forth in Section 2.5(b).
(t)“Fees” shall mean, collectively, the Central Conditioning Fee, the Central
Processing Fee, and the Cryogenic Processing Fee.


Page 2
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(u)“Firm” means Processor’s obligation to receive and process Producer’s Gas,
and Producer’s right to deliver and have its Gas processed, shall not be subject
to interruption, except as absolutely necessary as a result of Force Majeure or,
after reasonable prior notice, during periods of Processor’s Facilities
maintenance or repair, and in the event of any such interruption or in the event
of excess Gas deliveries to the Processor’s Facilities (from Producer or a third
party) over and above Plant Capacity, Producer’s Gas shall have first priority
rights and shall be the last curtailed, unless Producer otherwise provides
consent.
(v)“FL&U” means fuel and lost and unaccounted for Gas and fuel for Gas-Electric
Equivalent that is deducted and retained as fuel and/or system loss by
Processor, which is used in and/or occurs in the operation of Processor’s
Facilities.
(w)“Force Majeure” shall have the meaning set forth in Section 12.2.
(x)“Gas” means any mixture of hydrocarbon gases or of hydrocarbon gases and
non‑combustible gases in a gaseous state.
(y)“Gas Electric Equivalent” shall have the meaning set forth in Exhibit C.
(z)“Gas Price” shall have the meaning set forth in Exhibit C.
(aa)“Governmental Authority” Any federal, state, municipal, local or similar
governmental authority, regulatory or administrative agency or court with
jurisdiction over the Parties or either Party, this Agreement, any of the
transactions contemplated hereby, or Processor’s Facilities or any other
facilities utilized by a Party for the performance of this Agreement.
(ab)“Gross Heating Value” means the amount of energy transferred as heat per
mass or mole from the complete, ideal combustion of the Gas with oxygen (from
air), at a base temperature in which all water formed by the reaction condenses
to liquid. If the gross heating value has a volumetric rather than a mass or
molar basis, the standard conditions are deemed 14.65 psia and 60 degrees
Fahrenheit.
(ac)“Ideal Gas Laws” means the thermodynamic laws applying to perfect gases.
(ad)“Inert Constituents” means constituents other than Plant Products contained
in Gas, including oxygen, carbon dioxide, nitrogen, hydrogen sulfide, water
vapor, ozone, nitrous oxide, and mercury.
(ae)“Interests” means any right, title, or interest in lands which gives
Producer the right to produce and market oil and/or Gas therefrom, whether
arising from fee ownership, working interest ownership, mineral ownership,
leasehold ownership, farmout, or other contractual arrangement or arising from
any pooling, unitization, or communitization of any of the foregoing rights
within the Dedicated Area, and any and all replacements, renewals, and
extensions or amendments of any of the same.
(af)“Law” or “Laws” Any of the following: laws, rules, regulations, decrees,
judgments or orders of, or licenses or permits issued by, any Governmental
Authority, including, without limitation, any U.S. Bureau of Land Management
requirement that is applicable to any federal lease included in the Dedicated
Area.


Page 3
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(ag)“Loss” means any loss, cost, expense, liability, damage, sanction, judgment,
lien, fine, or penalty, including reasonable attorney’s fees, incurred, suffered
or paid by the applicable indemnified Persons on account of: (i) injuries
(including death) to any Person or damage to or destruction of any property,
sustained or alleged to have been sustained in connection with or arising out of
the matters for which the indemnifying Party has agreed to indemnify the
applicable indemnified Persons, or (ii) the breach of any covenant or agreement
made or to be performed by the indemnifying Party pursuant to this Agreement.
(ah)“Material Measurement Error” shall have the meaning set forth in Section
5.4.
(ai)“Mcf” means one thousand Cubic Feet.
(aj)“Minimum Cryo Volume” shall have the meaning set forth in Section 2.4.
(ak)“MMBtu” means one million Btu.
(al)“Month” means the period beginning at 9:00 a.m., Central Time, on the first
Day of a calendar month and ending at 9:00 a.m., Central Time, on the first Day
of the succeeding calendar month.
(am)“Monthly Statement” shall have the meaning set forth in Section 10.1.
(an)“Non-Conforming Plant Products” shall have the meaning set forth in
Section 9.3.
(ao)“Non-Conforming Residue Gas” shall have the meaning set forth in Section
8.3.
(ap)“Non-Op Gas” shall have the meaning set forth in Section 2.1.
(aq)“Non-Processable Gas” means Producer’s Gas that Producer elects to have
delivered to a Central Conditioning Facility.
(ar)“Off-Spec Gas” shall have the meaning set forth in Section 4.2.
(as)“Operational” means in-service and ready to accept deliveries of Producer’s
Gas under this Agreement.
(at)“Person” An individual, a corporation, a partnership, a limited partnership,
a limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
(au)“Processor’s Facilities” means any or all of the compressor stations,
Central Conditioning Facilities, Central Processing Facilities, and Cryogenic
Processing Facilities owned by Processor, capable of receiving Producer’s Gas
for dehydration, compression, treating, and/or removal of Plant Products from
time to time, and located in Reeves, Pecos, Jeff Davis, and Culberson Counties,
Texas.
(av)“Plant Capacity” shall have the meaning set forth in Section 2.4.
(aw)“Plant Products” means the mixture consisting primarily of ethane, propane,
isobutane, normal butane, and natural gasoline (and any incidental methane) that
are extracted at the Processor’s


Page 4
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Facilities and all other condensate in Producer’s Gas delivered to the Delivery
Points or otherwise recovered at the Processor’s Facilities.
(ax)“Plant Products Price” means, for each component Plant Product, a price per
gallon equal to 100% of the Monthly average of Processor’s actual sales price
for such component product sold from the Processor’s Facilities. It is
understood that the Plant Products Price shall be net of actual, third–party,
commercially reasonable fees paid or incurred by Processor for the
transportation and fractionation directly related to Producer’s Plant Products
but shall not in any circumstance include any (i) marketing or broker fees, (ii)
deficiency, take-or-pay, or demand charges, (iii) price adjustments relating to
Y-grade product quality specifications, (iv) imbalance fees and penalties, (v)
line fill requirements, or (vi) requirements as to product working inventory of
Y-grade at a fractionation facility.
(ay)“Plant Products Redelivery Points” means the upstream insulating flange of
the applicable custody meter at the discharge points downstream of the
Processor’s Facilities, as applicable, as described on Exhibit B, in which Plant
Products are redelivered as raw mix to a takeaway pipeline or other transport
mode for the account of Producer.
(az)“Primary Term” shall have the meaning set forth in Section 18.1.
(ba)“Prior Dedication” means, as to any Interests acquired by Producer (or any
of its successors or assigns under this Agreement) within the Dedicated Area,
whether before or after the Effective Date, any dedication or commitment for
some or all Services burdening such Interests which is in effect as of the time
of any such acquisition.
(bb)“Processable Gas” means Producer’s Gas that Producer elects to have
delivered to a Central Processing Facility and/or a Cryogenic Processing
Facility.
(bc)“Processor Indemnified Parties” shall have the meaning set forth in
Section 13.1.
(bd)“Producer’s Gas” means all of the Gas owned or controlled by Producer that
is produced from the Dedicated Area and delivered to Processor under this
Agreement.
(be)“Producer Indemnified Parties” shall have the meaning set forth in
Section 13.1.
(bf)“psia” means pounds per square inch absolute.
(bg)“psig” means pounds per square inch gauge.
(bh)“Receipt Point” means the inlet flange of the upstream gatherer’s facilities
at the point of interconnection between the low pressure gathering system and
Producer’s facilities or the inlet flange of the upstream gatherer’s facilities
at the point of interconnection between the high pressure gathering system and
Processor’s compression facilities.
(bi)“Redelivery Point Gas Quality Specifications” mean the Gas quality
requirements of downstream pipelines or other facility operators at the Residue
Gas Delivery Points, as such requirements are in effect from time to time.


Page 5
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(bj)“Residue Gas” means the portion of the Gas delivered to the Processor’s
Facilities that remains after processing.
(bk)“Residue Gas Price” means a price per MMBtu equal to 100% of the Monthly
average of Processor’s actual sales price for Residue Gas sold from the
Processor’s Facilities. It is understood that the Residue Gas Price shall be net
of actual, third-party, commercially reasonable fees paid or incurred by
Processor for the transportation directly related to Producer’s Residue Gas but
shall not in any circumstance include any (i) marketing or broker fees, (ii)
take-or-pay, reservation, or demand charges, (iii) imbalance fees and penalties,
or (iv) line fill requirements.
(bl)“Residue Gas Redelivery Points” means the upstream insulating flange of the
applicable Residue Gas custody meter at the discharge points downstream of the
Processor’s Facilities, as applicable, as described on Exhibit B, where Residue
Gas is delivered to a takeaway pipeline for the account of Producer.
(bm)“Resolution Period” shall have the meaning set forth in Section 2.2 or
Section 3.5, as applicable.
(bn)“Services” shall have the meaning set forth in Section 2.4.
(bo)“Shrinkage” shall have meaning set forth in Exhibit F.
(bp)“Similarly Situated Customers” means any assignee of Producer’s interests
hereunder (whether total or partial) pursuant to Section 19.6 or any third party
customer for which Producer consents to Processor providing an equal level of
service priority pursuant to Section 2.7.
(bq)“Tax” or “Taxes” Any federal, state or local taxes, fees, levies or other
assessments, including all sales and use, goods and services, ad valorem,
transfer, gains, profits, excise, franchise, real and personal property, gross
receipt, value added, capital stock, production, business and occupation,
disability, employment, payroll, license, unemployment, social security,
Medicare, or withholding taxes or charges imposed by any Governmental Authority,
and including any interest and penalties (civil or criminal) on any of the
foregoing.
(br)“Term” shall have the meaning set forth in Section 18.1.
(bs)“Third Party” Any Person that, as of any applicable determination date, is
not a Party to this Agreement.
(bt)“Third Party Gas” means Gas other than Producer’s Gas.
(bu)“Transfer” means any direct or indirect transfer, conveyance, assignment,
grant, or other disposition of any rights, interests, or obligations.
(bv)“Transferee Agreement” An agreement in the form as attached hereto as
Exhibit I, which is to be signed by Processor and a Third Party to which
Producer partially assigns its Interests in the Dedicated Area.
(bw)“Year” means a period of 365 consecutive Days, provided that any year
containing the date of February 29 shall consist of 366 consecutive Days.


Page 6
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


ARTICLE II

DEDICATION AND SERVICES
Section 2.1    Dedication; Producer Reservations; Release Rights.
(a)Dedication. Subject to the terms and conditions of this Agreement, and solely
for the purpose of this Agreement, Producer hereby dedicates for the Services to
be provided by Processor under this Agreement and shall deliver or cause to be
delivered at the Delivery Point(s) the following:
(i)    all Gas owned by Producer that is produced and saved from wells now or
hereafter located within the Dedicated Area or on lands pooled or unitized
therewith, to the extent such Gas is attributable to Interests within the
Dedicated Area, now owned or hereafter acquired by Producer and not otherwise
delivered or used as permitted pursuant to this Agreement; and
(ii)    with respect to wells now or hereafter located within the Dedicated Area
or on lands pooled or unitized herewith for which Producer is the operator, Gas
for such wells that is owned by other working interest owners and royalty owners
(“Non-Op Gas”) but only to the extent and for the period that Producer has the
right or obligation to market such Non-Op Gas;
provided, however, with respect to any such Gas that is subject to a Prior
Dedication, such Gas shall not be subject to the dedication hereunder until the
expiration or termination of such Prior Dedication. Upon the expiration or
termination of that Prior Dedication, such additional Interests within the
Dedicated Area and such Gas attributable thereto will automatically be subject
to the dedication hereunder without any further actions by the Parties. Producer
shall notify Processor in writing of any such expiration or termination.
(b)Covenant Running with the Land. It is the mutual intention of the Parties
that, so long as the dedication in Section 2.1(a) is in effect, this Agreement
and the dedication under Section 2.1(a) and all of the terms and provisions of
this Agreement collectively shall (i) be a covenant running with the Interests
within the Dedicated Area and (ii) be binding on and enforceable by Processor
and its successors and assigns against Producer and its successors and assigns
of the Interests within the Dedicated Area. Each Party agrees to execute,
acknowledge, and deliver to the other Party from time to time such additional
agreements and instruments as may be reasonably requested by such other Party to
more fully effectuate the intention of the Parties set forth in the immediately
preceding sentence, including a memorandum of this Agreement in the form set
forth on Exhibit G, and in the event of a permanent release or partial
assignment of the Interests dedicated hereunder, a memorandum of release in the
form set forth on Exhibit H. Producer shall cause any conveyance by it of all or
any of the Interests within the Dedicated Area to be made expressly subject to
the terms of this Agreement. By January 31 of each year, Producer and Processor
shall update Exhibit A to reflect any Interests within the Dedicated Area
(1) acquired by Producer, (2) permanently released by Processor, or
(3) partially assigned by Producer (and reflected in a Transferee Agreement)
during the immediately preceding year, and, for the avoidance of doubt, any such
new Interests within the Dedicated Area shall be subject to this Agreement
(including Section 2.1(a) and Section 2.1(b)). Contemporaneously with any such
update and supplement to this Agreement, Producer shall execute, acknowledge,
and deliver to Processor a supplement to each of the applicable memoranda of
this Agreement previously filed for recording in the real property records of
each county in which any portion of such new Interests is located.


Page 7
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




(c)Forecasts. On or before August 1st of each Year during the Term, Processor
shall deliver to Producer a map showing each current Processor’s Facilities.
Subject to Processor’s delivery of such map and Processor’s compliance with the
confidentiality and restricted use requirements set forth in Section 19.1 on or
before October 1st of each Year during the Term, Producer shall deliver to
Processor a 2-Year Forecast with respect to the Producer’s Gas. “2-Year
Forecast” shall mean Producer’s good faith estimate (expressed in Mcf per Day)
and associated gas analysis of Producer’s Gas, to be produced from the Dedicated
Area, broken down by Processor’s Facilities, and delivered to the Delivery
Points for each Month for the next two (2) years of the Term of the Agreement,
which forecasts shall be based on Producer’s most recent engineering and
planning data. At Processor’s request, but no more than once per quarter,
Producer and Processor will meet to discuss changes in the forecast to ensure
that Processor will have adequate capacity in place to meet Producer’s
requirements. For the sake of clarity, Processor acknowledges that Producer
shall not at any time be required to deliver any of Producer’s internal budget
information to Processor. Producer shall use all commercially reasonable efforts
and information available to it to create the 2-Year Forecasts, but, given the
inherent nature of the estimates involved in creating such Forecasts, Producer
cannot guarantee the accuracy of any 2-Year Forecast.


(d)Producer’s Reservations.
(i)    Gas for Lessors or Royalty Owners. Producer shall have the right to
utilize Gas as may be required to be delivered to lessors or royalty owners
under the terms of leases or other agreements or as required for Producer’s
operations within the Dedicated Area or lands pooled or unitized therewith, as
determined by Producer in its sole discretion.


(ii)    Pooling or Units. Producer may form, dissolve, and/or participate in
pooling agreements or units encompassing all or any portions of the Dedicated
Area, as determined by Producer in its sole discretion.


(iii)    Operational Control of Wells. Producer reserves the right to operate
its leases and wells in any manner that it desires, as determined by Producer in
its sole discretion and free of any control by Processor, including without
limitation, (i) shutting-in, cleaning out, reworking, modifying, deepening, or
abandoning any such wells, (ii) using any efficient, modern, or improved method
for the production of its wells, (iii) flaring, burning, or venting Gas and (iv)
surrendering, releasing, or terminating its leases or Interests or allowing such
leases or Interests to expire at any time.


(iv)    Well Development and Operations. Producer reserves the right to use Gas
(including the Plant Products in such Gas), above ground or below, to develop
and operate its leases and wells,


Page 8
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


including, without limitation, for Gas lift, fuel, pressure maintenance, or
other re-injection purposes, secondary and tertiary recovery, drilling or
cycling, operation of Producer’s facilities, and/or any other legitimate use in
connection with the development and/or operation of its leases and wells that
are now or hereafter become subject to the terms of this Agreement.
Additionally, for Gas used for fuel, Producer has the right to remove and
dispose of liquid hydrocarbons from such Gas by means it deems necessary,
including via low temperature separation.


(v)    No Obligation to Develop. Notwithstanding anything else in this Agreement
that may be construed to the contrary, Producer reserves the right to develop
and operate its leases and wells as it sees fit, in its sole discretion, and
Producer shall have no obligation to Processor under this Agreement to develop
or otherwise produce Gas or other hydrocarbons from any properties owned by it,
including any properties now or hereafter located within the Dedicated Area or
the lands pooled or unitized therewith.
Section 2.2    Release from Dedication.
(a)Immediate Temporary Release. If for any reason including Force Majeure (but
not including a pressure problem which is addressed in Section 3.5), Processor
does not take all or any portion of Producer’s Gas delivered or otherwise
available for delivery at a Delivery Point, Producer shall be entitled to an
immediate temporary release from dedication of such volume of Producer’s Gas,
and may dispose of such Gas in any manner it sees fits, subject to Processor’s
right to resume receipts at a subsequent time when Processor is able to take all
of Producer’s Gas available for delivery at the Delivery Point in accordance
with the terms of this Agreement, provided however if during such temporary
release period Producer secures a different temporary market, Processor may
resume receipts only upon thirty (30) days’ advance written notice and only as
of the beginning of a Month, unless otherwise agreed.


(b)Permanent Release. In addition to Section 2.2(a), above, if Processor does
not take and process all or any portion of Producer’s Gas for delivery at a
Delivery Point for any reason (including a failure to meet quality requirements
for nitrogen, but not including (i) a failure to meet quality requirements other
than for nitrogen as set forth above, for which no permanent release shall be
available, or (ii) a pressure problem, which is addressed in Section 3.5) for a
cumulative thirty (30) Days in any ninety (90) Day period, unless such failure
is caused by Force Majeure, in which case a cumulative 180 Days in any 365-Day
period, then upon Producer’s written notice to Processor, Processor shall have
fifteen (15) Days from receipt of such notice to propose a feasible plan to
Producer that shall resolve such issue, at Processor’s sole cost and expense,
within sixty (60) Days after proposing such plan (the “Resolution Period”). If
(A) Processor fails to propose a resolution within the stated fifteen (15) Days,
(B) the issue is not resolved after completion of Processor’s resolution, or (C)
Processor does not complete such resolution within the Resolution Period (but if
Processor’s completion is delayed or prevented by reason of Force Majeure, the
Resolution Period shall be extended by an additional 120 Days), Producer may
elect within 30 days following Processor’s failure to propose a resolution, the
completion of such inadequate resolution or the expiration of such Resolution
Period, as applicable, by giving written notice to Processor, a permanent
release from dedication as to the affected Delivery Point and the portion(s) of
the Dedicated Area associated with such Delivery Point (and such released
portion(s) shall be stated in terms of acreage); provided, however, Producer
shall


Page 9
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


not be entitled to the foregoing remedy to the extent that Producer’s good-faith
estimate of the affected volumes exceeds the last 2-Year Forecast Producer
delivered to Processor in accordance with Section 2.1(c). If Producer elects a
permanent release, the portion(s) of the Dedicated Area to be released shall be
designated by Producer, acting reasonably and in good faith, provided that
Producer shall provide to Processor (subject to the confidentiality and non-use
restrictions set forth in this Agreement) reasonable evidence to support
Producer’s determination of the portion(s) of the Dedicated Area to be released,
and as long as Producer’s determination of the areas to be released is
reasonably supported, such determination shall be deemed conclusive.
(c)Release by Upstream Gatherer. Delivery of Producer’s Gas to Processor
hereunder is dependent upon the performance of upstream gathering facilities to
which Producer has made a dedication similar to the dedication under this
Agreement. To the extent that Producer’s dedication under such upstream
contracts is released, Producer shall receive a corresponding release from
dedication under this Agreement.
Section 2.3    No Election of Remedies. Producer’s exercise of any right to a
release from dedication under Section 2.2 shall not be deemed as an election of
remedies for any unexcused failure of Processor to perform any obligation under
this Agreement, and Producer shall be entitled to any and all other remedies,
including specific performance and injunctive relief (without the need to post
any bond).


Section 2.4    Processing and Related Services. Subject to the terms and
conditions of this Agreement, each Month during the Term Processor shall
provide, or cause to be provided the following services, each on a Firm Basis
(collectively, the “Services”):
(a)
receive, or cause to be received, Producer’s Gas at the Delivery Points up to
the capacity of the Processor’s Facilities (“Plant Capacity”);

(b)
receive, or cause to be received, condensate at the Delivery Points;

(c)
dehydrate, compress, and/or treat all of Producer’s Non-Processable Gas at the
Central Conditioning Facilities and purchase or deliver for Producer’s account
such Producer’s Non-Processable Gas;

(d)
dehydrate, compress, treat, and/or remove Plant Products from all of Producer’s
Processable Gas at Processor’s facilities;

(e)
for Processable Gas to be delivered to the Cryos, compress and redeliver such
Producer’s Gas into a high pressure gathering system and re-accepting such
Producer’s Gas at the Cryos;

(f)
purchase or deliver for Producer’s account all Producer’s Residue Gas and Plant
Products for volumes attributable to Producer’s Processable Gas;

(g)
construct and place in operation at least three Cryogenic Processing Facilities
by the following dates (subject to Force Majeure provided that Force Majeure
shall not extend any of the following deadlines by more than 3 months):

(i)
Cryo #1 will be Operational on or before July 1, 2019;



Page 10
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(ii)
Cryo #2 will be Operational on or before October 1, 2019;

(iii)
Cryo #3 will be Operational on or before January 1, 2020; and

(iv)
Additional Cryos as required by Section 2.4(h)(ii) within 18 months of
Producer’s notice that it has met the criteria set forth in Section 2.4(h)(ii)

Upon the designated Operational dates above (including the permitted Force
Majeure extensions), Processor shall be obligated to deliver and process at the
Cryogenic Processing Facilities a volume of Processable Gas from Producer and
Similarly Situated Customers equal to one hundred percent (100%) of the
aggregate design capacity of all Cryos that are or should then be Operational
prior to processing the Gas of any non-Similarly Situated Customer at a Cryo. If
a Cryogenic Processing Facility is not Operational by the required deadline the
design capacity of such Cryo shall be deemed to be 200 MMcf per day for purposes
of calculating the Minimum Cryo Volume. Notwithstanding Section 6.1, if
Processor delivers a volume of Processable Gas equal to less than [***] percent
([***]%) of the aggregate design capacity of all Cryos that are or should be
Operational (such volume, the “Minimum Cryo Volumes”) to Cryogenic Processing
Facilities, the portion of the Minimum Cryo Volume not processed at a Cryo and
attributable to Producer’s Processable Gas shall have [***]. Furthermore, In the
event that Processor processes Gas from a non-Similarly Situated Customer in a
Cryo(s) prior to processing all of Producer’s Processable Gas in a Cryo(s), then
Producer shall have [***] with respect to the volume of Producer’s Processable
Gas that should have been but was not processed at a Cryo(s).
(h)subject to Section 18.3, expand its Facilities pursuant to the following
requirements:
(i)
Central Conditioning Facilities. Processor shall have available capacity at the
Central Conditioning Facilities to receive, and Processor shall receive, on a
Firm basis, one hundred percent (100%) of Producer’s Non-Processable Gas
(“Capacity Commitment”). In order to satisfy the Capacity Commitment, Processor
shall, at Processor’s sole expense, undertake an expansion of existing
infrastructure or construct and/or install new Central Conditioning Facilities
(i) if the then-existing throughput in existing Central Conditioning Facilities
exceeds eighty percent (80%) of the design capacity, and (ii) if Producer’s
2-Year Forecast plus Third Party Gas for Similarly Situated Customers for
Non-Processable Gas exceeds one hundred five percent (105%) of the designated
design capacity for existing Central Conditioning Facilities;

(ii)
Cryos. Processor shall, at Processor’s sole expense, undertake an expansion of
existing and currently planned infrastructure or construct and/or install new
infrastructure within a Cryo (i) if the then-existing throughput in existing and
currently planned Cryos exceeds eighty percent (80%) of the Cryos design
capacity, and (ii) if Producer’s 2-Year Forecast plus Third Party Gas for
Similarly Situated Customers for Processable Gas exceeds one hundred five
percent (105%) of the designated design capacity for existing and currently
planned Cryos;

(i)perform such other obligations and actions as are described under this
Agreement.


Page 11
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Processor shall perform all Services and operate Processor’s Facilities
consistent with industry standard and in a prudent, workmanlike manner.
Notwithstanding anything in this Agreement to the contrary, Producer shall not
be entitled to Services on a Firm basis on any Processor’s Facilities, or any
portions of the Processor’s Facilities, that have been built by Processor
exclusively to service Gas volumes delivered by any Third Party customer.
Section 2.5    Recovery Rates and Take In-Kind Rights.
(a)    Recovery Rates. Subject to Producer’s Ethane Rejection Option, Processor
shall determine Producer’s share of Residue Gas and Plant Products within the
Processor’s Facilities based on actual recovery rates (including condensate
fallout upstream of the Processor’s Facilities) and the allocation methodology
shown on Exhibit F.
(b)    Ethane Rejection Mode. For Producer’s Gas allocated to a Cryogenic
Processing Facility, Processor grants Producer an option exercisable by giving
Processor at least 5 Days’ notice prior to the beginning of a Month to have
Processor operate its Cryogenic Processing Facilities in ethane rejection mode
(“Ethane Rejection Option”), and Producer’s election of the Ethane Rejection
Option shall continue to apply for successive Months until Producer provides
notice otherwise to Processor at least 5 Days prior to the beginning of a Month.
For each Month in which the Ethane Rejection Option applies, if Processor is
prohibited by the specifications of downstream pipelines from operating
Processor’s Facilities in ethane rejection mode, Processor shall operate the
Cryos at the lowest ethane recovery rate allowed by the specifications of the
downstream pipelines.
(c)    Take In-Kind - Residue Gas. For each Calendar Year during the Term,
Producer shall have the right to take its Residue Gas in-kind. Producer elects
to take its Residue Gas in-kind at the Residue Gas Redelivery Point as of the
Effective Date of this Agreement. This election shall remain in effect until
Producer provides notice to Processor at least one hundred eighty (180) Days
prior to beginning of the Calendar Year that Producer no longer elects to take
its Residue Gas in-kind, and such election to no longer take in-kind shall
continue for the remainder of the Term. For any Calendar Year the Producer
elects to take its Residue Gas in-kind, Processor shall not be required to pay
the Residue Gas Price. Additionally, during any such Calendar Year, the “Take
In-Kind Terms” set forth in Article VIII and Exhibit E, as well as the
applicable title, possession, and liability provisions of Article XIII and
Article XIV shall apply.
(d)    Take In-Kind - Plant Products. For each Calendar Year during the Term,
Producer shall have the right to take its Plant Products in-kind. Producer
elects to take its Plant Products in-kind at the Plant Products Redelivery Point
as of the Effective Date of this Agreement. This election shall remain in effect
until Producer provides notice to Processor at least one hundred eighty (180)
Days period to the beginning of the Calendar Year that Producer no longer elects
to take its Plant Products in-kind, and such election to no longer take in-kind
shall continue for the remainder of the Term. For any Calendar Year that
Producer elects to take its Plant Products in-kind, Processor shall not be
required to pay the Plant Products Price. Additionally, during any such Calendar
Year, the “Take In-Kind Terms” set forth in Article IX and Exhibit E, as well as
the applicable title, possession, and liability provisions of Article XIII and
Article XIV shall apply.
Section 2.6    Modification of System Capacity. Other than during periods of
emergency and/or required Maintenance, Processor shall not take, without
Producer’s prior written consent, any action that


Page 12
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


could cause the Plant Capacity to be reduced in a manner that negatively affects
Producer’s ability to deliver Gas to any Delivery Point.
Section 2.7    Priority of Gas Services; Curtailment. Processor covenants that
it shall not oversubscribe the Processing Facilities or take additional
production into the Processing Facilities if, as a result, Processor is unable
to perform its Service obligations under this Agreement. Processor agrees to not
provide services of any kind for any Third Party Gas on a basis that has a
priority (i) higher than or (ii) equal to that to which Producer is entitled
under this Agreement without Producer’s prior written consent; provided,
however, that in the case of (ii), such consent shall not be unreasonably
withheld if the Third Party agreement shall not be reasonably expected to impact
Processor’s ability to perform its obligations to Producer under this Agreement.
If for any reason, including, without limitation, Force Majeure, maintenance, or
constraints at Redelivery Point(s), Processor needs to curtail receipt,
processing or delivery of Gas at the Processor’s Facilities, the following
procedures shall be followed:
(a)    First, Gas deliveries from all customers other than Producer and
Similarly Situated Customers shall be curtailed prior to any curtailment or
interruption of Producer’s Gas or Gas from Similarly Situated Customers; and
(b)    Second, if additional curtailments are required beyond Section 2.7(a)
above, Processor shall notify Producer and the Similarly Situated Customers of
such curtailment and require good faith estimates of expected gas volumes from
Producer and Similarly Situated Customers. Processor shall then allocate the
Plant Capacity at the affected Delivery Point on a pro rata basis based upon
Producer’s and each Similarly Situated Customer’s respective good faith
estimates for the affected point.
Section 2.8    Third Party Gas. Processor agrees that it shall not accept Third
Party Gas into the Processor’s Facilities if such Third Party Gas shall cause
Producer’s Gas to not meet the Redelivery Point Gas Quality Specifications.
Section 2.9    Operation and Maintenance of Processor’s Facilities. Processor
shall (i) be entitled to complete operational control of the Processor’s
Facilities and (ii) construct, install, own, operate, and maintain, at its sole
cost, risk and expense, the facilities in accordance with all applicable laws,
as a reasonably prudent operator and, to the extent reasonably possible, in a
cost-efficient and effective manner for Producer.
Section 2.10    Commingling. The Parties agree that Producer’s Gas may
constitute part of the supply of Gas from multiple sources, and Processor shall
have the right, subject to Processor’s obligations under this Agreement, to
commingle Producer’s Gas with other Gas, to deliver Residue Gas and Plant
Products containing molecules different from those received at the Delivery
Points, and to handle the molecules delivered at the Delivery Points in any
manner.
Section 2.11     Acquisitions by Affiliates of Producer. If any Affiliate of
Producer acquires any fee ownership, working interest ownership, mineral
ownership, leasehold ownership, farmout, or other contractual arrangement or
arising from any pooling, unitization, or communitization of any of the
foregoing rights within the Dedicated Area (“Affiliate Interests”), then
Producer shall use its best efforts to cause any applicable Affiliate of
Producer who acquires such Affiliate Interests to execute and deliver to
Processor (i) a joinder to this Agreement in the form of Exhibit J attached
hereto and (ii) a memorandum of this Agreement in the form set forth on Exhibit
G. In the event that an Affiliate of Producer becomes a Producer


Page 13
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


under this Agreement, the liabilities of Producer and each such Affiliate of
Producer shall be several and not joint.
Section 2.12    Producer’s Right to Deliver Other Gas. Subject to the terms and
conditions of this Agreement and availability of capacity, Producer shall have
the continuing right to deliver Producer’s equity Gas production and Gas that
Producer controls as operator on behalf of non-operating partners from outside
of the Dedicated Area to Processor at any one or more Delivery Point(s), and
Processor shall provide the Services for such Gas at Processor’s Facilities;
provided that such Gas shall not be dedicated under this Agreement.


ARTICLE III

DELIVERY POINTS AND PRESSURE
Section 3.1    Delivery Points. The delivery points for all Producer’s Gas
delivered by Producer under this Agreement shall be the location where
Producer’s Gas enters the inlet flange of the Processor’s Facilities located at
the points identified on Exhibit B of this Agreement (each, a “Delivery Point,”
and together, the “Delivery Points”).
Section 3.2    Pressure at Delivery Points. Producer shall cause Producer’s Gas
to be delivered to the Delivery Points at a pressure sufficient to enter the
Processor’s facilities, provided that Processor maintains the operating
pressures at not more than (a) [***] psig at the inlet flange of the on-skid
compressor inlet suction scrubber of the Central Conditioning Facilities and (b)
[***] psig at the inlet flange of the on-skid compressor inlet suction scrubber
of the Central Processing Facilities and at all other Delivery Points other than
the inlet to the Cryogenic Processing Facilities. Producer shall not deliver Gas
at a pressure in excess of the MAOP at the Delivery Point, as such MAOP may
exist from time to time. As of the Effective Date, the MAOP at each Delivery
Point shall be listed on Exhibit B, and Processor shall give written notice to
Producer at any time thereafter that the MAOP for any Delivery Point changes and
for each additional Delivery Point when it is added.
Section 3.3    Pressure at Residue Gas Redelivery Points. If Producer elects to
take its Residue Gas in-kind, Processor shall redeliver Residue Gas at a
pressure sufficient to enter the receiving facilities at such Residue Gas
Redelivery Point, but shall not deliver such Gas at a pressure in excess of the
MAOP of such receiving facilities, as such MAOP may exist from time to time.
Section 3.4    Pressure at Plant Product Redelivery Points. If Producer elects
to take its Plant Products in-kind, Processor shall redeliver Plant Products at
a pressure sufficient to enter the receiving facilities at each Plant Product
Redelivery Point, but shall not deliver such Plant Products at a pressure in
excess of MAOP of such receiving facilities, as such MAOP may exist from time to
time.
Section 3.5    Release Rights. At any time that the operating pressure at a
Delivery Point is not in compliance with the required operating pressure or is
in excess of the MAOP for any reason, including Force Majeure, Producer shall be
entitled to an immediate temporary release from dedication and may immediately
dispose of and/or deliver to any third Person any of Producer’s Gas available
for delivery at such Delivery Point. In the event the operating pressure is not
in compliance with the required pressure


Page 14
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


for a cumulative thirty (30) Days in any ninety (90) Day period for reasons
other than Force Majeure, then upon Producer’s written notice to Processor,
Processor shall have fifteen (15) Days from receipt of such notice to propose a
feasible plan that shall, at Processor’s sole cost and expense, resolve the
pressure issue within sixty (60) Days after proposing such plan (the “Resolution
Period”) so that the pressure shall be maintained in compliance with the
required pressure (including when all available Gas is delivered to the Delivery
Point(s), i.e., including all of Producer’s Gas that may have been temporarily
released). If (a) Processor fails to propose a resolution within the stated
fifteen (15) Days, (b) the issue is not resolved after completion of Processor’s
resolution, or (c) Processor does not complete its proposed resolution within
the Resolution Period for any reason (but if Processor’s completion is delayed
or prevented by reason of Force Majeure, the Resolution Period shall be extended
by an additional 120 Days), then Producer may elect, by giving written notice to
Processor, to either (i) a permanent release from dedication as to any affected
Delivery Point(s) and the portion(s) of the Dedicated Area associated with such
Delivery Point(s) (and such released portion(s) may be stated in terms of wells
and/or acreage) or (ii) until the pressure issue has been resolved, [***]
percent ([***]%) reduction in the then-existing applicable Fees for a volume of
Gas equal to Producer’s good-faith estimate of the volumes that would have been
delivered to the affected Delivery Points under this Agreement; provided,
however, Producer shall not be entitled to the remedies set forth in either
subsection (i) or subsection (ii) to the extent that (x) any Receipt Point(s)
upstream of the Delivery Point are in compliance with the Required Pressure (as
defined in the Gas Gathering Agreement between Producer and Alpine High
Gathering LP dated July 1, 2018) for such Receipt Point(s) or (y) Producer’s
good-faith estimate of volumes exceeds the last 2-Year Forecast Producer
delivered to Processor in accordance with Section 2.1(c). If Producer elects a
permanent release, the portion(s) of the Dedicated Area to be released shall be
designated by Producer, acting reasonably and in good faith, provided that
Producer shall provide to Processor (subject to the confidentiality and non-use
restrictions set forth in this Agreement) reasonable evidence to support
Producer’s determination of the portion(s) of the Dedicated Area to be released,
and as long as Producer’s determination of the areas to be released is
reasonably supported, such determination shall be deemed conclusive. Producer’s
right to a release from dedication or Fee reduction under this Section 3.5 shall
not be deemed an election of remedies, and Producer shall be entitled to any and
all other remedies, including specific performance and injunctive relief
(without the need to post any bond).


Page 15
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


ARTICLE IV

GAS QUALITY
Section 4.1    Gas Quality Specifications. Producer’s Gas delivered to a Central
Processing Facility or a Cryogenic Processing Facility shall meet the Gas
Quality Specifications set forth in Exhibit D-1. Producer’s Gas delivered to a
Central Conditioning Facility shall meet the Gas Quality Specifications set
forth in Exhibit D-2. Producer, at its sole election, may [***]. Producer must
provide Processor nine (9) Months’ advance written notice of its desire to
[***]. Upon Processor’s receipt of such election, the changes shall be effective
on the 1st Day of the Month following the nine (9)-Month notice period.
Section 4.2    Non-Conforming Gas. If at any time Processor becomes aware that
Producer’s Gas at a Delivery Point fails to conform to the applicable Gas
Quality Specifications set forth in Exhibit D-1, or Exhibit D-2 (“Off-Spec
Gas”), then Processor shall promptly give Producer written notice of the
deficiency, and Producer shall take commercially reasonable steps to remedy the
deficiency. Processor shall use all commercially reasonable efforts to accept
such Off-Spec Gas, as long as (i) Processor is able to accept such Off-Spec Gas
without unreasonable risk of harm to the Processor’s Facilities or to the
Processor’s Facilities personnel, (ii) the acceptance of such Off-Spec Gas does
not render the Processor’s Facilities unable to meet the Redelivery Point Gas
Quality Specifications, and (iii) Processor’s receipt of the Off-Spec Gas shall
not be construed as a change of requirements for future volumes delivered to the
Processor’s Facilities. Processor may immediately cease taking any Off-Spec Gas
that Processor deems would be harmful to the Processor’s Facilities or the
Processor’s Facilities personnel.
Section 4.3    Reimbursement for Costs and Expenses. Producer shall reimburse
Processor for actual, reasonable costs and expenses directly resulting from
damage to the Processor’s Facilities, or to other customers’ Gas therein, to the
extent such damage is directly caused by the delivery to the Processor’s
Facilities of Producer’s Gas that is Off-Spec Gas, except when Processor
knowingly accepts such Off-Spec Gas into the Processor’s Facilities.
Notwithstanding the above or anything else in this Agreement, Producer’s
responsibility under this Section 4.3 shall be for actual, direct damages only,
and in no event shall this Section 4.3 require Producer to pay or in any way be
responsible for the Consequential Damages of any Person.
ARTICLE V

MEASUREMENT
Section 5.1    Equipment and Specifications. Producer’s Gas delivered to the
Processor’s Facilities shall be measured by Processor at each Receipt Point,
each Delivery Point, and any point on the gathering system upstream of
Processor’s Facilities where buyback gas is redelivered to Producer, and the
Residue Gas and Plant Products shall be measured at the meter(s) at the
applicable Redelivery Point(s). Additionally, Processor shall measure any gas
consumed as fuel or flared at its facilities. The meters and appurtenant
facilities shall be installed, operated, and maintained by Processor in accurate
working order and condition, in accordance with the requirements set forth in
this Article V, with good and workmanlike standards generally practiced by
reasonably prudent gas processing operators, and in accordance with all laws.
Section 5.2    Gas Meter Standards. Orifice meters installed in such measuring
stations for Gas shall be constructed and operated in accordance with ANSI/API
2530 API 14.3, AGA Report No. 3, Orifice


Page 16
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Metering of Natural Gas and Other Related Hydrocarbon Fluids (including as it
may be revised from time to time) and shall include the use of flange
connections and, where necessary, straightening vanes, flow conditioners and/or
pulsation dampening equipment. Ultrasonic meters or Coriolis meters installed in
such measuring stations shall be constructed and operated in accordance with AGA
Report No. 9, Measurement of Gas by Ultrasonic Meters, First Edition, and AGA
Report No. 11, Measurement of Natural Gas by Coriolis Meter, respectively; and
any subsequent modification and amendment thereof generally accepted within the
Gas industry. Electronic flow computers shall be used and the Gas shall have its
volume, mass, and/or heat content computed in accordance with the applicable AGA
standards including, but not limited to, AGA Report Nos. 3, 5, 6, 7, 8 and
API 21.1 “Flow Measurement Using Electronic Metering Systems” and any subsequent
modifications and amendments thereof generally accepted within the Gas industry.
When Gas chromatographs are used they shall be installed, operated, maintained,
and verified according to industry standards (GPA 2261, GPA 2145, GPA 2172, and
GPA 2177).
Section 5.3    Notice of Measurement Equipment Inspection and Calibration. Each
Party shall give seventy-two (72) hours’ notice to the other Party in order that
the other Party may, at its option, have representatives present to observe any
reading, inspecting, testing, calibrating, or adjusting of measuring equipment
used in measuring or checking the measurement of receipts or deliveries of Gas
under this Agreement. The official electronic data from such measuring equipment
shall remain the property of the measuring equipment owner, but copies of such
records shall, upon written request, be submitted, together with calculations
and flow computer configurations therefrom, to the requesting Party for
inspection and verification.
Section 5.4    Measurement Accuracy Verification. Each Party shall verify the
accuracy of all transmitters, flow computers, and other equipment used in the
measurement of the Gas hereunder at intervals not to exceed one hundred eighty
(180) Days and cause such equipment to be adjusted or calibrated as necessary.
Testing frequency shall be based upon each Delivery Point flow rate (Mcf/Day).
Any flow rate at a Delivery Point that is: (x) greater than 1,000 Mcf/Day shall
be tested Monthly, (y) between 101 and 1,000 Mcf/Day shall be tested quarterly,
and (z) less than 100 Mcf/Day shall be tested semi-annually. Neither Party shall
be required to cause adjustment or calibration of such equipment more frequently
than once every Month, unless a special test is requested pursuant to Section
5.5. If, upon testing, (i) no adjustment or calibration error is found that
results in an incremental adjustment to the calculated flow rate through each
meter run in excess of two percent (2%) of the adjusted flow rate (whether
positive or negative and using the adjusted flow rate as the percent error
equation denominator) or (ii) any quantity error is not greater than two hundred
fifty (250) Mcf per Month, then any previous recordings of such equipment shall
be considered accurate in computing deliveries but such equipment shall be
adjusted or calibrated at once. If, during any test of the measuring equipment,
an adjustment or calibration error is found that results in (i) an incremental
adjustment to the calculated flow rate through each meter run in excess of two
percent (2%) of the adjusted flow rate (whether positive or negative and using
the adjusted flow rate as the percent error equation denominator) and (ii) a
quantity error greater than two hundred fifty (250) Mcf per Month (“Material
Measurement Error”), then any previous recordings of such equipment shall be
corrected to zero error for any period during which the error existed (and which
is either known definitely or agreed to by the Parties) and the total flow for
such period shall be determined in accordance with the provisions of Section
5.6. If the period of error condition cannot be determined or agreed upon
between the Parties, such correction shall be for a period extending over the
last one half (1/2) of the time elapsed since the date of the last test.


Page 17
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 5.5    Special Tests. In the event a Party desires a special test (a
test not scheduled by a Party under the provisions of Section 5.4) of any
measuring equipment, seventy-two (72) hours’ advance notice shall be given to
the other Party and, after providing such notice, such test shall be promptly
performed. If no Material Measurement Error is found, the Party requesting the
test shall pay the costs of such special test including any labor and
transportation costs pertaining thereto. If a Material Measurement Error is
determined to exist, the Party responsible for such measurement shall pay such
costs and perform any corrections required under Section 5.4.
Section 5.6    Metered Flow Rates in Error. If, for any reason, any measurement
equipment is (i) out of adjustment, (ii) out of service, or (iii) out of repair,
and, in each case, a Material Measurement Error exists as a result thereof, the
total quantity of Gas delivered shall be determined in accordance with the first
of the following methods which is feasible:
(a)by using the registration of any mutually agreeable check metering facility,
if installed and accurately registering (subject to testing as provided for in
Section 5.4);
(b)where multiple meter runs exist in series, by calculation using the
registration of such meter run equipment; provided that they are measuring Gas
from upstream and downstream headers in common with the faulty metering
equipment, are not controlled by separate regulators, and are accurately
registering; or
(c)by estimating the quantity, based upon deliveries made during periods of
similar conditions when the meter was registering accurately.
Section 5.7    Record Retention. Processor shall retain and preserve all test
data, charts, and similar records for any Calendar Year for a period of at least
sixty (60) Months, unless any applicable Law requires a longer time period or
Processor has received written notification of a dispute involving such records,
in which case all records shall be retained until the related issue is resolved.
Section 5.8    Correction Factors for Volume Measurement. The computations of
the volumes of Gas measured shall be made as follows:
(a)The hourly orifice coefficient for each meter shall be calculated at the base
pressure of fourteen and sixty-five hundredths (14.65) psia and the base
temperature of sixty (60) degrees Fahrenheit. All Gas volume measurements shall
be based on a local atmospheric pressure assumed to be thirteen and seven-tenths
(13.7) psia.
(b)The flowing temperature of the Gas shall be continuously measured. In the
case of electronic metering, such temperature measurement shall be used as
continuous input to the flow computer for calculation of Gas volume, mass and/or
energy content in accordance with the applicable AGA or API 21.1 standards
including, but not limited to, AGA Report Nos. 3, 5, 6, 7 and 8 and any
subsequent modification and amendments thereof generally accepted within the Gas
industry.
(c)Measurements of inside diameters of pipe runs and orifices shall be obtained
by means of a micrometer to the nearest one-thousandth of an inch, and such
measurements shall be used in computations of coefficients.


Page 18
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(d)In determining the volume of Gas, when electronic transducers and flow
computers are used, the Gas shall have its volume, mass and/or energy content
continuously integrated in accordance with the applicable AGA standards
including, but not limited to, AGA report Nos. 3, 5, 6, 7 and 8 and any
subsequent modification and amendments thereof generally accepted within the Gas
industry.
(e)In calculating the volume of Gas, deviation from Boyle’s Law at the pressure,
specific gravity, and temperature for each measurement shall be determined by
use of AGA Report No. 8, Compressibility Factors for Natural Gas and Other
Related Hydrocarbon Gases, published by the AGA in conjunction with Gas
Measurement Committee Report No. 3 and amendments thereto generally accepted
within the Gas industry.
(f)Whenever the conditions of pressure and temperature differ from the standards
described herein, conversion of the volume from these conditions to the standard
conditions shall be made in accordance with the Ideal Gas Laws, corrected for
deviation by the methods set forth in the AGA Gas Measurement Committee Report
No. 3, as said report may be amended from time to time.
Section 5.9    Exception to Gas Measurement Basis. If at any time the basis of
measurement set out in this Agreement should conflict with any Law, then the
basis of measurement provided for in such Law shall govern measurements
hereunder.
Section 5.10    Gas Sampling. Receipt Point meters downstream of new wells or
wells that have been changed due to a workover or other well bore alteration
that could alter the Gas composition shall be sampled Monthly until the analyses
demonstrate reasonable consistency. After such time, said meters shall then be
sampled at the stated calibration frequency. Processor shall install and
maintain a Gas composite sampler at each of the Receipt Points.
(a)Receipt Points and Delivery Points. The composition, specific gravity and
Gross Heating Value of Producer’s Gas shall be determined by the measuring party
taking a sample at the same frequency as the meter calibration test. The sample
shall be acquired through an on-line chromatograph or a composite sampler. The
analytical results shall be applied at the beginning of the Month the sample is
taken until a subsequent representative sample is applied.
(b)Residue Gas Redelivery Points. The composition, specific gravity, and Gross
Heating Value of Producer’s Residue Gas shall be determined by the measuring
party taking a sample at the same frequency as the meter calibration test. The
sample shall be acquired through either an on-line Gas chromatograph or a
composite sampler. The analytical results shall be applied at the beginning of
the Month the sample is taken until a subsequent representative sample is
applied.
(c)The specific gravity of Gas at all applicable measurement points shall be
determined by a Gas chromatographic component analysis to the nearest one
thousandth (0.001) of the samples of the Gas taken for test purposes as provided
above, or by such other method as shall be mutually agreed upon.
(d)The Gross Heating Value shall be measured by Gas chromatographic analysis or
component analysis of the samples of the Gas taken for test purposes as provided
above, or by such other method as shall be mutually agreed upon.


Page 19
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(e)The Gas received by Processor at Delivery Points other than those at the
inlet of a Cryogenic Processing Facility shall be deemed as saturated with water
and the Gas shall be measured and settled as saturated at base pressure and base
temperature.
Section 5.11    Modifications to Measurement Procedures. In the event the
measurement procedures herein cease to be reflective of actual operations or
become inequitable in any respect, such measurement procedures shall be modified
to reflect actual operations and to remove such inequities, as long as such
modified measurement procedures are consistently applied to Producer and all
other customers at the Processor’s Facilities.
Section 5.12    Substitute Measurement and Sampling. Notwithstanding anything in
this Article V to the contrary, for any of the Receipt Point(s) where Producer
has installed a meter in accordance with the standards set forth in Section 5.2,
Processor shall not be obligated to install its own meter and may use the
measurements and samples taken by Producer at the Receipt Point(s).
Additionally, notwithstanding anything in this Article V to the contrary,
Processor is not obligated to install its own meter at a Delivery Point and may
use aggregate measurements and samples taken at all Receipt Points upstream of
such Delivery Point. When relying on Producer’s Receipt Point meters, Processor
shall have the right to witness meter provings and have access to raw
measurement data collected. For the avoidance of doubt, if Processor installs
its own Receipt Point meters or any upstream gatherer installs a Receipt Point
meter and makes it available to Processor, then Processor shall use such meters,
as appropriate, for custody transfer measurement under this Agreement.
ARTICLE VI.

FEES, FUEL, AND CONSIDERATION
Section 6.1    Fees.
(a)
Non-Processable Gas. Producer shall pay to Processor the Central Conditioning
Fee, set forth in Exhibit C, for all Producer’s Non-Processable Gas.

(b)
Processable Gas. Producer shall pay to Processor the applicable Fees, set forth
in Exhibit C, for all Producer’s Processable Gas, illustrated by the following
formula.

PF = (CPF x A) + (CRO x B)
Where:
PF = Total Processing Fees
CPF = Producer’s CPF Volumes (as defined in Exhibit F, Paragraph 3)
CRO = Producer’s Cryo Volumes (as defined in Exhibit F, Paragraph 4)
A = Central Processing Fee
B = Cryogenic Processing Fee


Page 20
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 6.2 FL&U. For Services provided at the Central Conditioning Facility,
Central Processing Facility, or Cryogenic Processing Facility to which
Producer’s Gas is delivered, Producer shall bear responsibility for FL&U, as set
forth on Exhibit C.
Section 6.3 Fee Adjustment. On each anniversary of the Effective Date, all Fees
shall each be automatically adjusted upward or downward by the percentage change
in the Chained Consumer Price Index for All Urban Consumers, all items less food
and energy, as and when published and considered final by the U.S. Department of
Labor Bureau of Labor Statistics calculated for the twelve (12) Months
immediately preceding the date of escalation; provided, however, no Fee shall
ever be adjusted below its original amount as of the Effective Date; and,
provided, further, that the amount of adjustment for each year shall not exceed
[***] percent ([***]%) per annum.
Section 6.4 Most Favored Nations. If, any time during the Term of this
Agreement, Processor agrees to provide Services to any Third Party customer on
Processor’s Facilities for any individual Fees that are less than any of
Producer’s Fees, then Processor will immediately notify Producer in writing of
such agreement with a description of the applicable processing fees, treating
fees, product allocation percentages (including allocations of drip or
condensate), and fuel (such commercial terms and only such terms, collectively,
the “Proposed Commercial Terms”). Within thirty (30) Days of Producer’s receipt
of such notice, Producer shall notify Processor in writing if Producer wishes to
amend this Agreement to incorporate the Proposed Commercial Terms for the
remainder of the Term, and in such case the Parties will enter into an amendment
to this Agreement to incorporate the Proposed Commercial Terms.


ARTICLE VII

PRICE AND ALLOCATIONS
Section 7.1    Residue Gas and Plant Products Purchases. Except to the extent
that Producer has elected to take its Residue Gas and/or its Plant Products
in-kind pursuant to Sections 2.5(c) and 2.5(d), as full consideration for
Producer’s Residue Gas and Producer’s Plant Products attributable to Producer’s
Gas and all its components delivered to Processor each month at the Delivery
Point, Processer shall pay Producer: (i) the Residue Gas Price for each MMBtu of
Producer’s Residue Gas and (ii) the Plant Products Price for each gallon of each
component contained in Producer’s Plant Products. No separate payment is due
under this Agreement for helium, sulfur, CO2, or other non-hydrocarbons.
Section 7.2    Allocation of Residue Gas and Plant Products. Processor shall
determine, on a Monthly basis, the Residue Gas and Plant Products attributable
to Producer’s Gas on a proportional basis by component using the allocation
methodologies set forth in Exhibit F. From time to time Processor may make
changes and adjustments in its allocation methods to improve accuracy, provided
that Processor provides written notice, evidencing the reasons for the necessary
changes and adjustments, to Producer prior to making such changes or
adjustments.
ARTICLE VIII

RESIDUE GAS REDELIVERY PROCEDURES


Page 21
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 8.1    Procedure for Residue Gas Disposition. When Producer has elected
to take its Residue Gas in-kind, Processor shall return to Producer, or for
Producer’s account, Producer’s Residue Gas at the Residue Gas Redelivery Points.
Section 8.2    Disposition of Producer’s Residue Gas. Producer shall arrange for
the disposition and sale of Producer’s Residue Gas actually delivered to
Producer or for Producer’s account. If Producer fails to provide for the
disposition and sale of that Residue Gas (i.e., Producer fails to nominate on a
downstream pipeline), Processor shall, in a commercially reasonable manner,
arrange for disposition and sale of that Residue Gas and shall remit the net
proceeds to Producer after deductions for all reasonable transportation charges,
a marketing fee of $0.05 per MMBtu, and other actual, reasonable costs
associated with the disposition and sale of Producer’s Residue Gas. Processor’s
remittance of such net proceeds to Producer shall include the gross sales
proceeds at which such Residue Gas was sold and reasonably detailed
documentation of all such costs and charges deducted from such gross sales
proceeds.
Section 8.3    Quality. The Residue Gas delivered by Processor from the
Processor’s Facilities to Producer or for Producer’s account at the Residue Gas
Redelivery Point(s) must meet all quality specifications of the Producer’s
designated receiving pipeline(s), as such quality specifications are in effect
as of the Effective Date, and if at any time after the Effective Date the
applicable receiving pipeline changes its quality specifications to be more
stringent, Processor shall have the right to make corresponding revisions to the
quality specifications set forth in Exhibit D in amounts consistent with the
receiving pipeline’s changes. Any Residue Gas redelivered by Processor which
does not conform with all of the aforesaid quality requirements is referred to
herein as “Non-Conforming Residue Gas”. If Processor fails to redeliver Residue
Gas on behalf of Producer that meets all quality specifications of the receiving
pipeline, in addition to any other remedy available to Producer at law or in
equity, Processor shall be responsible for, and shall indemnify, defend, and
hold harmless Producer Indemnified Parties and its and their officers, agents,
employees, and contractors, and all third parties located downstream of
Processor’s facilities, from and against any and all damages, losses, fines,
penalties, fees, charges, claims, demands, suits, actions, causes of action,
obligations, liabilities (including, without limitation, for injury, death or
damage to property), contractual liabilities, and reasonable expenses and costs
(including, without limitation, court costs, reasonable attorney’s fees, and all
other reasonable costs and expenses incurred in investigating and defending any
of the above) to the extent directly arising from Processor’s delivery of
Non-Conforming Residue Gas. Further, Processor shall be responsible for all
reasonable costs and expenses incurred by Producer in order to avoid any fees or
fines charged by any downstream transporter for so long as Processor delivers
Non-Conforming Residue Gas and so long as such fees or fines are charged.
ARTICLE IX

PLANT PRODUCTS REDELIVERY PROCEDURES
Section 9.1    Procedure for Plant Product Disposition. When Producer has
elected to take its Plant Products in-kind, Processor shall return to Producer,
or for Producer’s account, Producer’s Plant Products at the Plant Products
Redelivery Points in the form of raw mix of natural gas liquids.
Section 9.2    Disposition of Producer’s Plant Products. Producer shall arrange
for the disposition and sale of its share of Plant Products actually delivered
to Producer or for Producer’s account. If Producer fails to provide for the
disposition and sale of its share of Plant Products actually delivered to it,
Processor may arrange for disposition and sale of those Plant Products and
Processor shall remit the net proceeds to


Page 22
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Producer after deductions for all actual, reasonable transportation and
fractionation charges, a marketing fee of $0.005 per Gallon, and other actual,
reasonable costs associated with the disposition and sale of such Plant
Products. Processor’s remittance of such net proceeds to Producer shall include
the price at which each Plant Product was sold and reasonably detailed
documentation of all such costs and charges deducted from such sale price.
Section 9.3    Quality. The Plant Products delivered by Processor to Producer or
for Producer’s account at the Plant Products Redelivery Points must meet all
quality requirements of the Producer’s designated receiving pipeline(s), as such
quality specifications are in effect as of the Effective Date, and if at any
time after the Effective Date the applicable receiving transporter changes its
quality specifications to be more stringent, Processor shall have the right to
make corresponding revisions to the quality specifications set forth in Exhibit
D in amounts consistent with the receiving transporter’s changes. Any Plant
Products redelivered by Processor which do not conform with all of the aforesaid
quality requirements is referred to herein as “Non-Conforming Plant Products”.
If Processor fails to redeliver Plant Products on behalf of Producer that meet
all quality specifications of the receiving transporter, in addition to any
other remedy available to Producer at law or in equity, Processor shall be
responsible for, and shall indemnify, defend, and hold harmless Producer
Indemnified Parties and its and their officers, agents, employees, and
contractors, and all third parties located downstream of Processor’s facilities,
from and against any and all damages, losses, fines, fees, charges, penalties,
claims, demands, suits, actions, causes of action, obligations, liabilities
(including, without limitation, for injury, death or damage to property),
contractual liabilities, and reasonable expenses and costs (including, without
limitation, court costs, reasonable attorney’s fees, and all other reasonable
costs and expenses incurred in investigating and defending any of the above) to
the extent directly arising from Processor’s delivery of Non-Conforming Plant
Products. Further, Processor shall be responsible for all reasonable costs and
expenses incurred by Producer in order to avoid any fees or fines charged by any
downstream transporter for so long as Processor delivers Non-Conforming Plant
Products and so long as such fees or fines are charged.
ARTICLE X

PAYMENTS
Section 10.1    Payments and Invoices. Processor shall provide Producer with a
detailed statement and supporting documentation for the net amount of all
consideration due from Producer to Processor under the terms of this Agreement
(net of any amounts due from Processor to Producer under this Agreement), not
later than the last Day of the Month immediately following the Month for which
the consideration is due (such statement, the “Monthly Statement”); provided
that if measurements are based on those of Producer at the Receipt Point(s)as
permitted in Section 5.12, then Processor is not required to provide the Monthly
Statement until at least ten (10) Days after Producer provides its measurements
at the Receipt Point(s). Not later than thirty (30) Days following Producer’s
receipt of a Monthly Statement, Producer shall pay to Processor all net amounts
due and owing from Producer to Processor under the Monthly Statement. If a good
faith dispute arises as to a Monthly Statement, Producer shall provide Processor
a written notice of dispute on or before the date payment is due for same,
setting forth, in reasonable detail, the grounds for such dispute.
Notwithstanding the delivery of a dispute notice, Producer shall pay to
Processor the undisputed portions of each Monthly Statement in accordance with
the terms of this Agreement. Any amounts owing by Processor to Producer shall be
paid simultaneously with delivery of the Monthly Statement. Payments to either
Party shall be according to the applicable payment instructions


Page 23
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


set forth in Article XVI. If any payment due date falls on a non-Business Day,
the payment shall be due on the first Business Day thereafter.


Section 10.2    Netting, Offset of Amounts Due. Either Party shall have the
right to offset any undisputed amounts due by it under this Agreement against
any undisputed amounts due to it under this Agreement and pay the net amount due
to the other Party.
Section 10.3    Interest on Late Payments. In the event either Party fails to
make timely payment of any amount when due under this Agreement (including any
disputed amount which is later found to have been correct when payment was first
requested), interest shall accrue, from the date payment was due until the date
payment is made, at an annual rate equal to the lower of: (a) the prime rate as
published in the “Money Rates” section of The Wall Street Journal, plus two
percent (2%), or (b) the maximum rate of interest allowed under applicable Laws.
ARTICLE XI

AUDIT RIGHTS
Section 11.1 Audit Rights.
(a)Each Party shall have the right, at its own expense, upon thirty (30) Days’
written notice and during reasonable working hours to perform an audit of the
other Party’s books and records (“Audit”). The Audit provides the Parties the
right to obtain access to and copies of the relevant portion of the books and
records which includes, but is not limited to, financial information, reports,
charts, calculations, measurement data, allocation support, third-party support,
telephone recordings, and electronic communications of the other Party to the
extent reasonably necessary to verify performance under the terms and conditions
of this Agreement including the accuracy of any statement, allocation, charge,
payment calculation or determination made pursuant to the provisions contained
herein for any Calendar Year within the twenty-four (24) Month period next
following the end of such Calendar Year. The Party subject to the Audit shall
respond to all exceptions and claims of discrepancies within ninety (90) Days of
receipt thereof.
(b)Either Party has the right to Audit any agents of the other Party or any
third Person performing services related to this Agreement. Either Party shall
have the right to make and retain copies of the books and records to the extent
necessary to support the audit work papers and claims resulting from the Audit.
Additionally, the Parties reserve the right to perform site inspections or carry
out field visits of the assets and related measurement being audited.
(c)The accuracy of any statement, allocation, charge, payment calculation, or
determination made pursuant to the provisions of the Agreement shall be
conclusively presumed to be correct after the twenty-four (24) Month period next
following the end of the Calendar Year in which the statement, allocation,
charge, payment calculation, or determination was generated or prepared, if not
challenged (claimed) in writing prior thereto. For the avoidance of doubt, all
claims shall be deemed waived unless they are made in writing within the
twenty-four (24) Month period next following the end of the Calendar Year in
which the statement, allocation, charge, payment calculation, or determination
was generated or prepared.


Page 24
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


ARTICLE XII

FORCE MAJEURE
Section 12.1    Suspension of Obligations. In the event a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement, other than the obligation to indemnify and/or to make payments
due hereunder, and such Party gives notice and reasonably full particulars of
such Force Majeure in writing to the other Party promptly after the occurrence
of the cause relied on, then the obligations of the Party giving such notice, so
far as and to the extent affected by such Force Majeure, shall be suspended
during the continuance of any inability so caused, but for no longer period, and
such cause shall so far as possible be remedied with all reasonable dispatch by
the Party claiming Force Majeure. A Force Majeure event affecting the
performance of a Party shall not relieve it of liability in the event of its
gross negligence, where such gross negligence was the cause of, or a
contributing factor in causing, the Force Majeure event, or in the event of its
failure to use commercially reasonable efforts to remedy the situation and
remove the cause with all reasonable dispatch. Additionally, it is specifically
understood that a Force Majeure shall in no way terminate each Party’s
obligation to balance those volumes of Gas received and delivered hereunder.
Section 12.2    Definition of Force Majeure. “Force Majeure” shall mean any
cause or causes not reasonably within the control of the Party claiming
suspension and which, by the exercise of reasonable diligence, such Party is
unable to prevent or overcome, including, without limitation, any of the
following that meets the foregoing criteria: acts of God, acts and/or delays in
action of any Governmental Authority, strikes, lockouts, work stoppages or other
industrial disturbances, acts of a public enemy, sabotage, wars, blockades,
insurrections, riots, acts of terror, epidemics, landslides, lightning,
earthquakes, fires, storms, storm warnings, floods, washouts, extreme cold or
freezing weather, arrests and restraints of governments and people, civil or
criminal disturbances, explosions, mechanical failures, breakage or accident to
equipment installations, machinery, compressors, or lines of pipe and associated
repairs, freezing of wells or lines of pipe, partial or entire failure of wells,
pipes, facilities, or equipment, electric power unavailability or shortages,
failure of third party pipelines, gatherers, or processors to deliver, receive,
or transport Gas, and, in those instances where a Party is required to secure
permits from any Governmental Authority to enable such Party to fulfill its
obligations under this Agreement, the inability of such Party, at reasonable
costs and after the exercise of all reasonable diligence, to acquire such
permits. It is understood and agreed that the settlement of strikes or lockouts
shall be entirely within the discretion of the Party having the difficulty and
that the above requirement that a Force Majeure be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of Persons striking when such course is inadvisable in the sole
discretion of the Party having the difficulty.
ARTICLE XIII

INDEMNIFICATION
Section 13.1    Definitions. The following terms are defined as follows.
(a)“Processor Indemnified Parties” Processor and its Affiliates, and its and
their respective shareholders, stockholders, members, partners, officers,
directors, employees, contractors, subcontractors and agents.


Page 25
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(b)“Producer Indemnified Parties” Producer and its Affiliates, and its and their
respective shareholders, stockholders, members, partners, officers, directors,
employees, contractors, subcontractors and agents.
Section 13.2    PRODUCER’S CONTROL AND LIABILITY. AS BETWEEN PRODUCER AND
PROCESSOR UNDER THIS AGREEMENT, PRODUCER SHALL BE DEEMED IN CONTROL AND
POSSESSION OF: (I) PRODUCER’S GAS BEFORE SUCH GAS IS DELIVERED TO PROCESSOR AT
THE DELIVERY POINT, (II) WHEN PRODUCER HAS ELECTED TO TAKE ITS RESIDUE GAS
IN-KIND, PRODUCER’S RESIDUE GAS AFTER SUCH RESIDUE GAS IS REDELIVERED TO
PRODUCER AT THE RESIDUE GAS REDELIVERY POINT, AND (III) WHEN PRODUCER HAS
ELECTED TO TAKE ITS PLANT PRODUCTS IN-KIND, PRODUCER’S PLANT PRODUCTS AFTER SUCH
PLANT PRODUCTS HAVE BEEN DELIVERED TO THE PLANT PRODUCTS REDELIVERY POINT. WHEN
PRODUCER’S GAS, RESIDUE GAS, OR PLANT PRODUCTS ARE IN THE CONTROL AND POSSESSION
OF PRODUCER AS DESCRIBED ABOVE, PRODUCER SHALL BE RESPONSIBLE FOR AND SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND, AND RELEASE PROCESSOR INDEMNIFIED PARTIES FROM
ANY ACTUAL LOSS OR DAMAGE OR ACTUAL INJURY CAUSED BY PRODUCER’S GAS, RESIDUE
GAS, OR PLANT PRODUCTS WHILE IN A PRODUCER INDEMNIFIED PARTY’S CONTROL AND
POSSESSION EXCEPT TO THE EXTENT CAUSED BY THE BREACH OF THIS AGREEMENT BY
PROCESSOR OR THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR OTHER
FAULT OF ANY OF THE PROCESSOR INDEMNIFIED PARTIES OR EXCEPT TO THE EXTENT
COVERED BY SECTION 13.4. PRODUCER’S INDEMNIFICATION, HOLD HARMLESS, DEFENSE, AND
RELEASE OBLIGATIONS UNDER THIS SECTION 13.2 SHALL BE SUBJECT TO THE LIMITATION
OF DAMAGES AND THE WAIVER OF REMEDIES IN ARTICLE XIX.
Section 13.3    PROCESSOR’S CONTROL AND LIABILITY. AS BETWEEN PRODUCER AND
PROCESSOR UNDER THIS AGREEMENT, PROCESSOR SHALL BE DEEMED IN CONTROL AND
POSSESSION OF: (I) PRODUCER’S GAS AFTER SUCH GAS IS DELIVERED TO PROCESSOR AT
THE DELIVERY POINT, (II) PRODUCER’S RESIDUE GAS UNLESS AND UNTIL SUCH RESIDUE
GAS HAS BEEN REDELIVERED TO PRODUCER AT THE RESIDUE GAS REDELIVERY POINT, AND
(III) PRODUCER’S PLANT PRODUCTS UNLESS AND UNTIL SUCH PLANT PRODUCTS HAVE BEEN
REDELIVERED TO PRODUCER AT THE PLANT PRODUCTS REDELIVERY POINT. WHEN PRODUCER’S
GAS, RESIDUE GAS, OR PLANT PRODUCTS ARE IN THE CONTROL AND POSSESSION OF
PROCESSOR AS DESCRIBED HEREIN, PROCESSOR SHALL BE RESPONSIBLE FOR AND SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND, AND RELEASE PRODUCER INDEMNIFIED PARTIES FROM
ANY ACTUAL LOSS OR DAMAGE OR ACTUAL INJURY CAUSED BY PRODUCER’S GAS, RESIDUE
GAS, OR PLANT PRODUCTS WHILE IN A PROCESSOR INDEMNIFIED PARTY’S CONTROL AND
POSSESSION, EXCEPT TO THE EXTENT CAUSED BY THE BREACH OF THIS AGREEMENT BY
PRODUCER OR THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR OTHER FAULT
OF ANY OF THE PRODUCER INDEMNIFIED PARTIES OR EXCEPT TO THE EXTENT COVERED BY
SECTION 13.4. PROCESSOR’S INDEMNIFICATION, HOLD HARMLESS, DEFENSE, AND RELEASE
OBLIGATIONS UNDER THIS SECTION 13.3 SHALL BE SUBJECT TO THE LIMITATION OF
DAMAGES AND THE WAIVER OF REMEDIES IN ARTICLE XIX.


Page 26
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 13.4    Personal Injury Claims of Producer Indemnified Parties and
Processor Indemnified Parties. PRODUCER SHALL BE RESPONSIBLE FOR, AND SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND, AND RELEASE PROCESSOR INDEMNIFIED PARTIES FROM
ANY AND ALL CLAIMS OR LOSSES FOR OR RESULTING FROM ANY BODILY INJURY, DEATH, OR
ILLNESS SUFFERED BY ANY OF THE PRODUCER INDEMNIFIED PARTIES ARISING OUT OF OR
RELATING TO THE PARTIES’ ACTIVITIES UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT
SUCH INJURY IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH
PROCESSOR INDEMNIFIED PARTIES. PROCESSOR SHALL BE RESPONSIBLE FOR, AND SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND, AND RELEASE PRODUCER INDEMNIFIED PARTIES FROM
ANY AND ALL CLAIMS OR LOSSES FOR OR RESULTING FROM ANY BODILY INJURY, DEATH, OR
ILLNESS SUFFERED BY ANY OF THE PROCESSOR INDEMNIFIED PARTIES ARISING OUT OF OR
RELATING TO THE PARTIES’ ACTIVITIES UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT
SUCH INJURY IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH
PRODUCER INDEMNIFIED PARTIES.
Section 13.5    Insurance. In support of the liability and indemnity obligations
assumed by the Parties in this Agreement, each Party agrees to obtain and
maintain, at its own expense, insurance coverages in the types and amounts which
are comparable with its peers and that is generally carried by companies
performing the same or similar activities as the Parties in this Agreement. In
addition, each Party shall comply with all statutory insurance requirements
determined by governmental laws and regulations, as applicable. To the extent of
the Parties’ indemnity obligations or liabilities assumed under this Agreement,
(i) each Party’s insurance coverage shall be primary to and shall receive no
contribution from any insurance maintained by the Indemnified Parties, and (ii)
any insurance of each Party shall waive rights of subrogation against the
Indemnified Parties and include the Indemnified Parties as additional insured
under any applicable coverages. Failure to obtain adequate insurance coverage
shall in no way relieve or limit any indemnity or liability of either Party
under this Agreement.
ARTICLE XIV

TITLE
Section 14.1    Producer’s Warranty. Producer warrants that it owns, or has the
right to deliver, Producer’s Gas to the Delivery Points for the purposes of this
Agreement, free and clear of all liens, encumbrances, and adverse claims. If the
title to Producer’s Gas delivered hereunder is disputed or is involved in any
legal action in any material respect, Processor shall have the right to withhold
payment (without interest), or cease receiving such Gas, to the extent of the
interest disputed or involved in legal action, during the pendency of the action
or until title is freed from the dispute or until Producer furnishes, or causes
to be furnished, indemnification to save Processor harmless from all Claims or
Losses arising out of the dispute or action, with surety reasonably acceptable
to Processor. Subject to Sections 19.9 and 19.10, Producer agrees to indemnify
the Processor Indemnified Parties from and against all Claims or Losses suffered
by the Processor Indemnified Parties, to the extent such Claims or Losses arise
out of a breach of the foregoing warranty.
Section 14.2    Processor’s Warranty. Processor warrants that it has the right
to accept Gas at the Delivery Points and to deliver the Residue Gas to the
Residue Gas Redelivery Points and the Plant Products to the Plant Products
Redelivery Points free and clear of all liens, encumbrances, and adverse claims.
If the Processor’s Facilities are involved in any legal action in any material
respect, Producer shall have the


Page 27
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


right to withhold payment (without interest), or cease delivering Gas, to the
extent of the interest disputed or involved in legal action, during the pendency
of the action or until Processor furnishes, or causes to be furnished,
indemnification to save Producer harmless from all Claims or Losses arising out
of the dispute or action, with surety reasonably acceptable to Producer. Subject
to Sections 19.9 and 19.10, Processor agrees to indemnify the Producer
Indemnified Parties from and against all Claims or Losses suffered by the
Producer Indemnified Parties, to the extent such Claims or Losses arise out of a
breach of the foregoing warranty.
Section 14.3    Title. Except to the extent that Producer has elected to take
any Residue Gas and/or Plant Products in-kind in accordance with Section 2.5,
title to Producer’s Gas (including Plant Products and Inert Constituents
contained in Producer’s Gas) delivered to Processor under this Agreement shall
pass to Processor at the tailgate of the Processor’s Facilities, and Producer
conveys Producer’s Gas (and the Plant Products and Inert Constituents in the
Producer’s Gas) to Processor, free and clear of any claims, liens or
encumbrances of any nature. In the event that Producer has elected to take its
Residue Gas and Plant Products in-kind in accordance with Section 2.5, title to
the Inert Constituents contained in Producer’s Gas and extracted by Processor at
the Processor’s Facilities shall pass to Processor at the tailgate of the
Processor’s Facilities.
ARTICLE XV

ROYALTY AND TAXES
Section 15.1    Proceeds of Production. Producer shall have the sole and
exclusive obligation and liability for the payment of all Persons due any
proceeds derived by Producer from Producer’s Gas (including all constituents and
products thereof) delivered under this Agreement, including, without limitation,
royalties, overriding royalties, and similar interests, in accordance with the
provisions of the leases or agreements creating those rights to such proceeds.
Section 15.2    Producer’s Taxes. Producer shall pay and be responsible for all
gross production and severance Taxes levied against or with respect to
Producer’s Gas delivered under this Agreement, all ad valorem Taxes levied
against the property of Producer, all income, excess profits, and other Taxes
measured by the income or capital of Producer, and all payroll Taxes related to
employees of Producer.
Section 15.3    Processor’s Taxes. Processor shall pay and be responsible for
all Taxes levied with respect to the providing of Services under this Agreement,
all ad valorem Taxes levied against the property of Processor, all income,
excess profits, and other Taxes measured by the income or capital of Processor,
and all payroll Taxes related to employees of Processor.
Section 15.4    Severance Tax Reimbursement. Producer and Processor agree that
the price paid by Processor for Residue Gas and associated Plant Products
purchased hereunder is inclusive of all severance tax reimbursements which are
levied on the production of such Residue Gas and Plant Products and which are
measured by the quantity of Residue Gas and Plant Products or by the revenues
received by Producer for the sale of such Residue Gas and Plant Products.
ARTICLE XVI

NOTICE AND PAYMENT INSTRUCTIONS


Page 28
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Except as specifically provided elsewhere in this Agreement, any notice or other
communication provided for in this Agreement shall be in writing and shall be
given (i) by depositing in the United States mail, postage paid and certified
with return receipt requested, (ii) by depositing with a reputable overnight
courier, (iii) by delivering to the recipient in person by courier, or (iv) by
facsimile or email transmission, in each of the foregoing cases addressed to the
applicable Party as set forth below, and payments required under this Agreement
shall be made to the applicable Party according to the payment instructions set
forth below. A Party may at any time designate a different address or payment
instructions by giving written notice to the other Party. Notices, invoices,
allocation statements, claims, or other communications shall be deemed received
when delivered to the addressee in person, or by courier, or transmitted by
facsimile transmission or email during normal business hours, or upon actual
receipt by the addressee after such notice has either been delivered to an
overnight courier or deposited in the United States mail, as the case may be.
NOTICES:
Producer                    Processor
    Apache Corporation                Alpine High Processing LLC
    Attn: Marketing Contract Administration    Attn: Commercial Operations
    2000 Post Oak Blvd., Suite 100        17802 IH-10 West
Houston, Texas 77056-4400            San Antonio, Texas 78257
Telephone: (713) 296-6000            Telephone: 210-447-5629
Fax: (713) 296-6473                Email: CommercialOperations@apachecorp.com
Email: contract.administration@apachecorp.com    




PAYMENT INSTRUCTIONS:
Producer                    Processor
    Bank: [***]                    c/o [***]
    ABA: [***]                    Bank: [***]
    [***]                        ABA: [***]
    Acct: [***]                    [***]
                            Acct: [***]
ARTICLE XVII
DISPUTE RESOLUTION




Page 29
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 17.1    Negotiation. Prior to submitting any dispute for resolution by a
court, a Party shall provide written notice of such dispute to the other Party.
If the Parties fail to resolve the dispute within fifteen (15) Business Days
after such notice is given, the Parties shall seek to resolve the dispute by
negotiation between senior management personnel of each Party. Such personnel
shall endeavor to meet and attempt to amicably resolve the dispute. If the
Parties are unable to resolve the dispute for any reason within thirty (30)
Business Days after the original notice of dispute was given, then either Party
shall be entitled to pursue any available remedies; provided, however, this
Section 17.1 shall not limit a Party’s right to initiate litigation prior to the
expiration of the time periods set forth in this Section 17.1 if application of
such limitations would prevent a Party from filing a Claim within the applicable
period for filing lawsuits (e.g. statutes of limitation, prescription, etc.) or
would otherwise prejudice or harm a Party.
Section 17.2    Jurisdiction and Venue.
(a)    Each Party agrees that the appropriate, exclusive and convenient forum
for any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in
Houston, Texas, and each of the Parties irrevocably submits to the jurisdiction
of such courts solely in respect of any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby. The Parties
further agree that the Parties shall not bring suit with respect to any disputes
arising out of this Agreement or the transactions contemplated hereby in any
court or jurisdiction other than the above specified courts.
(b)    Each Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection (including, without
limitation, the defense of inconvenient forum) which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in any court
referred to in paragraph (a) above.
ARTICLE XVIII

TERM
Section 18.1    Primary Term; Producer’s Right to Extension. This Agreement is
effective as of the Effective Date and shall continue in full force and effect
until March 31, 2032 (the “Primary Term”); provided that Producer shall have two
(2) successive options to extend the Primary Term by five (5) Years each. Each
five (5)-Year Primary Term extension shall occur automatically unless Producer
gives Processor at least nine (9) Months’ prior written notice that it does not
wish to extend the Primary Term. Unless terminated at the end of the Primary
Term by either Party giving at least six (6) Months’ prior written notice, this
Agreement shall continue after the Primary Term on a Year-to-Year basis unless
terminated at the end of any Yearly extension period by either Party giving at
least six (6) Months’ prior written notice. For purposes of this Agreement, the
period during which this Agreement continues in full force and effect prior to
any termination pursuant to this Agreement is referred to herein as the “Term”.
Section 18.2    Termination of Gathering Agreement. Notwithstanding anything to
the contrary in this Article XVIII, Producer shall have the right to terminate
this Agreement upon the termination or expiration of that certain Gas Gathering
Agreement between Producer and Alpine High Gathering LP dated July 1, 2018.


Page 30
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 18.3    Processor’s Facilities Expansion. In the event that Processor is
required to undertake an expansion pursuant to Section 2.4(h) and the Agreement
is within the final two (2) Years of the Term or is on a Year-to-Year basis,
Processor shall not be obligated to undertake an expansion unless Producer
agrees to a Term extension such that at least two (2) Years remain in the Term.


ARTICLE XIX

MISCELLANEOUS
Section 19.1    Confidentiality. Producer’s 2-Year Forecast delivered to
Processor pursuant to Section 2.1(b) and all other information received by
Processor pursuant to the terms of this Agreement which involves or in any way
relates to Producer’s production estimates, development plans, and/or other
similar information, and information related to Producer’s actual production at
any individual Receipt Point, including, without limitation, information
relating to production rates, volumes, composition, heating value, or other
similar or dissimilar information, shall be kept strictly confidential by
Processor, and Processor shall not disclose any such information to any third
Person or use any such information for any purpose other than performing under
this Agreement, provided, however, Processor may disclose such information to
those of its legal counsel, accountants, and other representatives with a
specific need to know such information for purposes of Processor’s performance
under this Agreement or enforcement of this Agreement or as required by
applicable Law, provided such third Persons have likewise agreed in writing to
the confidentiality and non-use restrictions set forth herein. In the event
Processor is required by Law to disclose any such information, Processor shall
first notify Producer in writing as soon as practicable of any proceeding of
which it is aware that may result in disclosure and shall use all reasonable
efforts to prevent or limit such disclosure. Producer’s confidential information
shall not include information that Processor can satisfactorily demonstrate was:
(a) rightfully in the possession of Processor prior to Producer’s disclosure
hereunder, (b) in the public domain prior to Producer’s disclosure hereunder,
(c) made public by any Governmental Authority; (d) supplied to Processor without
restriction by a third party who is under no obligation to Producer to maintain
such confidential information in confidence; or (e) independently developed by
Processor. The confidentiality requirements and non-use restrictions set forth
herein shall survive termination or expiration of this Agreement for two (2)
Years after such termination or expiration. Notwithstanding anything else in
this Agreement, the Parties agree that there is not an adequate remedy at law
for any breach of these confidentiality and non-use restrictions and, therefore,
Producer shall be entitled (without the posting of any bond) to specific
performance and injunctive relief restraining any breach hereof, in addition to
any other rights and remedies which it may have or be entitled.
Section 19.2    Independent Contractor. Notwithstanding anything else in this
Agreement, Processor undertakes its obligations under this Agreement as an
independent contractor, at its sole risk, and all Persons carrying out any of
Processor’s obligations set forth herein for or on behalf of Processor are or
shall be deemed employees, contractors, subcontractors, agents, and/or
representatives of Processor, subject to the direction and control of Processor.
Processor is to determine the manner, means, and methods in which such Persons
shall carry out their work to attain the results contemplated by this Agreement,
consistent with the general coordinative efforts and suggestions of Producer
with respect to the work. Nothing in this Agreement or inferred from any action
of either Party shall be taken to establish the relationship of master and
servant or principal and agent between Producer and Processor.


Page 31
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 19.3    Rights; Waivers. The failure of either Party to exercise any
right granted hereunder shall not impair nor be deemed a waiver of that Party’s
privilege of exercising that right at any subsequent time or times. No waiver by
either Party of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless expressly provided.
Section 19.4    Applicable Laws. This Agreement is subject to all valid present
and future Laws of any Governmental Authority(ies) now or hereafter having
jurisdiction over the Parties, this Agreement, or the Services performed or the
facilities utilized under this Agreement.
Section 19.5    Governing Law. This Agreement shall be governed by, construed,
and enforced in accordance with the Laws of the State of Texas, without regard
to any choice of law principles that would require the application of the Laws
of any other jurisdiction, PROVIDED, HOWEVER, THAT NO LAW, THEORY, OR PUBLIC
POLICY SHALL BE GIVEN EFFECT WHICH WOULD UNDERMINE, DIMINISH, OR REDUCE THE
EFFECTIVENESS OF EACH PARTY’S WAIVER OF SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE, AND EXEMPLARY DAMAGES SET FORTH IN SECTION 19.9 OR WAIVER OF THE RIGHT
TO CERTAIN REMEDIES SET FORTH IN SECTION 19.10, IT BEING THE EXPRESS INTENT,
UNDERSTANDING, AND AGREEMENT OF THE PARTIES THAT SUCH WAIVERS ARE TO BE GIVEN
THE FULLEST EFFECT, NOTWITHSTANDING ANY PRE-EXISTING CONDITION OR THE NEGLIGENCE
(WHETHER SOLE, JOINT, OR CONCURRENT), GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
STRICT LIABILITY, OR OTHER LEGAL FAULT OF ANY PARTY HERETO, OR OTHERWISE.
Section 19.6    Assignments. This Agreement, including any and all renewals,
extensions, and amendments hereto, and all rights, title, and interests
contained herein, shall be binding upon and inure to the benefit of the Parties
hereto and their respective heirs, successors, and assigns, the assigns of all
or any part of Processor’s right, title, or interest in the Processor’s
Facilities, and the assigns of all or any part of Producer’s Interests in the
Dedicated Area, and each Party’s respective obligations hereunder shall be
covenants running with the lands underlying or included in any such assets.
Neither Party shall Transfer any of its rights or obligations under this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, delayed, or conditioned; provided, however,
that either Party may Transfer any of its rights or obligations under this
Agreement to any Affiliate of such Party without the prior written consent of
the other Party and that, in connection with a Transfer of all or any portion of
the Dedicated Area, Producer shall Transfer its corresponding rights and
obligations under this Agreement without the need for the prior written consent
of Processor; provided, further, that if Producer Transfers a portion but not
all of the Dedicated Area, instead of acquiring this Agreement, the transferee
of such Interests shall execute an agreement in the form attached hereto as
Exhibit I (the “Transferee Agreement”), Processor shall likewise execute such
Transferee Agreement, and such Transferred portion of the Dedicated Area shall
be removed from dedication under this Agreement. Any Transfer of this Agreement
shall expressly require that the assignee assume and agree to discharge the
duties and obligations of its assignor under this Agreement, and the assignor
shall be released from the duties and obligations arising under this Agreement
which accrue after the effective date of such Transfer. Processor shall not
Transfer its rights and interests in the Processor’s Facilities, in whole or in
part, unless the transferee of such interests agrees in writing to be bound by
the terms and conditions of this Agreement. No Transfer of this Agreement or of
any interest of either Party shall be binding on the other Party until such
other Party


Page 32
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


has been notified in writing of such Transfer and furnished with reasonable
evidence of same. No such Transfer of this Agreement or of any interests of
either Party shall operate in any way to enlarge, alter, or modify any
obligation of the other Party hereto. Any Person that succeeds by purchase,
merger, or consolidation with a Party hereto shall be subject to the duties and
obligations of its predecessor in interests under this Agreement or a Transferee
Agreement, as applicable.
Section 19.7    Entire Agreement. This Agreement constitutes the entire
agreement of the Parties and supersedes all prior understandings, agreements,
representations, and/or warranties by or among the Parties, written or oral,
with respect to the subject matter hereof. No other representations, warranties,
understandings, or agreements shall have any effect on this Agreement.
Section 19.8    Amendments. This Agreement may not be amended or modified in any
manner except by a written document signed by both Parties that expressly amends
this Agreement.
Section 19.9    LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES (COLLECTIVELY,
“CONSEQUENTIAL DAMAGES”) RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE
BREACH THEREOF OR UNDER ANY OTHER THEORY OF LIABILITY, WHETHER NEGLIGENCE,
STRICT LIABILITY, BREACH OF CONTRACT OR WARRANTY, OR OTHERWISE. IN FURTHERANCE
OF THE FOREGOING, EACH PARTY RELEASES THE OTHER PARTY AND WAIVES ANY RIGHT OF
RECOVERY FOR CONSEQUENTIAL DAMAGES SUFFERED BY SUCH PARTY, REGARDLESS OF WHETHER
ANY SUCH DAMAGES ARE CAUSED BY THE OTHER PARTY’S NEGLIGENCE (AND REGARDLESS OF
WHETHER SUCH NEGLIGENCE IS SOLE, JOINT, CONCURRENT, ACTIVE, PASSIVE, OR GROSS),
FAULT, OR LIABILITY WITHOUT FAULT. PROCESSOR UNDERSTANDS THAT PRODUCER IS
RELYING ON PROCESSOR’S PERFORMANCE UNDER THIS AGREEMENT TO ENABLE PRODUCER TO
MEET ITS OBLIGATIONS UNDER DOWNSTREAM CONTRACTS, AND PROCESSOR EXPRESSLY AGREES
THAT ANY DAMAGES SUFFERED BY PRODUCER UNDER ANY SUCH DOWNSTREAM CONTRACT AS A
RESULT OF PROCESSOR’S UNEXCUSED FAILURE TO PERFORM UNDER THIS AGREEMENT SHALL BE
CONSIDERED DIRECT DAMAGES.
Section 19.10    RIGHTS AND REMEDIES. NOTWITHSTANDING ANYTHING ELSE IN THIS
AGREEMENT THAT MAY BE CONSTRUED TO THE CONTRARY, A PARTY’S SOLE REMEDY AGAINST
THE OTHER PARTY FOR NON-PERFORMANCE OR BREACH OF THIS AGREEMENT OR ANY OTHER
CLAIM OF WHATSOEVER NATURE ARISING OUT OF THIS AGREEMENT OR OUT OF ANY ACTION OR
INACTION BY A PARTY IN RELATION HERETO SHALL BE IN CONTRACT AND EACH PARTY
EXPRESSLY WAIVES ANY OTHER REMEDY IT MAY HAVE IN LAW OR EQUITY, INCLUDING,
WITHOUT LIMITATION, ANY REMEDY IN TORT.
Section 19.11    Replacement Indices. In the event a published index or rate
required hereunder is not available, the Parties shall promptly agree upon an
alternative index or rate to be utilized, upon either Party giving written
notice to the other that an alternative index or rate is needed. Such
alternative index or rate shall be effective retroactively to the date on which
the original index or rate ceased to be available. If the Parties have not
agreed on an alternative index or rate by the end of the fifth (5th) Business
Day after


Page 33
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


notice was given, then each Party shall, by the end of the fifteenth (15th)
Business Day after the notice was given, prepare a list of three alternative
published and industry recognized indices or rates to replace the index or rate
that has become unavailable. The first common item that appears on each of the
lists shall be the alternative index or rate. If there is more than one common
item on both lists, the one appearing first on both lists, giving priority to
the list first submitted by one Party to the other, shall be the alternative
index or rate. If no common item appears on the lists, each Party may strike in
turn, one item from the other Party’s list until only one item remains on each
list. The alternative index or rate will then be determined from the two
remaining items by coin flip. If either Party fails to deliver a list, the first
item appearing on the submitting Party’s list will govern and prevail to
determine the alternative index or rate.
Section 19.12    No Partnership. Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture or
impose a trust, fiduciary, or partnership duty, obligation, or liability on or
with regard to either Party.
Section 19.13    Rules of Construction. In construing this Agreement, the
following principles shall be followed:
(a)    no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement;
(b)    the headings and captions in this Agreement have been inserted for
convenience of reference only and shall not define or limit any of the terms
and/or conditions hereof;
(c)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(d)    the word “includes” and its syntactical variants mean “includes, but is
not limited to” and corresponding syntactical variant expressions; and
(e)    the plural shall be deemed to include the singular and vice versa, as
applicable.
Section 19.14    No Third Party Beneficiaries. Except for Persons expressly
indemnified hereunder, this Agreement is for the sole benefit of the Parties and
their respective successors and permitted assigns, and shall not inure to the
benefit of any other Person, it being the intention of the Parties that no third
Person shall be deemed a third-party beneficiary of this Agreement.
Section 19.15    Further Assurances. Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.
Section 19.16    No Inducements. No director, employee, or agent of any Party
shall give or receive any commission, fee, rebate, gift, or entertainment of
significant cost or value in connection with this Agreement.
Section 19.17    Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, and all
of which shall be considered one and the same instrument.


Page 34
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 19.18    Survival. The terms of this Agreement which by their nature
should reasonably be expected to survive termination or expiration of this
Agreement shall survive, including, without limitation, Article XI (Audit
Rights), Article XIII (Indemnification), Article XVII (Dispute Resolution),
Section 19.1 (Confidentiality), Section 19.5 (Governing Law), Section 19.9
(Limitation of Liability), Section 19.10 (Rights and Remedies), this Section
19.18 (Survival), and the obligations of either Party under any provision of
this Agreement to make payment hereunder.
Section 19.19    Financial Assurance. If either Party has reasonable grounds for
insecurity regarding the performance of any payment obligation under this
Agreement (whether or not then due) by the other Party or that other Party’s
guarantor, if any, including, without limitation, the occurrence of a material
adverse change in the creditworthiness of the other Party, a Party may demand
Adequate Assurance of Performance.  A demand by a Party seeking Adequate
Assurance of Performance shall be in writing and shall include an explanation in
reasonable detail of the calculation of the Adequate Assurance of Performance
demand.  “Adequate Assurance of Performance” shall mean sufficient security in
the form, amount, and for a term, and from an issuer, all reasonably acceptable
to the Party seeking assurance, including, but not limited to, a standby
irrevocable letter of credit, a prepayment, a security interest in an asset, or
a guaranty.  If either Party does not give Adequate Assurance of Performance in
accordance with the terms of this Agreement within - ten (10) Business Days of a
written request by the other Party, the Party making a reasonable request for
Adequate Assurance of Performance has the right to immediately suspend
deliveries or receipts, as applicable, under this Agreement with immediate
effect until such time sufficient security is provided.
Section 19.20    Exhibits. The following exhibits are attached to this Agreement
and are incorporated herein by this reference:
Exhibit A    -    Dedicated Area
Exhibit B    -    Delivery Points and Redelivery Points
Exhibit C    -    Fees and FL&U
Exhibit D    -    Gas Quality Specifications
Exhibit E    -     Take In-Kind Terms
Exhibit F    -     Allocation Methodologies
Exhibit G     -    Form of Memorandum of Agreement
Exhibit H    -    Form of Memorandum of Release
Exhibit I    -    Form of Transferee Agreement
Exhibit J    -    Form of Joinder Agreement




Page 35
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.


PROCESSOR:
ALPINE HIGH PROCESSING LP
By:    Alpine High Subsidiary GP LLC,
its general partner




By:    /s/ Brian W. Freed
Name: Brian W. Freed
Title: Senior Vice President




PRODUCER:
APACHE CORPORATION
By:    /s/ Stephen J. Riney
Name:     Stephen J. Riney
Title:     Chief Financial Officer and
Executive Vice President




Page 36
Gas Processing Agreement dated July 1, 2018
Between Alpine High Processing LP (Processor) and Apache Corporation (Producer)



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT A
to
Gas Processing Agreement dated July, 1 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


DEDICATED AREA


“Dedicated Area” shall mean the following lands as further described in the map
(the area within the red border) and table below, as the same may be updated
annually pursuant to Section 2.1(b). In the event of a conflict between the map
and the table, the map shall control.


[***]






Exhibit A – Page 1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section
Block
Survey
County
State
Dedicated Interest as of the Effective Date





[***] [22 PAGES OF TABLE OMITTED] [***]




Exhibit A – Page 2

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT B
to
Gas Processing Agreement dated July 1, 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


Processor shall update Exhibit B on January 1, April 1, July 1, and October 1 of
each Year to include any additional points that have been placed into service


DELIVERY POINTS AND REDELIVERY POINTS


LOW PRESSURE DELIVERY POINTS
Delivery Point Name
Location
MAOP
Required Pressure

[***]
HIGH PRESSURE RECEIPT POINTS
Receipt Point Name
Meter Number
MAOP

[***]
HIGH PRESSURE DELIVERY POINTS
Delivery Point Name
Meter Number
MAOP

[***]


RESIDUE GAS REDELIVERY POINTS
Redelivery Point Name
Meter Number

[***]


PLANT PRODUCTS REDELIVERY POINTS
Redelivery Point Name
Meter Number

[***]


Exhibit B – Page 1





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT C
to
Gas Processing Agreement dated July, 1 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


FEES AND FL&U


Fees:


1. Central Conditioning Fee: $[***] per Mcf of Producer’s Non-Processable Gas
delivered to a Central Conditioning Facility.


2. Central Processing Fee: (a) From the Effective Date through December 31,
2020, $[***] per Mcf of Producer’s Processable Gas delivered only to a Central
Processing Facility, and (b) from January 1, 2021, through the remainder of the
Term, $[***] per Mcf of Producer’s Processable Gas delivered only to a Central
Processing Facility. [***]


3. Cryogenic Processing Fee: $[***] per Mcf of Producer’s Processable Gas
delivered to a Cryogenic Processing Facility. [***]


[***]


FL&U:
1. FL&U at Central Conditioning Facilities: Producer will be allocated its
proportionate share of actual FL&U but not to exceed [***]% of Producer’s
Non-Processable Gas in MMBtu (the “Non-Processable Gas FL&U Cap”).
a)Fuel for electric power that Processor purchases shall be determined each
Month by the following equation: GEE (CCF) = (MEUCC x EPRCC)/GPCC 
Where:
GEE (CCF) = Gas Electric Equivalent at the Central Conditioning Facilities,
which means an amount of MMBtus that may be included as the electric power
component of FL&U.
MEUCC = Measured Electrical Use, means Producer’s pro rata share of electricity
usage expressed in kilowatt-hours, used in lieu of gas-driven equipment, limited
only to motors used for compression.
EPRCC = The electric power rate actually paid by Processor for electricity at
Central Conditioning Facilities, in $/kWh.


Exhibit C – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


GPCC = Gas Price, means the greatest of (i) Inside F.E.R.C’s Gas Market Report
in its first publication of the delivery month for “Prices of Spot Gas Delivered
to Pipeline” for West Texas “Waha”, (ii) 98.7% of Inside F.E.R.C’s Gas Market
Report in its first publication of the delivery month for “Prices of Spot Gas
Delivered to Pipeline” for HSC less $0.46 per MMBtu, or (iii) Inside F.E.R.C’s
Gas Market Report in its first publication of the delivery month for “Prices of
Spot Gas Delivered to Pipeline” for El Paso Permian.
Electric power that Processor generates shall not be considered in the
calculation of FL&U.
b)
FL&U for Gas shall be determined each Month by the following equation:

GF (CCF) = X-Y
Where:
GF (CCF) = Gas FL&U at the Central Conditioning Facilities, which means an
amount of MMBtus retained as fuel and/or system loss by Processor
X = Producer’s Non-Processable Gas in MMBtu delivered to applicable Receipt
Points less buyback gas redelivered to Producer upstream of the Delivery Points
Y = Producer’s Non-Processable Gas in MMBtu redelivered to the discharge of the
Central Conditioning Facilities
In the event that the sum of (i) GEE (CCF) and (ii) GF (CCF) exceeds the
Non-Processable Gas FL&U Cap, then the FL&U at Central Conditioning Facilities
will be reduced to the Non-Processable Gas FL&U Cap.
2. FL&U at Central Processing Facilities and Cryogenic Processing Facilities:
Producer will be allocated its proportionate share of actual FL&U but not to
exceed [***]% of Producer’s Processable Gas in MMBtu (the “Processable Gas FL&U
Cap”); provided that during periods when a Cryogenic Processing Facility is
Operational, the Processable Gas FL&U Cap shall be [***]% of Producer’s
Processable Gas in MMBtu.
a)
Fuel for electric power that Processor purchases shall be determined each Month
by the following equation:

GEE (PF) = (MEUPF x EPRPF) /GPPF 
Where:
GEE (PF) = Gas Electric Equivalent at the Central Processing Facilities and
Cryos, which means an amount of MMBtus that is included as the electric power
component of FL&U
MEUPF = Measured Electrical Use, means Producer’s pro rata share of electricity
usage expressed in kilowatt-hours, used in lieu of gas-driven equipment, limited


Exhibit C – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


only to motors used for field compression, Cryo and Central Processing
Facilities recompression, and Cryo refrigeration recompression.
EPRPF = The electric power rate actually paid by Processor for electricity at
Cryos and Central Processing Facilities, in $/kWh.
GPPF = Gas Price, means the greatest of (i) Inside F.E.R.C’s Gas Market Report
in its first publication of the delivery month for “Prices of Spot Gas Delivered
to Pipeline” for West Texas “Waha”, (ii) 98.7% of Inside F.E.R.C’s Gas Market
Report in its first publication of the delivery month for “Prices of Spot Gas
Delivered to Pipeline” for HSC less $0.46 per MMBtu, or (iii) Inside F.E.R.C’s
Gas Market Report in its first publication of the delivery month for “Prices of
Spot Gas Delivered to Pipeline” for El Paso Permian. (iii).
Electric power that Processor generates shall not be considered in the
calculation of FL&U.
b)
FL&U for Gas shall be determined each Month by the following equation:

GF (PF) = CI - RG - S
Where:
GF (PF) = Gas FL&U means an amount of MMBtus retained as fuel and/or system loss
by Processor
CI = All Producer’s Processable Gas in MMBtu delivered to applicable Receipt
Points less buyback gas redelivered to Producer upstream of the Delivery Points
RG = Producer’s Residue Gas at the Cryos and Central Processing Facilities, in
MMBtu
S = Producer’s Cryo and Central Processing Facilities Shrinkage as defined in
Exhibit F, Paragraph 5
In the event that the sum of (i) GEE (PF) and (ii) GF (PF) exceeds the
Processable Gas FL&U Cap, then the FL&U at the Central Processing Facilities and
Cryos will be reduced to the Processable Gas FL&U Cap.




    
    


Exhibit C – Page 3





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT D-1
to
Gas Processing Agreement dated July, 1 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


GAS QUALITY SPECIFICATIONS
(Central Processing Facility and Cryogenic Processing Facility)




1.
The Gas shall be free of objectionable liquids and solids and other impurities,
including, but not limited to, methanol, and shall be commercially free from
dust, gum, gum-forming constituents, free water, and other liquids and solids.

2.
The Gas shall have zero (0) parts per million of oxygen.

3.
The Gas shall not contain more than four (4) parts per million by volume of
hydrogen sulfide. [***]

4.
The Gas shall not have a carbon dioxide content in excess of two (2) percent by
volume. [***]

5.
The Gas shall not have nitrogen content in excess of two (2) percent by volume.

6.
The Gas shall be received at a temperature not in excess of one hundred twenty
(120) degrees Fahrenheit and not less than thirty-five (35) degrees Fahrenheit.

[***]


Exhibit D – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




EXHIBIT D-2
to
Gas Processing Agreement dated July 1, 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


GAS QUALITY SPECIFICATIONS
(Central Conditioning Facility)




1.
The Gas shall be free of objectionable liquids and solids and other impurities,
including, but not limited to, methanol, and shall be commercially free from
dust, gum, gum-forming constituents, free water, and other liquids and solids.

2.
The Gas shall have zero (0) parts per million of oxygen.

3.
The Gas shall not contain more than fifty (50) parts per million by volume of
hydrogen sulfide.

4.
The Gas shall not have a carbon dioxide content in excess of four (4) percent by
volume.

5.
The Gas shall not have nitrogen content in excess of two (2) percent by volume.

6.
The Gas shall be received at a temperature not in excess of one hundred twenty
(120) degrees Fahrenheit and not less than thirty-five (35) degrees Fahrenheit.



Exhibit D – Page 2





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT E
to
Gas Processing Agreement dated July, 1 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


TAKE IN-KIND TERMS


For any Calendar Year during which Producer elects under Section 2.5 of the
Agreement to take its Residue Gas and/or Plant Products in-kind, the following
terms shall apply:
I. Nominations. Processor and Producer agree that scheduling and commencement of
service shall be consistent with the downstream receiving pipeline or
transporter nomination requirements. Whenever Producer’s Residue Gas is to be
scheduled or nominated hereunder, each Party shall provide to the other Party
all information required for such nominations and confirmations with upstream
and downstream pipelines or transporters. Producer may but shall not be required
to provide Processor with Plant Product nominations.
(a)Delivery Point Nominations. Producer shall not be required to provide
Processor with nominations of the Producer’s Gas at the Delivery Point(s),
however, Producer shall provide volume forecast information pursuant to Section
2.1(b) of the Agreement, for Processor’s general capacity planning purposes by
Delivery Point.
(b)Operational Information. Processor shall use reasonable efforts to provide
daily information related to Delivery Point volume, Plant Product composition,
and historical volume information in order to assist with Producer’s nominations
below. Processor shall use reasonable efforts to make nomination changes as
necessary, based on the information provided by Producer, at the Redelivery
Points to minimize imbalances.
(c)Redelivery Point Nominations.
i.Producer shall make all necessary arrangements with pipelines or other third
parties downstream of the Residue Gas Redelivery Points in order to help manage
Processor’s delivery of Producer’s Residue Gas. Those arrangements must be
coordinated with Processor, and Processor shall coordinate such arrangements
with Producer and such downstream pipelines or other third parties.
ii.Residue Gas. No later than 12:00 PM on the fifth (5th) Business Day prior to
the beginning of each Month, but no later than one (1) Business Day prior to the
nomination deadline each Month for the applicable downstream pipeline(s)
receiving Residue Gas at the Residue Gas Redelivery Points, Processor shall
notify Producer of the estimated quantity of Producer’s Residue Gas per Day for
each Residue Gas Redelivery Point, provided that nominations at the Residue Gas


Exhibit E – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Redelivery Points are subject to confirmation by the downstream pipeline. By
7:00 AM on the day prior to gas flow, Processor shall notify Producer of the
estimated quantity of Producer’s Residue Gas available for next day’s flow for
each Residue Gas Redelivery Point. By 10:30 AM on the day prior to gas flow,
Producer shall provide a nomination form to Processor, indicating downstream
pipeline contract number, downstream delivery point and counterparty. If
Producer does not provide a nomination form to Processor, the prior nomination
shall remain in effect until such time as when Producer provides notice to
Processor to revise the prior nomination. Processor will use reasonable efforts
to confirm any nomination change requested by Producer after the nomination
deadline. Processor reserves the right, from time to time, to revise its
nomination procedures, subject to Producer’s consent which shall not be
unreasonably withheld.
iii.Producer will make all necessary arrangements with pipelines or other third
parties downstream of the Plant Products Redelivery Points in order to
facilitate Processor’s delivery of Plant Products. No later than one (1)
Business Day prior to the nomination deadline each Month for the applicable
downstream pipeline(s) receiving Plant Products, Producer will notify Processor
of the estimated quantity of Plant Products per Day, provided that nominations
at each Redelivery Point are subject to confirmation by the downstream pipeline.
At any time, Producer may adjust its nomination prospectively for the remainder
of such Month by providing Processor notice prior to the nomination deadline of
the applicable downstream pipeline.
(d)Processor and Producer shall immediately inform each other of any discovered
unanticipated changes in deliveries at either the Delivery Point(s) or
Redelivery Point(s). Nominations may be made by telephone, but shall be
confirmed in writing by e-mail, facsimile, or other electronic means to
Processor’s Gas Control Department.
II.Balancing. Subject to the provisions of the Agreement, Processor shall accept
at the Delivery Point a Daily quantity of Producer’s Gas at the Delivery Points
and redeliver Producer’s Residue Gas and Producer’s Plant Products allocated to
such Producer’s Gas at the Residue Gas Redelivery Points and Plant Products
Redelivery Point, respectively. All quantities received in accordance with the
Agreement at the Delivery Points and all deliveries of Producer’s Residue Gas in
accordance with this Agreement at the Residue Gas Redelivery Point shall be
balanced on a Btu basis, and all such quantities referred to in the Agreement
shall be adjusted for the Gross Heating Value thereof. Processor shall provide
Producer reasonable flexibility in adjusting nominations provided however, that
providing Producer such flexibility in adjusting nominations shall be subject to
Processor not incurring financial harm or loss as a result of Producer’s
actions. Processor shall use its best efforts to enter into, and maintain in
good standing, operational balancing agreements with the downstream receiving
pipelines at each of the Residue Gas Redelivery Points and Plant Products
Redelivery Points. Processor shall not impose balancing guidelines on Producer
that are more stringent than those imposed on Processor under the operational
balancing agreements with the applicable downstream receiving pipeline. When
operational balancing agreements are effective between Processor and an
applicable downstream pipeline (and the applicable downstream pipeline keeps


Exhibit E – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Producer whole on its nominations each Month) and an imbalance is caused solely
by Producer and Processor incurs a cash out, penalty, or settlement due to said
imbalance, then Producer shall reimburse Processor for such cash out, penalty or
settlement incurred by Processor pursuant to the terms of the applicable
operational balancing agreement, to the extent such cash out, penalty, or
settlement is caused by Producer. Processor shall provide an invoice to Producer
for same, along with reasonable documentation evidencing same, and Producer
shall reimburse Processor for same in accordance with the payment terms set
forth in Article X of the Agreement.
III.Imbalances. Because of dispatching and other causes outside of Processor’s
reasonable control, imbalances may occur between the total heating value of the
Residue Gas delivered to downstream pipelines at the Residue Gas Redelivery
Points for Producer’s account and the allocated quantity of Residue Gas
attributable to Producer’s Gas. Similarly, imbalances may occur between the
allocated volumes of Producer’s Plant Products that are delivered to downstream
pipelines at the Plant Products Redelivery Points for Producer’s account and the
allocated Plant Products attributable to Producer’s Gas.
(a) Residue Gas Redelivery Point. For imbalance events at Residue Gas Redelivery
Points where Processor does not have an operational balancing agreement in
place, the Parties agree to settle imbalances through a monthly cash out. The
monthly cash out price shall be the simple average of (i) Inside F.E.R.C’s Gas
Market Report in its first publication of the delivery month for “Prices of Spot
Gas Delivered to Pipeline” for El Paso Permian and (ii) Inside F.E.R.C’s Gas
Market Report in its first publication of the delivery month for “Prices of Spot
Gas Delivered to Pipeline” for West Texas “Waha”.
(b) Plant Products Redelivery Points. For imbalance events at Plant Products
Redelivery Points where Processor does not have an operational balancing
agreement in place, the Parties agree to settle imbalances through a monthly
cash out. The monthly cash out price shall be based on Producer’s weighted
average sales price for that month.
IV.Curtailment. Processor shall use reasonable efforts to provide timely
notification to Producer by telephone, with subsequent e-mail notification, of
the potential size and duration of any unscheduled capacity disruption. If
Producer does not adjust its nomination within two hours after receiving
notification from Processor, then Processor may adjust Producer’s nomination
and/or not confirm the nominations requested by Producer in the next nomination
cycle. If Producer does not adjust its nomination as reasonably requested by
Processor, and such failure to adjust nominations could materially impact
operations at the Processor’s Facilities, Processor may curtail or shut in Gas
for a reasonable period of time.






Exhibit E – Page 3





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT F
to
Gas Processing Agreement dated July, 1 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


ALLOCATION METHODOLGIES
(Central Processing Facility and Cryogenic Processing Facility)


1.Plant Products Allocable to Producer. The quantity of each Plant Product
component allocable to Producer’s Processable Gas that was delivered to the
Central Processing Facilities and the Cryogenic Processing Facilities shall be
determined by multiplying the total quantity of each Plant Product component
recovered at all Central Processing Facilities and Cryogenic Processing
Facilities (including any condensate recovered from Producer’s Gas) by a
fraction. The numerator shall be the theoretical gallons of that Plant Product
component contained in Producer’s Gas at the low pressure Receipt Point less any
buyback volumes redelivered to Producer upstream of the Delivery Point, measured
pursuant to Section 5.10, and the denominator shall be the total theoretical
gallons of that component contained in all Gas at all receipt points where Gas
was first gathered and delivered to Processor and processed at the Central
Processing Facilities and Cryogenic Processing Facilities.
2.Residue Gas Allocable to Producer. The MMBtus of Residue Gas allocable to
Producer’s Processable Gas that was delivered to the Central Processing
Facilities and the Cryogenic Processing Facilities shall be determined by
multiplying the total MMBtus of Residue Gas measured at all Central Processing
Facilities and Cryogenic Processing Facilities by a fraction; provided that in
the event that Producer’s proportionate share of actual FL&U at the Central
Processing Facilities and Cryos, as calculated pursuant to Exhibit C, FL&U
Paragraph 2, exceeds the Processable Gas FL&U Cap, the total MMBtus of Residue
Gas measured at all Central Processing Facilities and Cryogenic Processing
Facilities shall be increased by an amount sufficient to acknowledge the
Processable Gas FL&U Cap. The numerator of such fraction shall be Producer’s
Theoretical Residue Gas, as defined below, and the denominator shall be the
total theoretical MMBtus of Residue Gas contained in all Gas at all receipt
points where Gas was first gathered and delivered to Processor and processed at
all Central Processing Facilities and Cryogenic Processing Facilities.
Producer’s Theoretical Residue Gas shall be determined by the following
equation:
PTRG = A - S
where:


PTRG = Producer’s Theoretical Residue Gas in MMBtus


Exhibit F – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




A = The aggregate volume of Producer’s Processable Gas measured at all low
pressure Receipt Points less buyback gas redelivered to Producer upstream of the
Delivery Point in MMBtu


S = Producer’s allocated share of Shrinkage as defined in Exhibit F, Paragraph 5




3.Central Processing Facilities Inlet Volume (“Producer’s CPF Volumes”). The
aggregate volume of Producer’s Processable Gas delivered to all Central
Processing Facility inlets shall be determined by the following equation:
CPFV = A – CI
where:
CPFV = Producer’s CPF Volumes
A = The aggregate volume of Producer’s Processable Gas measured at all low
pressure Receipt Points less buyback gas redelivered to Producer upstream of the
Delivery Point in Mcf
CI = Producer’s Cryo Volumes, as defined in Exhibit F, Paragraph 4


4.Cryogenic Processing Facilities Inlet Volume (“Producer’s Cryo Volumes”). The
aggregate volume in Mcf of Producer’s Gas delivered to all Cryo inlets shall be
determined by the following equation:


CI = ((CD+CC) /CE) x A
where:


CI = Producer’s Cryo Volumes


CD = The aggregate volume of Processable Gas in Mcf metered at all high pressure
Receipt Points entering the high pressure gathering pipeline




Exhibit F – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


CC = The total compressor condensate volumes (converted to Mcf) metered at the
discharge of the compressor prior to entering the high pressure gathering
pipeline


CE = The aggregate volume of Processable Gas in Mcf metered at all low pressure
Receipt Points entering the low pressure gathering pipeline
A = The aggregate volume of Producer’s Processable Gas measured at all low
pressure Receipt Points less buyback gas redelivered to Producer upstream of the
Delivery Point in Mcf




5.Central Processing Facilities and Cryogenic Processing Facilities Shrinkage
(“Shrinkage”). Producer’s share of shrinkage at the Central Processing
Facilities and the Cryos will be determined by converting each individual
component of Producer’s Plant Products, extracted and allocated to Producer at
the aggregate of all the Central Processing Facilities and all the Cryos, to its
respective heating value (as measured in MMBtu) by using the conversion factors
published in the Gas Processor’s Association GPA Publication 2145-16, or any
subsequent revision thereof in effect at the time such calculation is performed,
and adjusted to a pressure base of 14.65 psia and a temperature of 60°
Fahrenheit.


6.Allocations of Plant Products and Residue Gas hereunder shall be based on the
aggregate recoveries within all Central Processing Facilities and Cryogenic
Processing Facilities and not based on each individual Central Processing
Facility or Cryogenic Processing Facility.








Exhibit F – Page 3





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT G
to
Gas Processing Agreement dated July, 1 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


FORM OF MEMORANDUM OF AGREEMENT


State of Texas     §
§
County of [____]    §


MEMORANDUM OF AGREEMENT
This Memorandum of Agreement is entered into this __ day of ______________, 20__
(the “Effective Date”) between Alpine High Processing LP, a Delaware limited
partnership (“Processor”) and Apache Corporation, a Delaware corporation
(“Producer”).
RECITALS
WHEREAS, Processor and Producer have entered into a certain Gas Processing
Agreement dated July 1, 2018 (the “Agreement”), pursuant to which Producer
dedicated Gas produced from the Dedicated Area for processing by Processor; and
WHEREAS, the Parties wish to file this Memorandum of Agreement to put third
parties on notice as to the existence of the Agreement.
1.
Dedication.



Producer’s interests in the acreage and/or well(s) set forth on Exhibit A hereto
(“Dedicated Area”) are dedicated to Processor for processing. The Agreement is
for an initial term ending on March 31, 2032, but subject to extension, renewal,
and/or termination as more particularly provided therein.


2.
Incorporation of Agreement and Effect of Memorandum.



The sole purpose of this Memorandum of Agreement is to give notice to third
parties of the existence of the Agreement and the rights of Processor in and to
Producer’s Gas from the Dedicated Area. This Memorandum shall not modify in any
manner any of the terms and conditions of the Agreement, and nothing in this
Memorandum is intended to and shall not be used to interpret the Agreement. The
provisions of the Agreement are hereby incorporated into this Memorandum of
Agreement as if set out fully herein. In the event of any irreconcilable
conflict between the terms of this Memorandum and the terms of the Agreement,
the terms of the Agreement shall govern and control for all purposes.


3.
Defined Terms.



Exhibit G – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


All capitalized terms not defined herein shall have the same meaning assigned
such terms in the Agreement.


IN WITNESS WHEREOF, this Memorandum of Agreement is executed by Processor and
Producer as of the date of acknowledgement of their signatures, but is effective
for all purposes as of the Effective Date stated above.




PROCESSOR
ALPINE HIGH PROCESSING LP
By:    Alpine High Subsidiary GP LLC, its general partner
By:    
Name:    
Title:    




PRODUCER
APACHE CORPORATION
By: ________________________________
Name: ______________________________
Title: _______________________________


Exhibit G – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




STATE OF TEXAS                §
§
COUNTY OF [___________]            §


This instrument was acknowledged before me this day of        , 20__ by
[___________], the [__________] of Alpine High Subsidiary GP LLC, the general
partner of Alpine High Processing LP, on behalf of such entity.
In witness whereof I hereunto set my hand and official seal.




NOTARIAL SEAL:                __________________________________________
Notary Public in and for the
State of Texas
My Commission Expires:             
Commission No.:










STATE OF TEXAS             §
§
COUNTY OF [___________]          §


This instrument was acknowledged before me this day of        , 20__ by
[___________], the [__________] of Apache Corporation on behalf of such entity.


In witness whereof I hereunto set my hand and official seal.




NOTARIAL SEAL:                __________________________________________
Notary Public in and for the
State of Texas
My Commission Expires:             
Commission No.:












Exhibit G – Page 3





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




EXHIBIT A
TO
MEMORANDUM OF AGREEMENT


DEPICTION OF DEDICATED AREA
















Exhibit G – Page 4





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT H
to
Gas Processing Agreement dated July, 1 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


FORM OF MEMORANDUM OF RELEASE


State of Texas     §
§
County of [____]    §


MEMORANDUM OF RELEASE
This Memorandum of Release is entered into this __ day of ______________, 20__
(the “Effective Date”) between Alpine High Processing LP, a Delaware limited
partnership (“Processor”) and Apache Corporation, a Delaware corporation
(“Producer”).
RECITALS
WHEREAS, Processor and Producer have previously entered into a certain Gas
Processing Agreement dated July 1, 2018 (the “Agreement”), pursuant to which
Producer dedicated Gas produced from the Dedicated Area for processing by
Processor; and
WHEREAS, a Memorandum of Agreement dated [___], 2018 was executed by Processor
and Producer to give notice to third parties of the existence of the Agreement
and the respective rights and obligations of Processor and Producer with respect
thereto and with respect to the dedication as set forth therein; and
WHEREAS, such Memorandum of Agreement was filed of record in Book ____,
Page_____ of the real property records of [___] County, Texas; and
WHEREAS, the Parties wish to file this Memorandum of Release to put third
parties on notice as to the release of certain Interests from the dedication.
1.
Release from Dedication.



The following Interests in the following acreage and/or well(s) (“Released
Interests”) are hereby released from the dedication, as further set forth on
Exhibit A hereto:


[Description of Released Interests]


2.
Incorporation of Agreement and Effect of Memorandum.

  
The sole purpose of this Memorandum of Release is to give notice to third
parties of the existence of the Agreement, the rights of Processor in and to
Producer’s Gas from the Dedicated Area, and the release of the Released
Interests from the dedication. This Memorandum shall not


Exhibit H – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


modify in any manner any of the terms and conditions of the Agreement, and
nothing in this Memorandum is intended to and shall not be used to interpret the
Agreement. The provisions of the Agreement are hereby incorporated into this
Memorandum of Release as if set out fully herein. In the event of any
irreconcilable conflict between the terms of this Memorandum and the terms of
the Agreement, the terms of the Agreement shall govern and control for all
purposes.


3.
Defined Terms.

    All capitalized terms not defined herein shall have the same meaning
assigned such terms in the Agreement.


IN WITNESS WHEREOF, this Memorandum of Release is executed by Processor and
Producer as of the date of acknowledgement of their signatures, but is effective
for all purposes as of the Effective Date stated above.




PROCESSOR
ALPINE HIGH PROCESSING LP
By:    Alpine High Subsidiary GP LLC
By:    
Name:    
Title:    




PRODUCER
APACHE CORPORATION
By: ________________________________
Name: ______________________________
Title: _______________________________


Exhibit H – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




STATE OF TEXAS                §
§
COUNTY OF [___________]            §


This instrument was acknowledged before me this day of        , 20__ by
[___________], the [__________] of Alpine High Subsidiary GP LLC, the general
partner of Alpine High Processing LP, on behalf of such entity.
In witness whereof I hereunto set my hand and official seal.




NOTARIAL SEAL:                __________________________________________
Notary Public in and for the
State of Texas
My Commission Expires:             
Commission No.:














STATE OF TEXAS             §
§
COUNTY OF [___________]          §


This instrument was acknowledged before me this day of        , 20__ by
[___________], the [__________] of Apache Corporation on behalf of such entity.


In witness whereof I hereunto set my hand and official seal.




NOTARIAL SEAL:                __________________________________________
Notary Public in and for the
State of Texas
My Commission Expires:             
Commission No.:












Exhibit H – Page 3





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






Exhibit H – Page 4





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




EXHIBIT A
TO
MEMORANDUM OF RELEASE


DEPICTION OF RELEASED INTERESTS












Exhibit H – Page 5





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT I
to
Gas Processing Agreement dated July, 1 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


FORM OF TRANSFEREE AGREEMENT


[attached]




Exhibit I – Page 1





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT J
to
Gas Processing Agreement dated July, 1 2018 between
Alpine High Processing LP (“Processor”) and
Apache Corporation (“Producer”)


FORM OF JOINDER AGREEMENT


JOINDER AGREEMENT
This Joinder Agreement is entered into this __ day of ______________, 20__ (the
“Effective Date”) between Alpine High Processing LP, a Delaware limited
partnership (“Processor”) and ____________________, a _____________ ______
(“Producer”).
WHEREAS, Processor and Apache Corporation have entered into a certain Gas
Processing Agreement dated July 1, 2018, as such agreement may be amended,
modified or supplemented from time to time (the “Agreement”), pursuant to which
Producer dedicated gas produced from a certain geographic area as defined in the
Agreement (the “Dedicated Area”) for processing by Processor;
WHEREAS, Processor and Producer agree that all capitalized terms used in this
Joinder Agreement and not defined herein shall have the meanings set forth in
the Agreement;
WHEREAS, Producer, an affiliate of Apache Corporation, has acquired certain oil
and gas interests, which are described in greater detail on Exhibit A hereto,
within the Dedicated Area (the “Affiliate Interests”); and
WHEREAS, in accordance with Section 2.11 of the Agreement, Producer is entering
into this Joinder Agreement in order that the Affiliate Interests will become
subject to the terms of the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Processor and Producer hereby agree as
follows:
Producer hereby absolutely, unconditionally and irrevocably agrees to be bound
by the terms and provisions of the Agreement, including, for the avoidance of
doubt, Section 2.1(a) (Dedication) and Section 2.1(b) (Covenant Running with the
Land), with the same force and effect as if it were originally a party thereto,
and to assume all of its rights and obligations under the Agreement, including
to perform, satisfy and timely discharge all of its obligations, duties and
covenants that are required to be performed, satisfied or discharged after the
Effective Date in accordance with the terms thereof.
Producer acknowledges that it has been provided and has reviewed a full and
complete copy of the Agreement.
This Joinder Agreement shall be governed by, construed, and enforced in
accordance with the Laws of the State of Texas, without regard to any choice of
law principles that would require the application of the Laws of any other
jurisdiction.


Exhibit J – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


This Joinder Agreement may be executed in any number of counterparts, each of
which shall be considered an original, and all of which shall be considered one
and the same instrument. A signature delivered by facsimile or other electronic
transmission of a .pdf (including e-mail) will be considered an original
signature.
IN WITNESS WHEREOF, this Joinder Agreement is executed by Processor and Producer
as of the date of their signatures, but is effective for all purposes as of the
Effective Date stated above.




PROCESSOR
ALPINE HIGH PROCESSING LP
By:    Alpine High Subsidiary GP LLC
By:    
Name:    
Title:    




PRODUCER
[_______________________]
By: ________________________________
Name: ______________________________
Title: _______________________________


Exhibit J – Page 2





--------------------------------------------------------------------------------





CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS AGREEMENT.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
INFORMATION, WHICH HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. THE OMITTED INFORMATION IS MARKED WITH “[***]”.

--------------------------------------------------------------------------------





EXHIBIT I








GAS PROCESSING AGREEMENT
by and between
[_________________]
and
ALPINE HIGH PROCESSING LP
dated
[_________________]




Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


GAS PROCESSING AGREEMENT


ARTICLE I
DEFINITIONS
 
1


ARTICLE II
DEDICATION AND SERVICES
 
7


ARTICLE III
DELIVERY POINTS AND PRESSURE
 
15


ARTICLE IV
GAS QUALITY
 
16


ARTICLE V
MEASUREMENT
 
17


ARTICLE VI
FEES, FUEL, AND CONSIDERATION
 
21


ARTICLE VII
PRICE AND ALLOCATIONS
 
22


ARTICLE VIII
RESIDUE GAS REDELIVERY PROCEDURES
 
23


ARTICLE IX
PLANT PRODUCTS REDELIVERY PROCEDURES
 
24


ARTICLE X
PAYMENTS
 
25


ARTICLE XI
AUDIT RIGHTS
 
26


ARTICLE XII
FORCE MAJEURE
 
26


ARTICLE XIII
INDEMNIFICATION
 
27


ARTICLE XIV
TITLE
 
29


ARTICLE XV
ROYALTY AND TAXES
 
30


ARTICLE XVI
NOTICE AND PAYMENT INSTRUCTIONS
 
31


ARTICLE XVII
DISPUTE RESOLUTION
 
32


ARTICLE XVIII
TERM
 
33


ARTICLE XIX
MISCELLANEOUS
 
33





EXHIBITS:
Exhibit A    -    Dedicated Area
Exhibit B    -    Delivery Points and Redelivery Points
Exhibit C    -    Fees and FL&U
Exhibit D    -    Gas Quality Specifications
Exhibit E    -     Take In-Kind Terms
Exhibit F    -     Allocation Methodologies
Exhibit G     -    Form of Memorandum of Agreement
Exhibit H    -    Form of Memorandum of Release






Gas Processing Agreement dated [______________]
Between Alpine High Processing LLC (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


GAS PROCESSING AGREEMENT


This Gas Processing Agreement (this “Agreement”) is made and entered into to be
effective [_________________] (“Effective Date”), by and between Alpine High
Processing LP, a Delaware limited partnership (“Processor”), and
[_________________], a [_________________] (“Producer”). Processor and Producer
are sometimes referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”
Background:
Producer owns or controls volumes of Gas produced from certain oil and gas
leases located in Reeves, Pecos, Jeff Davis, and Culberson Counties, Texas, and
Processor owns and operates natural gas and natural gas liquids processing
facilities located in Reeves County, Texas. The Parties desire for Processor to
process certain volumes of Producer’s Gas at the Processor’s Facilities on the
terms and conditions set forth in this Agreement.
Agreement:
In consideration of the premises and of the mutual covenants in this Agreement,
together with other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each Party, Processor and Producer agree as
follows:
ARTICLE I

DEFINITIONS
Unless another definition is expressly stated or the context requires otherwise,
the following terms, when used in this Agreement and all exhibits and
attachments to this Agreement, have the following meanings:
(a)“2-Year Forecast” shall have the meaning set forth in Section 2.1.
(b)“Adequate Assurance of Performance” shall have the meaning set forth in
Section 19.19.
(c)“Affiliate” means any person that directly or indirectly controls, is
controlled by, or is under common control with another person through one more
intermediaries or otherwise. The term “control” means having the power, directly
or indirectly, to direct or cause the direction of the management and policies
of a person, whether through ownership, by contract, or otherwise. A person is
deemed to be an Affiliate of another specified person if such person owns 50% or
more of the voting securities of the specified person, or if the specified
person owns 50% or more of the


Page 1


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


voting securities of such person, or if 50% or more of the voting securities of
the specified person and such person are under common control.
(d) “Audit” shall have the meaning set forth in Article XI.
(e)“Btu” means a “British Thermal Unit,” which is the amount of heat required to
raise the temperature of one pound of water from 59 degrees Fahrenheit to 60
degrees Fahrenheit at a constant pressure of 14.65 psia.
(f)“Business Day” means any calendar day, other than a Saturday or Sunday, on
which commercial banks in Houston, Texas are open for business.
(g)“Calendar Year” means the period from January 1st through December 31st of
the same calendar year.
(h)“Central Conditioning Facility” means a facility used for dehydration,
compression, treating, or any combination of the foregoing for Non-Processable
Gas.
(i)“Central Processing Facility” means a refrigeration processing plant used for
processing and for dehydration, compression, treating, or any combination of the
foregoing.
(j)“Central Time” means Central Standard Time, as adjusted semi-annually for
daylight savings time.
(k)“Claim” means any lawsuit, claim, proceeding, investigation, or other similar
action.
(l)“Consequential Damages” shall have the meaning set forth in Section 19.9.
(m)“Cryogenic Processing Facility” or “Cryo” means a cryogenic processing plant
used for processing and for dehydration, compression, treating or any
combination of the foregoing. Each Cryo shall have a minimum design capacity of
200 MMcf per day.
(n)“Cubic Foot” means a volume of Gas occupying a space of one cubic foot at a
temperature of 60 degrees Fahrenheit and at a pressure of 14.65 psia.
(o)“Day” means the 24-hour period beginning at 9:00 a.m., Central Time, on a
calendar day and ending at 9:00 a.m., Central Time, on the following calendar
day (as Central Time is adjusted each calendar year for daylight savings time).
(p)“Dedicated Area” means the lands located in [Reeves, Pecos, Jeff Davis, and
Culberson Counties], Texas, more particularly described in Exhibit A. [Insert
all applicable counties in which any of the properties listed on Exhibit A are
located.]


Page 2


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(q)“Delivery Point” or “Delivery Points” shall have the meaning set forth in
Section 3.1.
(r) “Fees” shall mean, collectively, the Central Conditioning Fee, the Central
Processing Fee, and the Cryogenic Processing Fee.
(s)“Firm” means Processor’s obligation to receive and process Producer’s Gas,
and Producer’s right to deliver and have its Gas processed, shall not be subject
to interruption, except as absolutely necessary as a result of Force Majeure or,
after reasonable prior notice, during periods of Processor’s Facilities
maintenance or repair, and in the event of any such interruption or in the event
of excess Gas deliveries to the Processor’s Facilities (from Producer or a third
party) over and above Plant Capacity, Producer’s Gas shall have first priority
rights and shall be the last curtailed, unless Producer otherwise provides
consent.
(t)“FL&U” means fuel and lost and unaccounted for Gas and fuel for Gas-Electric
Equivalent that is deducted and retained as fuel and/or system loss by
Processor, which is used in and/or occurs in the operation of Processor’s
Facilities.
(u)“Force Majeure” shall have the meaning set forth in Section 12.2.
(v)“Gas” means any mixture of hydrocarbon gases or of hydrocarbon gases and
non‑combustible gases in a gaseous state.
(w)“Gas Electric Equivalent” shall have the meaning set forth in Exhibit C.
(x)“Gas Price” shall have the meaning set forth in Exhibit C.
(y)“Governmental Authority” Any federal, state, municipal, local or similar
governmental authority, regulatory or administrative agency or court with
jurisdiction over the Parties or either Party, this Agreement, any of the
transactions contemplated hereby, or Processor’s Facilities or any other
facilities utilized by a Party for the performance of this Agreement.
(z)“Gross Heating Value” means the amount of energy transferred as heat per mass
or mole from the complete, ideal combustion of the Gas with oxygen (from air),
at a base temperature in which all water formed by the reaction condenses to
liquid. If the gross heating value has a volumetric rather than a mass or molar
basis, the standard conditions are deemed 14.65 psia and 60 degrees Fahrenheit.
(aa)“Ideal Gas Laws” means the thermodynamic laws applying to perfect gases.


Page 3


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(ab)“Inert Constituents” means constituents other than Plant Products contained
in Gas, including oxygen, carbon dioxide, nitrogen, hydrogen sulfide, water
vapor, ozone, nitrous oxide, and mercury.
(ac)“Interests” means any right, title, or interest in lands which gives
Producer the right to produce and market oil and/or Gas therefrom, whether
arising from fee ownership, working interest ownership, mineral ownership,
leasehold ownership, farmout, or other contractual arrangement or arising from
any pooling, unitization, or communitization of any of the foregoing rights
within the Dedicated Area, and any and all replacements, renewals, and
extensions or amendments of any of the same.
(ad)“Law” or “Laws” Any of the following: laws, rules, regulations, decrees,
judgments or orders of, or licenses or permits issued by, any Governmental
Authority, including, without limitation, any U.S. Bureau of Land Management
requirement that is applicable to any federal lease included in the Dedicated
Area.
(ae)“Loss” means any loss, cost, expense, liability, damage, sanction, judgment,
lien, fine, or penalty, including reasonable attorney’s fees, incurred, suffered
or paid by the applicable indemnified Persons on account of: (i) injuries
(including death) to any Person or damage to or destruction of any property,
sustained or alleged to have been sustained in connection with or arising out of
the matters for which the indemnifying Party has agreed to indemnify the
applicable indemnified Persons, or (ii) the breach of any covenant or agreement
made or to be performed by the indemnifying Party pursuant to this Agreement.
(af)“Material Measurement Error” shall have the meaning set forth in Section
5.4.
(ag)“Mcf” means one thousand Cubic Feet.
(ah)“MMBtu” means one million Btu.
(ai)“Month” means the period beginning at 9:00 a.m., Central Time, on the first
Day of a calendar month and ending at 9:00 a.m., Central Time, on the first Day
of the succeeding calendar month.
(aj)“Monthly Statement” shall have the meaning set forth in Section 10.1.
(ak)“Non-Conforming Plant Products” shall have the meaning set forth in
Section 9.3.
(al)“Non-Conforming Residue Gas” shall have the meaning set forth in Section
8.3.
(am)“Non-Op Gas” shall have the meaning set forth in Section 2.1.


Page 4


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(an)“Non-Processable Gas” means Producer’s Gas that Producer elects to have
delivered to a Central Conditioning Facility.
(ao)“Off-Spec Gas” shall have the meaning set forth in Section 4.2.
(ap)“Operational” means in-service and ready to accept deliveries of Producer’s
Gas under this Agreement.
(aq)“Person” An individual, a corporation, a partnership, a limited partnership,
a limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
(ar)“Processor’s Facilities” means any or all of the compressor stations,
Central Conditioning Facilities, Central Processing Facilities, and Cryogenic
Processing Facilities owned by Processor, capable of receiving Producer’s Gas
for dehydration, compression, treating, and/or removal of Plant Products from
time to time, and located in Reeves, Pecos, Jeff Davis, and Culberson Counties,
Texas.
(as)“Plant Capacity” shall have the meaning set forth in Section 2.4.
(at)“Plant Products” means the mixture consisting primarily of ethane, propane,
isobutane, normal butane, and natural gasoline (and any incidental methane) that
are extracted at the Processor’s Facilities and all other condensate in
Producer’s Gas delivered to the Delivery Points or otherwise recovered at the
Processor’s Facilities.
(au)“Plant Products Price” means, for each component Plant Product, a price per
gallon equal to 100% of the Monthly average of Processor’s actual sales price
for such component product sold from the Processor’s Facilities. It is
understood that the Plant Products Price shall be net of actual, third–party,
commercially reasonable fees paid or incurred by Processor for the
transportation and fractionation directly related to Producer’s Plant Products
but shall not in any circumstance include any (i) marketing or broker fees, (ii)
deficiency, take-or-pay, or demand charges, (iii) price adjustments relating to
Y-grade product quality specifications, (iv) imbalance fees and penalties, (v)
line fill requirements, or (vi) requirements as to product working inventory of
Y-grade at a fractionation facility.
(av)“Plant Products Redelivery Points” means the upstream insulating flange of
the applicable custody meter at the discharge points downstream of the
Processor’s Facilities, as applicable, as described on Exhibit B, in which Plant
Products are redelivered as raw mix to a takeaway pipeline or other transport
mode for the account of Producer.


Page 5


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(aw)“Primary Term” shall have the meaning set forth in Section 18.1.
(ax) “Processable Gas” means Producer’s Gas that Producer elects to have
delivered to a Central Processing Facility and/or a Cryogenic Processing
Facility.
(ay)“Processor Indemnified Parties” shall have the meaning set forth in
Section 13.1.
(az)“Producer’s Gas” means all of the Gas owned or controlled by Producer that
is produced from the Dedicated Area and delivered to Processor under this
Agreement.
(ba)“Producer Indemnified Parties” shall have the meaning set forth in
Section 13.1.
(bb)“psia” means pounds per square inch absolute.
(bc)“psig” means pounds per square inch gauge.
(bd)“Receipt Point” means the inlet flange of the upstream gatherer’s facilities
at the point of interconnection between the low pressure gathering system and
Producer’s facilities or the inlet flange of the upstream gatherer’s facilities
at the point of interconnection between the high pressure gathering system and
Processor’s compression facilities.
(be)“Redelivery Point Gas Quality Specifications” mean the Gas quality
requirements of downstream pipelines or other facility operators at the Residue
Gas Delivery Points, as such requirements are in effect from time to time.
(bf)“Residue Gas” means the portion of the Gas delivered to the Processor’s
Facilities that remains after processing.
(bg)“Residue Gas Price” means a price per MMBtu equal to 100% of the Monthly
average of Processor’s actual sales price for Residue Gas sold from the
Processor’s Facilities. It is understood that the Residue Gas Price shall be net
of actual, third-party, commercially reasonable fees paid or incurred by
Processor for the transportation directly related to Producer’s Residue Gas but
shall not in any circumstance include any (i) marketing or broker fees, (ii)
take-or-pay, reservation, or demand charges, (iii) imbalance fees and penalties,
or (iv) line fill requirements.
(bh)“Residue Gas Redelivery Points” means the upstream insulating flange of the
applicable Residue Gas custody meter at the discharge points downstream of the
Processor’s Facilities, as applicable, as described on Exhibit B, where Residue
Gas is delivered to a takeaway pipeline for the account of Producer.
(bi)“Resolution Period” shall have the meaning set forth in Section 2.2 or
Section 3.5, as applicable.


Page 6


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(bj)“Services” shall have the meaning set forth in Section 2.4.
(bk)“Shrinkage” shall have meaning set forth in Exhibit F.
(bl)“Similarly Situated Customers” means any assignee of Producer’s interests
hereunder (whether total or partial) pursuant to Section 19.6 or any third party
customer who has an equal level of service priority at Processor’s Facilities.
(bm)“Tax” or “Taxes” Any federal, state or local taxes, fees, levies or other
assessments, including all sales and use, goods and services, ad valorem,
transfer, gains, profits, excise, franchise, real and personal property, gross
receipt, value added, capital stock, production, business and occupation,
disability, employment, payroll, license, unemployment, social security,
Medicare, or withholding taxes or charges imposed by any Governmental Authority,
and including any interest and penalties (civil or criminal) on any of the
foregoing.
(bn)“Term” shall have the meaning set forth in Section 18.1.
(bo)“Third Party” Any Person that, as of any applicable determination date, is
not a Party to this Agreement.
(bp)“Third Party Gas” means Gas other than Producer’s Gas.
(bq)“Transfer” means any direct or indirect transfer, conveyance, assignment,
grant, or other disposition of any rights, interests, or obligations.
(br) “Year” means a period of 365 consecutive Days, provided that any year
containing the date of February 29 shall consist of 366 consecutive Days.
ARTICLE II

DEDICATION AND SERVICES
Section 2.1    Dedication; Producer Reservations; Release Rights.
(a)Dedication. Subject to the terms and conditions of this Agreement, and solely
for the purpose of this Agreement, Producer hereby dedicates for the Services to
be provided by Processor under this Agreement and shall deliver or cause to be
delivered at the Delivery Point(s) the following:
(i)    all Gas owned by Producer that is produced and saved from wells now or
hereafter located within the Dedicated Area or on lands pooled or unitized
therewith, to the


Page 7


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


extent such Gas is attributable to Interests within the Dedicated Area and not
otherwise delivered or used as permitted pursuant to this Agreement; and


(ii)    with respect to wells now or hereafter located within the Dedicated Area
or on lands pooled or unitized herewith for which Producer is the operator, Gas
for such wells that is owned by other working interest owners and royalty owners
(“Non-Op Gas”) but only to the extent and for the period that Producer has the
right or obligation to market such Non-Op Gas.




(b)Covenant Running with the Land. It is the mutual intention of the Parties
that, so long as the dedication in Section 2.1(a) is in effect, this Agreement
and the dedication under Section 2.1(a) and all of the terms and provisions of
this Agreement collectively shall (i) be a covenant running with the Interests
within the Dedicated Area and (ii) be binding on and enforceable by Processor
and its successors and assigns against Producer and its successors and assigns
of the Interests within the Dedicated Area. Each Party agrees to execute,
acknowledge, and deliver to the other Party from time to time such additional
agreements and instruments as may be reasonably requested by such other Party to
more fully effectuate the intention of the Parties set forth in the immediately
preceding sentence, including a memorandum of this Agreement in the form set
forth on Exhibit G, and in the event of a permanent release or partial
assignment of the Interests dedicated hereunder, a memorandum of release in the
form set forth on Exhibit H. Producer shall cause any conveyance by it of all or
any of the Interests within the Dedicated Area to be made expressly subject to
the terms of this Agreement. By January 31 of each year, Producer and Processor
shall update Exhibit A to reflect any Interests within the Dedicated Area (1) 
permanently released by Processor or (2) partially assigned by Producer during
the immediately preceding year. Contemporaneously with any such update and
supplement to this Agreement, Producer shall execute, acknowledge, and deliver
to Processor a supplement to each of the applicable memoranda of this Agreement
previously filed for recording in the real property records of each county in
which any portion of such new Interests is located.


(c)Forecasts. On or before August 1st of each Year during the Term, Processor
shall deliver to Producer a map showing each current Processor’s Facilities.
Subject to Processor’s delivery of such map and Processor’s compliance with the
confidentiality and restricted use requirements set forth in Section 19.1 on or
before October 1st of each Year during the Term, Producer shall deliver to
Processor a 2-Year Forecast with respect to the Producer’s Gas. “2-Year
Forecast” shall mean Producer’s good faith estimate (expressed in Mcf per Day)
and associated gas analysis of Producer’s Gas, to be produced from the Dedicated
Area, broken down by Processor’s Facilities, and delivered to the Delivery
Points for each Month for the next two (2) years of the Term of the Agreement,
which forecasts shall be based on Producer’s most recent engineering and
planning data. At Processor’s request, but no more than once per quarter,
Producer and Processor


Page 8


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


will meet to discuss changes in the forecast to ensure that Processor will have
adequate capacity in place to meet Producer’s requirements. For the sake of
clarity, Processor acknowledges that Producer shall not at any time be required
to deliver any of Producer’s internal budget information to Processor. Producer
shall use all commercially reasonable efforts and information available to it to
create the 2-Year Forecasts, but, given the inherent nature of the estimates
involved in creating such Forecasts, Producer cannot guarantee the accuracy of
any 2-Year Forecast.


(d)Producer’s Reservations.
(i)    Gas for Lessors or Royalty Owners. Producer shall have the right to
utilize Gas as may be required to be delivered to lessors or royalty owners
under the terms of leases or other agreements or as required for Producer’s
operations within the Dedicated Area or lands pooled or unitized therewith, as
determined by Producer in its sole discretion.


(ii)    Pooling or Units. Producer may form, dissolve, and/or participate in
pooling agreements or units encompassing all or any portions of the Dedicated
Area, as determined by Producer in its sole discretion.


(iii)    Operational Control of Wells. Producer reserves the right to operate
its leases and wells in any manner that it desires, as determined by Producer in
its sole discretion and free of any control by Processor, including without
limitation, (i) shutting-in, cleaning out, reworking, modifying, deepening, or
abandoning any such wells, (ii) using any efficient, modern, or improved method
for the production of its wells, (iii) flaring, burning, or venting Gas and (iv)
surrendering, releasing, or terminating its leases or Interests or allowing such
leases or Interests to expire at any time.


(iv)    Well Development and Operations. Producer reserves the right to use Gas
(including the Plant Products in such Gas), above ground or below, to develop
and operate its leases and wells, including, without limitation, for Gas lift,
fuel, pressure maintenance, or other re-injection purposes, secondary and
tertiary recovery, drilling or cycling, operation of Producer’s facilities,
and/or any other legitimate use in connection with the development and/or
operation of its leases and wells that are now or hereafter become subject to
the terms of this Agreement. Additionally, for Gas used for fuel, Producer has
the right to remove and dispose of liquid hydrocarbons from such Gas by means it
deems necessary, including via low temperature separation.


(v)    No Obligation to Develop. Notwithstanding anything else in this Agreement
that may be construed to the contrary, Producer reserves the right to develop
and operate its leases and wells as it sees fit, in its sole discretion, and
Producer shall have no obligation to Processor under this Agreement to develop
or otherwise produce Gas or other


Page 9


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


hydrocarbons from any properties owned by it, including any properties now or
hereafter located within the Dedicated Area or the lands pooled or unitized
therewith.
Section 2.2    Release from Dedication.
(a)Immediate Temporary Release. If for any reason including Force Majeure (but
not including a pressure problem which is addressed in Section 3.5), Processor
does not take all or any portion of Producer’s Gas delivered or otherwise
available for delivery at a Delivery Point, Producer shall be entitled to an
immediate temporary release from dedication of such volume of Producer’s Gas,
and may dispose of such Gas in any manner it sees fits, subject to Processor’s
right to resume receipts at a subsequent time when Processor is able to take all
of Producer’s Gas available for delivery at the Delivery Point in accordance
with the terms of this Agreement, provided however if during such temporary
release period Producer secures a different temporary market, Processor may
resume receipts only upon thirty (30) days’ advance written notice and only as
of the beginning of a Month, unless otherwise agreed.


(b)Permanent Release. In addition to Section 2.2(a), above, if Processor does
not take and process all or any portion of Producer’s Gas for delivery at a
Delivery Point for any reason (including a failure to meet quality requirements
for nitrogen, but not including (i) a failure to meet quality requirements other
than for nitrogen as set forth above, for which no permanent release shall be
available, or (ii) a pressure problem, which is addressed in Section 3.5) for a
cumulative thirty (30) Days in any ninety (90) Day period, unless such failure
is caused by Force Majeure, in which case a cumulative 180 Days in any 365-Day
period, then upon Producer’s written notice to Processor, Processor shall have
fifteen (15) Days from receipt of such notice to propose a feasible plan to
Producer that shall resolve such issue, at Processor’s sole cost and expense,
within sixty (60) Days after proposing such plan (the “Resolution Period”). If
(A) Processor fails to propose a resolution within the stated fifteen (15) Days,
(B) the issue is not resolved after completion of Processor’s resolution, or (C)
Processor does not complete such resolution within the Resolution Period (but if
Processor’s completion is delayed or prevented by reason of Force Majeure, the
Resolution Period shall be extended by an additional 120 Days), Producer may
elect within 30 days following Processor’s failure to propose a resolution, the
completion of such inadequate resolution or the expiration of such Resolution
Period, as applicable, by giving written notice to Processor, to receive a
permanent release from dedication as to the affected Delivery Point and the
portion(s) of the Dedicated Area associated with such Delivery Point (and such
released portion(s) shall be stated in terms of acreage); provided, however,
Producer shall not be entitled to the foregoing remedy to the extent that
Producer’s good-faith estimate of the affected volumes exceeds the last 2-Year
Forecast Producer delivered to Processor in accordance with Section 2.1(c). If
Producer elects a permanent release, the portion(s) of the Dedicated Area to be
released shall be designated by Producer, acting reasonably and in good faith,
provided that Producer shall provide to Processor


Page 10


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(subject to the confidentiality and non-use restrictions set forth in this
Agreement) reasonable evidence to support Producer’s determination of the
portion(s) of the Dedicated Area to be released, and as long as Producer’s
determination of the areas to be released is reasonably supported, such
determination shall be deemed conclusive.


(c)Release by Upstream Gatherer. Delivery of Producer’s Gas to Processor
hereunder is dependent upon the performance of upstream gathering facilities to
which Producer has made a dedication similar to the dedication under this
Agreement. To the extent that Producer’s dedication under such upstream
contracts is released, Producer shall receive a corresponding release from
dedication under this Agreement.


Section 2.3    No Election of Remedies. Producer’s exercise of any right to a
release from dedication under Section 2.2 shall not be deemed as an election of
remedies for any unexcused failure of Processor to perform any obligation under
this Agreement, and Producer shall be entitled to any and all other remedies,
including specific performance and injunctive relief (without the need to post
any bond).


Section 2.4    Processing and Related Services. Subject to the terms and
conditions of this Agreement, each Month during the Term Processor shall
provide, or cause to be provided the following services, each on a Firm Basis
(collectively, the “Services”):
(a)
receive, or cause to be received, Producer’s Gas at the Delivery Points up to
the capacity of the Processor’s Facilities (“Plant Capacity”);



Page 11


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(b)
receive, or cause to be received, condensate at the Delivery Points;

(c)
dehydrate, compress, and/or treat all of Producer’s Non-Processable Gas at the
Central Conditioning Facilities and purchase or deliver for Producer’s account
such Producer’s Non-Processable Gas;

(d)
dehydrate, compress, treat, and/or remove Plant Products from all of Producer’s
Processable Gas at Processor’s facilities;

(e)
for Processable Gas to be delivered to the Cryos, compress and redeliver such
Producer’s Gas into a high pressure gathering system and re-accepting such
Producer’s Gas at the Cryos;

(f)
purchase or deliver for Producer’s account all Producer’s Residue Gas and Plant
Products for volumes attributable to Producer’s Processable Gas; and

(h)perform such other obligations and actions as are described under this
Agreement.
Processor shall perform all Services and operate Processor’s Facilities
consistent with industry standard and in a prudent, workmanlike manner.
Notwithstanding anything in this Agreement to the contrary, Producer shall not
be entitled to Services on a Firm basis on any Processor’s Facilities, or any
portions of the Processor’s Facilities, that have been built by Processor
exclusively to service Gas volumes delivered by any Third Party customer.
Section 2.5    Recovery Rates and Take In-Kind Rights.
(a)    Recovery Rates. Processor shall determine Producer’s share of Residue Gas
and Plant Products within the Processor’s Facilities based on actual recovery
rates (including condensate fallout upstream of the Processor’s Facilities) and
the allocation methodology shown on Exhibit F.
(b)    Take In-Kind - Residue Gas. For each Calendar Year during the Term,
Producer shall have the right to take its Residue Gas in-kind. Producer elects
to take its Residue Gas in-kind at the Residue Gas Redelivery Point as of the
Effective Date of this Agreement. This election shall remain in effect until
Producer provides notice to Processor at least one hundred eighty (180) Days
prior to beginning of the Calendar Year that Producer no longer elects to take
its Residue Gas in-kind, and such election to no longer take in-kind shall
continue for the remainder of the Term. For any Calendar Year the Producer
elects to take its Residue Gas in-kind, Processor shall not be required to pay
the Residue Gas Price. Additionally, during any such Calendar Year, the “Take
In-Kind Terms” set forth in Article VIII and Exhibit E, as well as the
applicable title, possession, and liability provisions of Article XIII and
Article XIV shall apply.


Page 12


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(c)    Take In-Kind - Plant Products. For each Calendar Year during the Term,
Producer shall have the right to take its Plant Products in-kind. Producer
elects to take its Plant Products in-kind at the Plant Products Redelivery Point
as of the Effective Date of this Agreement. This election shall remain in effect
until Producer provides notice to Processor at least one hundred eighty (180)
Days period to the beginning of the Calendar Year that Producer no longer elects
to take its Plant Products in-kind, and such election to no longer take in-kind
shall continue for the remainder of the Term. For any Calendar Year that
Producer elects to take its Plant Products in-kind, Processor shall not be
required to pay the Plant Products Price. Additionally, during any such Calendar
Year, the “Take In-Kind Terms” set forth in Article IX and Exhibit E, as well as
the applicable title, possession, and liability provisions of Article XIII and
Article XIV shall apply.


Page 13


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 2.6    Modification of System Capacity. Other than during periods of
emergency and/or required Maintenance, Processor shall not take, without
Producer’s prior written consent, any action that could cause the Plant Capacity
to be reduced in a manner that negatively affects Producer’s ability to deliver
Gas to any Delivery Point.
Section 2.7    Priority of Gas Services; Curtailment. Processor covenants that
it shall not oversubscribe the Processing Facilities or take additional
production into the Processing Facilities if, as a result, Processor is unable
to perform its Service obligations under this Agreement. Processor agrees to not
provide services of any kind for any Third Party Gas on a basis that has a
priority higher than that to which Producer is entitled under this Agreement
without Producer’s prior written consent; provided, however, that in the case of
(ii), such consent shall not be unreasonably withheld if the Third Party
agreement shall not be reasonably expected to impact Processor’s ability to
perform its obligations to Producer under this Agreement. If for any reason,
including, without limitation, Force Majeure, maintenance, or constraints at
Redelivery Point(s), Processor needs to curtail receipt, processing or delivery
of Gas at the Processor’s Facilities, the following procedures shall be
followed:
(a)    First, Gas deliveries from all customers other than Producer and
Similarly Situated Customers shall be curtailed prior to any curtailment or
interruption of Producer’s Gas or Gas from Similarly Situated Customers; and
(b)    Second, if additional curtailments are required beyond Section 2.7(a)
above, Processor shall notify Producer and the Similarly Situated Customers of
such curtailment and require good faith estimates of expected gas volumes from
Producer and Similarly Situated Customers. Processor shall then allocate the
Plant Capacity at the affected Delivery Point on a pro rata basis based upon
Producer’s and each Similarly Situated Customer’s respective good faith
estimates for the affected point.
Section 2.8    Third Party Gas. Processor agrees that it shall not accept Third
Party Gas into the Processor’s Facilities if such Third Party Gas shall cause
Producer’s Gas to not meet the Redelivery Point Gas Quality Specifications.
Section 2.9    Operation and Maintenance of Processor’s Facilities. Processor
shall (i) be entitled to complete operational control of the Processor’s
Facilities and (ii) construct, install, own, operate, and maintain, at its sole
cost, risk and expense, the facilities in accordance with all applicable laws,
as a reasonably prudent operator and, to the extent reasonably possible, in a
cost-efficient and effective manner for Producer.
Section 2.10    Commingling. The Parties agree that Producer’s Gas may
constitute part of the supply of Gas from multiple sources, and Processor shall
have the right, subject to Processor’s obligations under this Agreement, to
commingle Producer’s Gas with other Gas, to deliver Residue


Page 14


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Gas and Plant Products containing molecules different from those received at the
Delivery Points, and to handle the molecules delivered at the Delivery Points in
any manner.
ARTICLE III

DELIVERY POINTS AND PRESSURE
Section 3.1    Delivery Points. The delivery points for all Producer’s Gas
delivered by Producer under this Agreement shall be the location where
Producer’s Gas enters the inlet flange of the Processor’s Facilities located at
the points identified on Exhibit B of this Agreement (each, a “Delivery Point,”
and together, the “Delivery Points”).
Section 3.2    Pressure at Delivery Points. Producer shall cause Producer’s Gas
to be delivered to the Delivery Points at a pressure sufficient to enter the
Processor’s facilities, provided that Processor maintains the operating
pressures at not more than (a) [***] psig at the inlet flange of the on-skid
compressor inlet suction scrubber of the Central Conditioning Facilities and (b)
[***] psig at the inlet flange of the on-skid compressor inlet suction scrubber
of the Central Processing Facilities and at all other Delivery Points other than
the inlet to the Cryogenic Processing Facilities. Producer shall not deliver Gas
at a pressure in excess of the MAOP at the Delivery Point, as such MAOP may
exist from time to time. As of the Effective Date, the MAOP at each Delivery
Point shall be listed on Exhibit B, and Processor shall give written notice to
Producer at any time thereafter that the MAOP for any Delivery Point changes and
for each additional Delivery Point when it is added.
Section 3.3    Pressure at Residue Gas Redelivery Points. If Producer elects to
take its Residue Gas in-kind, Processor shall redeliver Residue Gas at a
pressure sufficient to enter the receiving facilities at such Residue Gas
Redelivery Point, but shall not deliver such Gas at a pressure in excess of the
MAOP of such receiving facilities, as such MAOP may exist from time to time.
Section 3.4    Pressure at Plant Product Redelivery Points. If Producer elects
to take its Plant Products in-kind, Processor shall redeliver Plant Products at
a pressure sufficient to enter the receiving facilities at each Plant Product
Redelivery Point, but shall not deliver such Plant Products at a pressure in
excess of MAOP of such receiving facilities, as such MAOP may exist from time to
time.
Section 3.5    Release Rights. At any time that the operating pressure at a
Delivery Point is not in compliance with the required operating pressure or is
in excess of the MAOP for any reason, including Force Majeure, Producer shall be
entitled to an immediate temporary release from dedication and may immediately
dispose of and/or deliver to any third Person any of Producer’s Gas available
for delivery at such Delivery Point. In the event the operating pressure is not
in compliance with the required pressure for a cumulative thirty (30) Days in
any ninety (90) Day


Page 15


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


period for reasons other than Force Majeure, then upon Producer’s written notice
to Processor, Processor shall have fifteen (15) Days from receipt of such notice
to propose a feasible plan that shall, at Processor’s sole cost and expense,
resolve the pressure issue within sixty (60) Days after proposing such plan (the
“Resolution Period”) so that the pressure shall be maintained in compliance with
the required pressure (including when all available Gas is delivered to the
Delivery Point(s), i.e., including all of Producer’s Gas that may have been
temporarily released). If (a) Processor fails to propose a resolution within the
stated fifteen (15) Days, (b) the issue is not resolved after completion of
Processor’s resolution, or (c) Processor does not complete its proposed
resolution within the Resolution Period for any reason (but if Processor’s
completion is delayed or prevented by reason of Force Majeure, the Resolution
Period shall be extended by an additional 120 Days), then Producer may elect, by
giving written notice to Processor, to receive a permanent release from
dedication as to any affected Delivery Point(s) and the portion(s) of the
Dedicated Area associated with such Delivery Point(s) (and such released
portion(s) may be stated in terms of wells and/or acreage); provided, however,
Producer shall not be entitled to a permanent release to the extent that (x) any
Receipt Point(s) upstream of the Delivery Point are in compliance with the
Required Pressure (as defined in the Gas Gathering Agreement between Producer
and Alpine High Gathering LP dated July 1, 2018) for such Receipt Point(s) or
(y) Producer’s good-faith estimate of volumes exceeds the last 2-Year Forecast
Producer delivered to Processor in accordance with Section 2.1(c). If Producer
elects a permanent release, the portion(s) of the Dedicated Area to be released
shall be designated by Producer, acting reasonably and in good faith, provided
that Producer shall provide to Processor (subject to the confidentiality and
non-use restrictions set forth in this Agreement) reasonable evidence to support
Producer’s determination of the portion(s) of the Dedicated Area to be released,
and as long as Producer’s determination of the areas to be released is
reasonably supported, such determination shall be deemed conclusive. Producer’s
right to a release from dedication or Fee reduction under this Section 3.5 shall
not be deemed an election of remedies, and Producer shall be entitled to any and
all other remedies, including specific performance and injunctive relief
(without the need to post any bond).
ARTICLE IV

GAS QUALITY
Section 4.1    Gas Quality Specifications. Producer’s Gas delivered to a Central
Processing Facility or a Cryogenic Processing Facility shall meet the Gas
Quality Specifications set forth in Exhibit D-1. Producer’s Gas delivered to a
Central Conditioning Facility shall meet the Gas Quality Specifications set
forth in Exhibit D-2.
Section 4.2    Non-Conforming Gas. If at any time Processor becomes aware that
Producer’s Gas at a Delivery Point fails to conform to the applicable Gas
Quality Specifications set forth in Exhibit D-1, or Exhibit D-2 (“Off-Spec
Gas”), then Processor shall promptly give


Page 16


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Producer written notice of the deficiency, and Producer shall take commercially
reasonable steps to remedy the deficiency. Processor shall use all commercially
reasonable efforts to accept such Off-Spec Gas, as long as (i) Processor is able
to accept such Off-Spec Gas without unreasonable risk of harm to the Processor’s
Facilities or to the Processor’s Facilities personnel, (ii) the acceptance of
such Off-Spec Gas does not render the Processor’s Facilities unable to meet the
Redelivery Point Gas Quality Specifications, and (iii) Processor’s receipt of
the Off-Spec Gas shall not be construed as a change of requirements for future
volumes delivered to the Processor’s Facilities. Processor may immediately cease
taking any Off-Spec Gas that Processor deems would be harmful to the Processor’s
Facilities or the Processor’s Facilities personnel.
Section 4.3    Reimbursement for Costs and Expenses. Producer shall reimburse
Processor for actual, reasonable costs and expenses directly resulting from
damage to the Processor’s Facilities, or to other customers’ Gas therein, to the
extent such damage is directly caused by the delivery to the Processor’s
Facilities of Producer’s Gas that is Off-Spec Gas, except when Processor
knowingly accepts such Off-Spec Gas into the Processor’s Facilities.
Notwithstanding the above or anything else in this Agreement, Producer’s
responsibility under this Section 4.3 shall be for actual, direct damages only,
and in no event shall this Section 4.3 require Producer to pay or in any way be
responsible for the Consequential Damages of any Person.
ARTICLE V

MEASUREMENT
Section 5.1    Equipment and Specifications. Producer’s Gas delivered to the
Processor’s Facilities shall be measured by Processor at each Receipt Point,
each Delivery Point, and any point on the gathering system upstream of
Processor’s Facilities where buyback gas is redelivered to Producer, and the
Residue Gas and Plant Products shall be measured at the meter(s) at the
applicable Redelivery Point(s). Additionally, Processor shall measure any gas
consumed as fuel or flared at its facilities. The meters and appurtenant
facilities shall be installed, operated, and maintained by Processor in accurate
working order and condition, in accordance with the requirements set forth in
this Article V, with good and workmanlike standards generally practiced by
reasonably prudent gas processing operators, and in accordance with all laws.


Page 17


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 5.2    Gas Meter Standards. Orifice meters installed in such measuring
stations for Gas shall be constructed and operated in accordance with ANSI/API
2530 API 14.3, AGA Report No. 3, Orifice Metering of Natural Gas and Other
Related Hydrocarbon Fluids (including as it may be revised from time to time)
and shall include the use of flange connections and, where necessary,
straightening vanes, flow conditioners and/or pulsation dampening equipment.
Ultrasonic meters or Coriolis meters installed in such measuring stations shall
be constructed and operated in accordance with AGA Report No. 9, Measurement of
Gas by Ultrasonic Meters, First Edition, and AGA Report No. 11, Measurement of
Natural Gas by Coriolis Meter, respectively; and any subsequent modification and
amendment thereof generally accepted within the Gas industry. Electronic flow
computers shall be used and the Gas shall have its volume, mass, and/or heat
content computed in accordance with the applicable AGA standards including, but
not limited to, AGA Report Nos. 3, 5, 6, 7, 8 and API 21.1 “Flow Measurement
Using Electronic Metering Systems” and any subsequent modifications and
amendments thereof generally accepted within the Gas industry. When Gas
chromatographs are used they shall be installed, operated, maintained, and
verified according to industry standards (GPA 2261, GPA 2145, GPA 2172, and GPA
2177).
Section 5.3    Notice of Measurement Equipment Inspection and Calibration. Each
Party shall give seventy-two (72) hours’ notice to the other Party in order that
the other Party may, at its option, have representatives present to observe any
reading, inspecting, testing, calibrating, or adjusting of measuring equipment
used in measuring or checking the measurement of receipts or deliveries of Gas
under this Agreement. The official electronic data from such measuring equipment
shall remain the property of the measuring equipment owner, but copies of such
records shall, upon written request, be submitted, together with calculations
and flow computer configurations therefrom, to the requesting Party for
inspection and verification.
Section 5.4    Measurement Accuracy Verification. Each Party shall verify the
accuracy of all transmitters, flow computers, and other equipment used in the
measurement of the Gas hereunder at intervals not to exceed one hundred eighty
(180) Days and cause such equipment to be adjusted or calibrated as necessary.
Testing frequency shall be based upon each Delivery Point flow rate (Mcf/Day).
Any flow rate at a Delivery Point that is: (x) greater than 1,000 Mcf/Day shall
be tested Monthly, (y) between 101 and 1,000 Mcf/Day shall be tested quarterly,
and (z) less than 100 Mcf/Day shall be tested semi-annually. Neither Party shall
be required to cause adjustment or calibration of such equipment more frequently
than once every Month, unless a special test is requested pursuant to Section
5.5. If, upon testing, (i) no adjustment or calibration error is found that
results in an incremental adjustment to the calculated flow rate through each
meter run in excess of two percent (2%) of the adjusted flow rate (whether
positive or negative and using the adjusted flow rate as the percent error
equation denominator) or (ii) any quantity error is not greater than two hundred
fifty (250) Mcf per Month, then any previous recordings of such equipment shall
be considered accurate in computing deliveries but such equipment shall be
adjusted or calibrated at once. If, during any test of the measuring equipment,
an adjustment or calibration error is found


Page 18


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


that results in (i) an incremental adjustment to the calculated flow rate
through each meter run in excess of two percent (2%) of the adjusted flow rate
(whether positive or negative and using the adjusted flow rate as the percent
error equation denominator) and (ii) a quantity error greater than two hundred
fifty (250) Mcf per Month (“Material Measurement Error”), then any previous
recordings of such equipment shall be corrected to zero error for any period
during which the error existed (and which is either known definitely or agreed
to by the Parties) and the total flow for such period shall be determined in
accordance with the provisions of Section 5.6. If the period of error condition
cannot be determined or agreed upon between the Parties, such correction shall
be for a period extending over the last one half (1/2) of the time elapsed since
the date of the last test.
Section 5.5    Special Tests. In the event a Party desires a special test (a
test not scheduled by a Party under the provisions of Section 5.4) of any
measuring equipment, seventy-two (72) hours’ advance notice shall be given to
the other Party and, after providing such notice, such test shall be promptly
performed. If no Material Measurement Error is found, the Party requesting the
test shall pay the costs of such special test including any labor and
transportation costs pertaining thereto. If a Material Measurement Error is
determined to exist, the Party responsible for such measurement shall pay such
costs and perform any corrections required under Section 5.4.
Section 5.6    Metered Flow Rates in Error. If, for any reason, any measurement
equipment is (i) out of adjustment, (ii) out of service, or (iii) out of repair,
and, in each case, a Material Measurement Error exists as a result thereof, the
total quantity of Gas delivered shall be determined in accordance with the first
of the following methods which is feasible:
(a)by using the registration of any mutually agreeable check metering facility,
if installed and accurately registering (subject to testing as provided for in
Section 5.4);
(b)where multiple meter runs exist in series, by calculation using the
registration of such meter run equipment; provided that they are measuring Gas
from upstream and downstream headers in common with the faulty metering
equipment, are not controlled by separate regulators, and are accurately
registering; or
(c)by estimating the quantity, based upon deliveries made during periods of
similar conditions when the meter was registering accurately.
Section 5.7    Record Retention. Processor shall retain and preserve all test
data, charts, and similar records for any Calendar Year for a period of at least
sixty (60) Months, unless any applicable Law requires a longer time period or
Processor has received written notification of a dispute involving such records,
in which case all records shall be retained until the related issue is resolved.


Page 19


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 5.8    Correction Factors for Volume Measurement. The computations of
the volumes of Gas measured shall be made as follows:
(a)The hourly orifice coefficient for each meter shall be calculated at the base
pressure of fourteen and sixty-five hundredths (14.65) psia and the base
temperature of sixty (60) degrees Fahrenheit. All Gas volume measurements shall
be based on a local atmospheric pressure assumed to be thirteen and seven-tenths
(13.7) psia.
(b)The flowing temperature of the Gas shall be continuously measured. In the
case of electronic metering, such temperature measurement shall be used as
continuous input to the flow computer for calculation of Gas volume, mass and/or
energy content in accordance with the applicable AGA or API 21.1 standards
including, but not limited to, AGA Report Nos. 3, 5, 6, 7 and 8 and any
subsequent modification and amendments thereof generally accepted within the Gas
industry.
(c)Measurements of inside diameters of pipe runs and orifices shall be obtained
by means of a micrometer to the nearest one-thousandth of an inch, and such
measurements shall be used in computations of coefficients.
(d)In determining the volume of Gas, when electronic transducers and flow
computers are used, the Gas shall have its volume, mass and/or energy content
continuously integrated in accordance with the applicable AGA standards
including, but not limited to, AGA report Nos. 3, 5, 6, 7 and 8 and any
subsequent modification and amendments thereof generally accepted within the Gas
industry.
(e)In calculating the volume of Gas, deviation from Boyle’s Law at the pressure,
specific gravity, and temperature for each measurement shall be determined by
use of AGA Report No. 8, Compressibility Factors for Natural Gas and Other
Related Hydrocarbon Gases, published by the AGA in conjunction with Gas
Measurement Committee Report No. 3 and amendments thereto generally accepted
within the Gas industry.
(f)Whenever the conditions of pressure and temperature differ from the standards
described herein, conversion of the volume from these conditions to the standard
conditions shall be made in accordance with the Ideal Gas Laws, corrected for
deviation by the methods set forth in the AGA Gas Measurement Committee Report
No. 3, as said report may be amended from time to time.
Section 5.9    Exception to Gas Measurement Basis. If at any time the basis of
measurement set out in this Agreement should conflict with any Law, then the
basis of measurement provided for in such Law shall govern measurements
hereunder.


Page 20


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 5.10    Gas Sampling. Receipt Point meters downstream of new wells or
wells that have been changed due to a workover or other well bore alteration
that could alter the Gas composition shall be sampled Monthly until the analyses
demonstrate reasonable consistency. After such time, said meters shall then be
sampled at the stated calibration frequency. Processor shall install and
maintain a Gas composite sampler at each of the Receipt Points.
(a)Receipt Points and Delivery Points. The composition, specific gravity and
Gross Heating Value of Producer’s Gas shall be determined by the measuring party
taking a sample at the same frequency as the meter calibration test. The sample
shall be acquired through an on-line chromatograph or a composite sampler. The
analytical results shall be applied at the beginning of the Month the sample is
taken until a subsequent representative sample is applied.
(b)Residue Gas Redelivery Points. The composition, specific gravity, and Gross
Heating Value of Producer’s Residue Gas shall be determined by the measuring
party taking a sample at the same frequency as the meter calibration test. The
sample shall be acquired through either an on-line Gas chromatograph or a
composite sampler. The analytical results shall be applied at the beginning of
the Month the sample is taken until a subsequent representative sample is
applied.
(c)The specific gravity of Gas at all applicable measurement points shall be
determined by a Gas chromatographic component analysis to the nearest one
thousandth (0.001) of the samples of the Gas taken for test purposes as provided
above, or by such other method as shall be mutually agreed upon.
(d)The Gross Heating Value shall be measured by Gas chromatographic analysis or
component analysis of the samples of the Gas taken for test purposes as provided
above, or by such other method as shall be mutually agreed upon.
(e)The Gas received by Processor at Delivery Points other than those at the
inlet of a Cryogenic Processing Facility shall be deemed as saturated with water
and the Gas shall be measured and settled as saturated at base pressure and base
temperature.
Section 5.11    Modifications to Measurement Procedures. In the event the
measurement procedures herein cease to be reflective of actual operations or
become inequitable in any respect, such measurement procedures shall be modified
to reflect actual operations and to remove such inequities, as long as such
modified measurement procedures are consistently applied to Producer and all
other customers at the Processor’s Facilities.
ARTICLE VI.

FEES, FUEL, AND CONSIDERATION


Page 21


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 6.1    Fees.
(a)
Non-Processable Gas. Producer shall pay to Processor the Central Conditioning
Fee, set forth in Exhibit C, for all Producer’s Non-Processable Gas.

(b)
Processable Gas. Producer shall pay to Processor the applicable Fees, set forth
in Exhibit C, for all Producer’s Processable Gas, illustrated by the following
formula.

PF = (CPF x A) + (CRO x B)
Where:
PF = Total Processing Fees
CPF = Producer’s CPF Volumes (as defined in Exhibit F, Paragraph 3)
CRO = Producer’s Cryo Volumes (as defined in Exhibit F, Paragraph 4)
A = Central Processing Fee
B = Cryogenic Processing Fee
Section 6.2 FL&U. For Services provided at the Central Conditioning Facility,
Central Processing Facility, or Cryogenic Processing Facility to which
Producer’s Gas is delivered, Producer shall bear responsibility for FL&U, as set
forth on Exhibit C.
Section 6.3 Fee Adjustment. On July 1st of each year, all Fees shall each be
automatically adjusted upward or downward by the percentage change in the
Chained Consumer Price Index for All Urban Consumers, all items less food and
energy, as and when published and considered final by the U.S. Department of
Labor Bureau of Labor Statistics calculated for the twelve (12) Months
immediately preceding the date of escalation; provided, however, no Fee shall
ever be adjusted below its original amount as of the Effective Date; and,
provided, further, that the amount of adjustment for each year shall not exceed
[***] percent ([***]%) per annum.
ARTICLE VII

PRICE AND ALLOCATIONS
Section 7.1    Residue Gas and Plant Products Purchases. Except to the extent
that Producer has elected to take its Residue Gas and/or its Plant Products
in-kind pursuant to Sections 2.5(b) and 2.5(c), as full consideration for
Producer’s Residue Gas and Producer’s Plant Products attributable to Producer’s
Gas and all its components delivered to Processor each month at the Delivery
Point,


Page 22


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Processer shall pay Producer: (i) the Residue Gas Price for each MMBtu of
Producer’s Residue Gas and (ii) the Plant Products Price for each gallon of each
component contained in Producer’s Plant Products. No separate payment is due
under this Agreement for helium, sulfur, CO2, or other non-hydrocarbons.
Section 7.2    Allocation of Residue Gas and Plant Products. Processor shall
determine, on a Monthly basis, the Residue Gas and Plant Products attributable
to Producer’s Gas on a proportional basis by component using the allocation
methodologies set forth in Exhibit F. From time to time Processor may make
changes and adjustments in its allocation methods to improve accuracy, provided
that Processor provides written notice, evidencing the reasons for the necessary
changes and adjustments, to Producer prior to making such changes or
adjustments.
ARTICLE VIII

RESIDUE GAS REDELIVERY PROCEDURES
Section 8.1    Procedure for Residue Gas Disposition. When Producer has elected
to take its Residue Gas in-kind, Processor shall return to Producer, or for
Producer’s account, Producer’s Residue Gas at the Residue Gas Redelivery Points.
Section 8.2    Disposition of Producer’s Residue Gas. Producer shall arrange for
the disposition and sale of Producer’s Residue Gas actually delivered to
Producer or for Producer’s account. If Producer fails to provide for the
disposition and sale of that Residue Gas (i.e., Producer fails to nominate on a
downstream pipeline), Processor shall, in a commercially reasonable manner,
arrange for disposition and sale of that Residue Gas and shall remit the net
proceeds to Producer after deductions for all reasonable transportation charges,
a marketing fee of $0.05 per MMBtu, and other actual, reasonable costs
associated with the disposition and sale of Producer’s Residue Gas. Processor’s
remittance of such net proceeds to Producer shall include the gross sales
proceeds at which such Residue Gas was sold and reasonably detailed
documentation of all such costs and charges deducted from such gross sales
proceeds.
Section 8.3    Quality. The Residue Gas delivered by Processor from the
Processor’s Facilities to Producer or for Producer’s account at the Residue Gas
Redelivery Point(s) must meet all quality specifications of the Producer’s
designated receiving pipeline(s), as such quality specifications are in effect
as of the Effective Date, and if at any time after the Effective Date the
applicable receiving pipeline changes its quality specifications to be more
stringent, Processor shall have the right to make corresponding revisions to the
quality specifications set forth in Exhibit D in amounts consistent with the
receiving pipeline’s changes. Any Residue Gas redelivered by Processor which
does not conform with all of the aforesaid quality requirements is referred to
herein as “Non-Conforming Residue Gas”. If Processor fails to redeliver Residue
Gas on behalf of Producer that meets all quality specifications of the receiving
pipeline, in addition to any other


Page 23


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


remedy available to Producer at law or in equity, Processor shall be responsible
for, and shall indemnify, defend, and hold harmless Producer Indemnified Parties
and its and their officers, agents, employees, and contractors, and all third
parties located downstream of Processor’s facilities, from and against any and
all damages, losses, fines, penalties, fees, charges, claims, demands, suits,
actions, causes of action, obligations, liabilities (including, without
limitation, for injury, death or damage to property), contractual liabilities,
and reasonable expenses and costs (including, without limitation, court costs,
reasonable attorney’s fees, and all other reasonable costs and expenses incurred
in investigating and defending any of the above) to the extent directly arising
from Processor’s delivery of Non-Conforming Residue Gas. Further, Processor
shall be responsible for all reasonable costs and expenses incurred by Producer
in order to avoid any fees or fines charged by any downstream transporter for so
long as Processor delivers Non-Conforming Residue Gas and so long as such fees
or fines are charged.
ARTICLE IX

PLANT PRODUCTS REDELIVERY PROCEDURES
Section 9.1    Procedure for Plant Product Disposition. When Producer has
elected to take its Plant Products in-kind, Processor shall return to Producer,
or for Producer’s account, Producer’s Plant Products at the Plant Products
Redelivery Points in the form of raw mix of natural gas liquids.
Section 9.2    Disposition of Producer’s Plant Products. Producer shall arrange
for the disposition and sale of its share of Plant Products actually delivered
to Producer or for Producer’s account. If Producer fails to provide for the
disposition and sale of its share of Plant Products actually delivered to it,
Processor may arrange for disposition and sale of those Plant Products and
Processor shall remit the net proceeds to Producer after deductions for all
actual, reasonable transportation and fractionation charges, a marketing fee of
$0.005 per Gallon, and other actual, reasonable costs associated with the
disposition and sale of such Plant Products. Processor’s remittance of such net
proceeds to Producer shall include the price at which each Plant Product was
sold and reasonably detailed documentation of all such costs and charges
deducted from such sale price.
Section 9.3    Quality. The Plant Products delivered by Processor to Producer or
for Producer’s account at the Plant Products Redelivery Points must meet all
quality requirements of the Producer’s designated receiving pipeline(s), as such
quality specifications are in effect as of the Effective Date, and if at any
time after the Effective Date the applicable receiving transporter changes its
quality specifications to be more stringent, Processor shall have the right to
make corresponding revisions to the quality specifications set forth in Exhibit
D in amounts consistent with the receiving transporter’s changes. Any Plant
Products redelivered by Processor which do not conform with all of the aforesaid
quality requirements is referred to herein as “Non-Conforming Plant Products”.


Page 24


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


If Processor fails to redeliver Plant Products on behalf of Producer that meet
all quality specifications of the receiving transporter, in addition to any
other remedy available to Producer at law or in equity, Processor shall be
responsible for, and shall indemnify, defend, and hold harmless Producer
Indemnified Parties and its and their officers, agents, employees, and
contractors, and all third parties located downstream of Processor’s facilities,
from and against any and all damages, losses, fines, fees, charges, penalties,
claims, demands, suits, actions, causes of action, obligations, liabilities
(including, without limitation, for injury, death or damage to property),
contractual liabilities, and reasonable expenses and costs (including, without
limitation, court costs, reasonable attorney’s fees, and all other reasonable
costs and expenses incurred in investigating and defending any of the above) to
the extent directly arising from Processor’s delivery of Non-Conforming Plant
Products. Further, Processor shall be responsible for all reasonable costs and
expenses incurred by Producer in order to avoid any fees or fines charged by any
downstream transporter for so long as Processor delivers Non-Conforming Plant
Products and so long as such fees or fines are charged.
ARTICLE X

PAYMENTS
Section 10.1    Payments and Invoices. Processor shall provide Producer with a
detailed statement and supporting documentation for the net amount of all
consideration due from Producer to Processor under the terms of this Agreement
(net of any amounts due from Processor to Producer under this Agreement), not
later than the last Day of the Month immediately following the Month for which
the consideration is due (such statement, the “Monthly Statement”). Not later
than thirty (30) Days following Producer’s receipt of a Monthly Statement,
Producer shall pay to Processor all net amounts due and owing from Producer to
Processor under the Monthly Statement. If a good faith dispute arises as to a
Monthly Statement, Producer shall provide Processor a written notice of dispute
on or before the date payment is due for same, setting forth, in reasonable
detail, the grounds for such dispute. Notwithstanding the delivery of a dispute
notice, Producer shall pay to Processor the undisputed portions of each Monthly
Statement in accordance with the terms of this Agreement. Any amounts owing by
Processor to Producer shall be paid simultaneously with delivery of the Monthly
Statement. Payments to either Party shall be according to the applicable payment
instructions set forth in Article XVI. If any payment due date falls on a
non-Business Day, the payment shall be due on the first Business Day thereafter.


Section 10.2    Netting, Offset of Amounts Due. Either Party shall have the
right to offset any undisputed amounts due by it under this Agreement against
any undisputed amounts due to it under this Agreement and pay the net amount due
to the other Party.
Section 10.3    Interest on Late Payments. In the event either Party fails to
make timely payment of any amount when due under this Agreement (including any
disputed amount which is later found to have been correct when payment was first
requested), interest shall accrue, from the date payment was due until the date
payment is made, at an annual rate equal to the lower of: (a)


Page 25


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


the prime rate as published in the “Money Rates” section of The Wall Street
Journal, plus two percent (2%), or (b) the maximum rate of interest allowed
under applicable Laws.
ARTICLE XI

AUDIT RIGHTS
Section 11.1 Audit Rights.
(a)Each Party shall have the right, at its own expense, upon thirty (30) Days’
written notice and during reasonable working hours to perform an audit of the
other Party’s books and records (“Audit”). The Audit provides the Parties the
right to obtain access to and copies of the relevant portion of the books and
records which includes, but is not limited to, financial information, reports,
charts, calculations, measurement data, allocation support, third-party support,
telephone recordings, and electronic communications of the other Party to the
extent reasonably necessary to verify performance under the terms and conditions
of this Agreement including the accuracy of any statement, allocation, charge,
payment calculation or determination made pursuant to the provisions contained
herein for any Calendar Year within the twenty-four (24) Month period next
following the end of such Calendar Year. The Party subject to the Audit shall
respond to all exceptions and claims of discrepancies within ninety (90) Days of
receipt thereof.
(b)Either Party has the right to Audit any agents of the other Party or any
third Person performing services related to this Agreement. Either Party shall
have the right to make and retain copies of the books and records to the extent
necessary to support the audit work papers and claims resulting from the Audit.
Additionally, the Parties reserve the right to perform site inspections or carry
out field visits of the assets and related measurement being audited.
(c)The accuracy of any statement, allocation, charge, payment calculation, or
determination made pursuant to the provisions of the Agreement shall be
conclusively presumed to be correct after the twenty-four (24) Month period next
following the end of the Calendar Year in which the statement, allocation,
charge, payment calculation, or determination was generated or prepared, if not
challenged (claimed) in writing prior thereto. For the avoidance of doubt, all
claims shall be deemed waived unless they are made in writing within the
twenty-four (24) Month period next following the end of the Calendar Year in
which the statement, allocation, charge, payment calculation, or determination
was generated or prepared.
ARTICLE XII

FORCE MAJEURE


Page 26


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 12.1    Suspension of Obligations. In the event a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement, other than the obligation to indemnify and/or to make payments
due hereunder, and such Party gives notice and reasonably full particulars of
such Force Majeure in writing to the other Party promptly after the occurrence
of the cause relied on, then the obligations of the Party giving such notice, so
far as and to the extent affected by such Force Majeure, shall be suspended
during the continuance of any inability so caused, but for no longer period, and
such cause shall so far as possible be remedied with all reasonable dispatch by
the Party claiming Force Majeure. A Force Majeure event affecting the
performance of a Party shall not relieve it of liability in the event of its
gross negligence, where such gross negligence was the cause of, or a
contributing factor in causing, the Force Majeure event, or in the event of its
failure to use commercially reasonable efforts to remedy the situation and
remove the cause with all reasonable dispatch. Additionally, it is specifically
understood that a Force Majeure shall in no way terminate each Party’s
obligation to balance those volumes of Gas received and delivered hereunder.
Section 12.2    Definition of Force Majeure. “Force Majeure” shall mean any
cause or causes not reasonably within the control of the Party claiming
suspension and which, by the exercise of reasonable diligence, such Party is
unable to prevent or overcome, including, without limitation, any of the
following that meets the foregoing criteria: acts of God, acts and/or delays in
action of any Governmental Authority, strikes, lockouts, work stoppages or other
industrial disturbances, acts of a public enemy, sabotage, wars, blockades,
insurrections, riots, acts of terror, epidemics, landslides, lightning,
earthquakes, fires, storms, storm warnings, floods, washouts, extreme cold or
freezing weather, arrests and restraints of governments and people, civil or
criminal disturbances, explosions, mechanical failures, breakage or accident to
equipment installations, machinery, compressors, or lines of pipe and associated
repairs, freezing of wells or lines of pipe, partial or entire failure of wells,
pipes, facilities, or equipment, electric power unavailability or shortages,
failure of third party pipelines, gatherers, or processors to deliver, receive,
or transport Gas, and, in those instances where a Party is required to secure
permits from any Governmental Authority to enable such Party to fulfill its
obligations under this Agreement, the inability of such Party, at reasonable
costs and after the exercise of all reasonable diligence, to acquire such
permits. It is understood and agreed that the settlement of strikes or lockouts
shall be entirely within the discretion of the Party having the difficulty and
that the above requirement that a Force Majeure be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of Persons striking when such course is inadvisable in the sole
discretion of the Party having the difficulty.
ARTICLE XIII

INDEMNIFICATION


Page 27


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 13.1    Definitions. The following terms are defined as follows.
(a)“Processor Indemnified Parties” Processor and its Affiliates, and its and
their respective shareholders, stockholders, members, partners, officers,
directors, employees, contractors, subcontractors and agents.
(b)“Producer Indemnified Parties” Producer and its Affiliates, and its and their
respective shareholders, stockholders, members, partners, officers, directors,
employees, contractors, subcontractors and agents.
Section 13.2    PRODUCER’S CONTROL AND LIABILITY. AS BETWEEN PRODUCER AND
PROCESSOR UNDER THIS AGREEMENT, PRODUCER SHALL BE DEEMED IN CONTROL AND
POSSESSION OF: (I) PRODUCER’S GAS BEFORE SUCH GAS IS DELIVERED TO PROCESSOR AT
THE DELIVERY POINT, (II) WHEN PRODUCER HAS ELECTED TO TAKE ITS RESIDUE GAS
IN-KIND, PRODUCER’S RESIDUE GAS AFTER SUCH RESIDUE GAS IS REDELIVERED TO
PRODUCER AT THE RESIDUE GAS REDELIVERY POINT, AND (III) WHEN PRODUCER HAS
ELECTED TO TAKE ITS PLANT PRODUCTS IN-KIND, PRODUCER’S PLANT PRODUCTS AFTER SUCH
PLANT PRODUCTS HAVE BEEN DELIVERED TO THE PLANT PRODUCTS REDELIVERY POINT. WHEN
PRODUCER’S GAS, RESIDUE GAS, OR PLANT PRODUCTS ARE IN THE CONTROL AND POSSESSION
OF PRODUCER AS DESCRIBED ABOVE, PRODUCER SHALL BE RESPONSIBLE FOR AND SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND, AND RELEASE PROCESSOR INDEMNIFIED PARTIES FROM
ANY ACTUAL LOSS OR DAMAGE OR ACTUAL INJURY CAUSED BY PRODUCER’S GAS, RESIDUE
GAS, OR PLANT PRODUCTS WHILE IN A PRODUCER INDEMNIFIED PARTY’S CONTROL AND
POSSESSION EXCEPT TO THE EXTENT CAUSED BY THE BREACH OF THIS AGREEMENT BY
PROCESSOR OR THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR OTHER
FAULT OF ANY OF THE PROCESSOR INDEMNIFIED PARTIES OR EXCEPT TO THE EXTENT
COVERED BY SECTION 13.4. PRODUCER’S INDEMNIFICATION, HOLD HARMLESS, DEFENSE, AND
RELEASE OBLIGATIONS UNDER THIS SECTION 13.2 SHALL BE SUBJECT TO THE LIMITATION
OF DAMAGES AND THE WAIVER OF REMEDIES IN ARTICLE XIX.
Section 13.3    PROCESSOR’S CONTROL AND LIABILITY. AS BETWEEN PRODUCER AND
PROCESSOR UNDER THIS AGREEMENT, PROCESSOR SHALL BE DEEMED IN CONTROL AND
POSSESSION OF: (I) PRODUCER’S GAS AFTER SUCH GAS IS DELIVERED TO PROCESSOR AT
THE DELIVERY POINT, (II) PRODUCER’S RESIDUE GAS UNLESS AND UNTIL SUCH RESIDUE
GAS HAS BEEN REDELIVERED TO PRODUCER AT THE RESIDUE GAS REDELIVERY POINT, AND
(III) PRODUCER’S PLANT PRODUCTS UNLESS AND UNTIL SUCH PLANT PRODUCTS HAVE BEEN
REDELIVERED TO PRODUCER AT THE PLANT PRODUCTS REDELIVERY POINT. WHEN PRODUCER’S
GAS, RESIDUE GAS, OR PLANT PRODUCTS ARE IN THE CONTROL AND POSSESSION OF
PROCESSOR AS DESCRIBED HEREIN, PROCESSOR SHALL BE RESPONSIBLE FOR AND SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND, AND RELEASE PRODUCER INDEMNIFIED PARTIES FROM
ANY ACTUAL LOSS OR DAMAGE OR ACTUAL INJURY


Page 28


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


CAUSED BY PRODUCER’S GAS, RESIDUE GAS, OR PLANT PRODUCTS WHILE IN A PROCESSOR
INDEMNIFIED PARTY’S CONTROL AND POSSESSION, EXCEPT TO THE EXTENT CAUSED BY THE
BREACH OF THIS AGREEMENT BY PRODUCER OR THE NEGLIGENCE, GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, OR OTHER FAULT OF ANY OF THE PRODUCER INDEMNIFIED PARTIES OR
EXCEPT TO THE EXTENT COVERED BY SECTION 13.4. PROCESSOR’S INDEMNIFICATION, HOLD
HARMLESS, DEFENSE, AND RELEASE OBLIGATIONS UNDER THIS SECTION 13.3 SHALL BE
SUBJECT TO THE LIMITATION OF DAMAGES AND THE WAIVER OF REMEDIES IN ARTICLE XIX.
Section 13.4    Personal Injury Claims of Producer Indemnified Parties and
Processor Indemnified Parties. PRODUCER SHALL BE RESPONSIBLE FOR, AND SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND, AND RELEASE PROCESSOR INDEMNIFIED PARTIES FROM
ANY AND ALL CLAIMS OR LOSSES FOR OR RESULTING FROM ANY BODILY INJURY, DEATH, OR
ILLNESS SUFFERED BY ANY OF THE PRODUCER INDEMNIFIED PARTIES ARISING OUT OF OR
RELATING TO THE PARTIES’ ACTIVITIES UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT
SUCH INJURY IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH
PROCESSOR INDEMNIFIED PARTIES. PROCESSOR SHALL BE RESPONSIBLE FOR, AND SHALL
INDEMNIFY, HOLD HARMLESS, DEFEND, AND RELEASE PRODUCER INDEMNIFIED PARTIES FROM
ANY AND ALL CLAIMS OR LOSSES FOR OR RESULTING FROM ANY BODILY INJURY, DEATH, OR
ILLNESS SUFFERED BY ANY OF THE PROCESSOR INDEMNIFIED PARTIES ARISING OUT OF OR
RELATING TO THE PARTIES’ ACTIVITIES UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT
SUCH INJURY IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH
PRODUCER INDEMNIFIED PARTIES.
Section 13.5    Insurance. In support of the liability and indemnity obligations
assumed by the Parties in this Agreement, each Party agrees to obtain and
maintain, at its own expense, insurance coverages in the types and amounts which
are comparable with its peers and that is generally carried by companies
performing the same or similar activities as the Parties in this Agreement. In
addition, each Party shall comply with all statutory insurance requirements
determined by governmental laws and regulations, as applicable. To the extent of
the Parties’ indemnity obligations or liabilities assumed under this Agreement,
(i) each Party’s insurance coverage shall be primary to and shall receive no
contribution from any insurance maintained by the Indemnified Parties, and (ii)
any insurance of each Party shall waive rights of subrogation against the
Indemnified Parties and include the Indemnified Parties as additional insured
under any applicable coverages. Failure to obtain adequate insurance coverage
shall in no way relieve or limit any indemnity or liability of either Party
under this Agreement.
ARTICLE XIV

TITLE
Section 14.1    Producer’s Warranty. Producer warrants that it owns, or has the
right to deliver, Producer’s Gas to the Delivery Points for the purposes of this
Agreement, free and clear of


Page 29


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


all liens, encumbrances, and adverse claims. If the title to Producer’s Gas
delivered hereunder is disputed or is involved in any legal action in any
material respect, Processor shall have the right to withhold payment (without
interest), or cease receiving such Gas, to the extent of the interest disputed
or involved in legal action, during the pendency of the action or until title is
freed from the dispute or until Producer furnishes, or causes to be furnished,
indemnification to save Processor harmless from all Claims or Losses arising out
of the dispute or action, with surety reasonably acceptable to Processor.
Subject to Sections 19.9 and 19.10, Producer agrees to indemnify the Processor
Indemnified Parties from and against all Claims or Losses suffered by the
Processor Indemnified Parties, to the extent such Claims or Losses arise out of
a breach of the foregoing warranty.
Section 14.2    Processor’s Warranty. Processor warrants that it has the right
to accept Gas at the Delivery Points and to deliver the Residue Gas to the
Residue Gas Redelivery Points and the Plant Products to the Plant Products
Redelivery Points free and clear of all liens, encumbrances, and adverse claims.
If the Processor’s Facilities are involved in any legal action in any material
respect, Producer shall have the right to withhold payment (without interest),
or cease delivering Gas, to the extent of the interest disputed or involved in
legal action, during the pendency of the action or until Processor furnishes, or
causes to be furnished, indemnification to save Producer harmless from all
Claims or Losses arising out of the dispute or action, with surety reasonably
acceptable to Producer. Subject to Sections 19.9 and 19.10, Processor agrees to
indemnify the Producer Indemnified Parties from and against all Claims or Losses
suffered by the Producer Indemnified Parties, to the extent such Claims or
Losses arise out of a breach of the foregoing warranty.
Section 14.3    Title. Except to the extent that Producer has elected to take
any Residue Gas and/or Plant Products in-kind in accordance with Section 2.5,
title to Producer’s Gas (including Plant Products and Inert Constituents
contained in Producer’s Gas) delivered to Processor under this Agreement shall
pass to Processor at the tailgate of the Processor’s Facilities, and Producer
conveys Producer’s Gas (and the Plant Products and Inert Constituents in the
Producer’s Gas) to Processor, free and clear of any claims, liens or
encumbrances of any nature. In the event that Producer has elected to take its
Residue Gas and Plant Products in-kind in accordance with Section 2.5, title to
the Inert Constituents contained in Producer’s Gas and extracted by Processor at
the Processor’s Facilities shall pass to Processor at the tailgate of the
Processor’s Facilities.
ARTICLE XV

ROYALTY AND TAXES
Section 15.1    Proceeds of Production. Producer shall have the sole and
exclusive obligation and liability for the payment of all Persons due any
proceeds derived by Producer from Producer’s Gas (including all constituents and
products thereof) delivered under this Agreement, including,


Page 30


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


without limitation, royalties, overriding royalties, and similar interests, in
accordance with the provisions of the leases or agreements creating those rights
to such proceeds.
Section 15.2    Producer’s Taxes. Producer shall pay and be responsible for all
gross production and severance Taxes levied against or with respect to
Producer’s Gas delivered under this Agreement, all ad valorem Taxes levied
against the property of Producer, all income, excess profits, and other Taxes
measured by the income or capital of Producer, and all payroll Taxes related to
employees of Producer.
Section 15.3    Processor’s Taxes. Processor shall pay and be responsible for
all Taxes levied with respect to the providing of Services under this Agreement,
all ad valorem Taxes levied against the property of Processor, all income,
excess profits, and other Taxes measured by the income or capital of Processor,
and all payroll Taxes related to employees of Processor.
Section 15.4    Severance Tax Reimbursement. Producer and Processor agree that
the price paid by Processor for Residue Gas and associated Plant Products
purchased hereunder is inclusive of all severance tax reimbursements which are
levied on the production of such Residue Gas and Plant Products and which are
measured by the quantity of Residue Gas and Plant Products or by the revenues
received by Producer for the sale of such Residue Gas and Plant Products.
ARTICLE XVI

NOTICE AND PAYMENT INSTRUCTIONS


Except as specifically provided elsewhere in this Agreement, any notice or other
communication provided for in this Agreement shall be in writing and shall be
given (i) by depositing in the United States mail, postage paid and certified
with return receipt requested, (ii) by depositing with a reputable overnight
courier, (iii) by delivering to the recipient in person by courier, or (iv) by
facsimile or email transmission, in each of the foregoing cases addressed to the
applicable Party as set forth below, and payments required under this Agreement
shall be made to the applicable Party according to the payment instructions set
forth below. A Party may at any time designate a different address or payment
instructions by giving written notice to the other Party. Notices, invoices,
allocation statements, claims, or other communications shall be deemed received
when delivered to the addressee in person, or by courier, or transmitted by
facsimile transmission or email during normal business hours, or upon actual
receipt by the addressee after such notice has either been delivered to an
overnight courier or deposited in the United States mail, as the case may be.
NOTICES:
Producer                    Processor
    ______________________________        Alpine High Processing LLC



Page 31


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


    ______________________________        Attn: Commercial Operations
    ______________________________        17802 IH-10 West
______________________________        San Antonio, Texas 78257
_________________________        Telephone: 210-447-5629
______________________________        Email: CommercialOperations@apachecorp.com


PAYMENT INSTRUCTIONS:
Producer                    Processor
    Bank: _____________________        c/o [***]
    ABA: _____________________        Bank: [***]
    _____________________            ABA: [***]
    Acct: _____________________        [***]
                            Acct: [***]
ARTICLE XVII
DISPUTE RESOLUTION


Section 17.1    Negotiation. Prior to submitting any dispute for resolution by a
court, a Party shall provide written notice of such dispute to the other Party.
If the Parties fail to resolve the dispute within fifteen (15) Business Days
after such notice is given, the Parties shall seek to resolve the dispute by
negotiation between senior management personnel of each Party. Such personnel
shall endeavor to meet and attempt to amicably resolve the dispute. If the
Parties are unable to resolve the dispute for any reason within thirty (30)
Business Days after the original notice of dispute was given, then either Party
shall be entitled to pursue any available remedies; provided, however, this
Section 17.1 shall not limit a Party’s right to initiate litigation prior to the
expiration of the time periods set forth in this Section 17.1 if application of
such limitations would prevent a Party from filing a Claim within the applicable
period for filing lawsuits (e.g. statutes of limitation, prescription, etc.) or
would otherwise prejudice or harm a Party.
Section 17.2    Jurisdiction and Venue.
(a)    Each Party agrees that the appropriate, exclusive and convenient forum
for any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in
Houston, Texas, and each of the Parties irrevocably submits to the jurisdiction
of such courts solely in respect of any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby. The Parties
further agree that the Parties shall not bring suit with respect to any disputes
arising out of this Agreement or the transactions contemplated hereby in any
court or jurisdiction other than the above specified courts.
(b)    Each Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection (including, without
limitation, the defense of


Page 32


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


inconvenient forum) which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby in any court referred to in paragraph (a)
above.
ARTICLE XVIII

TERM
Section 18.1    Primary Term; Producer’s Right to Extension. This Agreement is
effective as of the Effective Date and shall continue in full force and effect
until March 31, 2032 (the “Primary Term”); provided that Producer shall have two
(2) successive options to extend the Primary Term by five (5) Years each. Each
five (5)-Year Primary Term extension shall occur automatically unless Producer
gives Processor at least nine (9) Months’ prior written notice that it does not
wish to extend the Primary Term. Unless terminated at the end of the Primary
Term by either Party giving at least six (6) Months’ prior written notice, this
Agreement shall continue after the Primary Term on a Year-to-Year basis unless
terminated at the end of any Yearly extension period by either Party giving at
least six (6) Months’ prior written notice. For purposes of this Agreement, the
period during which this Agreement continues in full force and effect prior to
any termination pursuant to this Agreement is referred to herein as the “Term”.
Section 18.2    Termination of Gathering Agreement. Notwithstanding anything to
the contrary in this Article XVIII, Producer shall have the right to terminate
this Agreement upon the termination or expiration of that certain Gas Gathering
Agreement between Producer and Alpine High Gathering LP dated [_________].
ARTICLE XIX

MISCELLANEOUS
Section 19.1    Confidentiality. Producer’s 2-Year Forecast delivered to
Processor pursuant to Section 2.1(b) and all other information received by
Processor pursuant to the terms of this Agreement which involves or in any way
relates to Producer’s production estimates, development plans, and/or other
similar information shall be kept strictly confidential by Processor, and
Processor shall not disclose any such information to any third Person or use any
such information for any purpose other than performing under this Agreement,
provided, however, Processor may disclose such information to those of its legal
counsel, accountants, and other representatives with a specific need to know
such information for purposes of Processor’s performance under this Agreement or
enforcement of this Agreement or as required by applicable Law, provided such
third Persons have likewise agreed in writing to the confidentiality and non-use
restrictions set forth herein. In the event Processor is required by Law to
disclose any such information, Processor shall first notify Producer in writing
as soon as practicable of any proceeding of which it is aware that may result


Page 33


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


in disclosure and shall use all reasonable efforts to prevent or limit such
disclosure. Producer’s confidential information shall not include information
that Processor can satisfactorily demonstrate was: (a) rightfully in the
possession of Processor prior to Producer’s disclosure hereunder, (b) in the
public domain prior to Producer’s disclosure hereunder, (c) made public by any
Governmental Authority; (d) supplied to Processor without restriction by a third
party who is under no obligation to Producer to maintain such confidential
information in confidence; or (e) independently developed by Processor. The
confidentiality requirements and non-use restrictions set forth herein shall
survive termination or expiration of this Agreement for two (2) Years after such
termination or expiration. Notwithstanding anything else in this Agreement, the
Parties agree that there is not an adequate remedy at law for any breach of
these confidentiality and non-use restrictions and, therefore, Producer shall be
entitled (without the posting of any bond) to specific performance and
injunctive relief restraining any breach hereof, in addition to any other rights
and remedies which it may have or be entitled.
Section 19.2    Independent Contractor. Notwithstanding anything else in this
Agreement, Processor undertakes its obligations under this Agreement as an
independent contractor, at its sole risk, and all Persons carrying out any of
Processor’s obligations set forth herein for or on behalf of Processor are or
shall be deemed employees, contractors, subcontractors, agents, and/or
representatives of Processor, subject to the direction and control of Processor.
Processor is to determine the manner, means, and methods in which such Persons
shall carry out their work to attain the results contemplated by this Agreement,
consistent with the general coordinative efforts and suggestions of Producer
with respect to the work. Nothing in this Agreement or inferred from any action
of either Party shall be taken to establish the relationship of master and
servant or principal and agent between Producer and Processor.
Section 19.3    Rights; Waivers. The failure of either Party to exercise any
right granted hereunder shall not impair nor be deemed a waiver of that Party’s
privilege of exercising that right at any subsequent time or times. No waiver by
either Party of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless expressly provided.
Section 19.4    Applicable Laws. This Agreement is subject to all valid present
and future Laws of any Governmental Authority(ies) now or hereafter having
jurisdiction over the Parties, this Agreement, or the Services performed or the
facilities utilized under this Agreement.
Section 19.5    Governing Law. This Agreement shall be governed by, construed,
and enforced in accordance with the Laws of the State of Texas, without regard
to any choice of law principles that would require the application of the Laws
of any other jurisdiction, PROVIDED, HOWEVER, THAT NO LAW, THEORY, OR PUBLIC
POLICY SHALL BE GIVEN EFFECT WHICH WOULD UNDERMINE, DIMINISH, OR REDUCE THE
EFFECTIVENESS OF EACH PARTY’S WAIVER OF SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE, AND EXEMPLARY DAMAGES SET FORTH IN SECTION 19.9 OR WAIVER OF THE RIGHT
TO CERTAIN REMEDIES SET FORTH IN SECTION 19.10, IT BEING THE EXPRESS INTENT,
UNDERSTANDING, AND AGREEMENT OF THE PARTIES THAT


Page 34


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


SUCH WAIVERS ARE TO BE GIVEN THE FULLEST EFFECT, NOTWITHSTANDING ANY
PRE-EXISTING CONDITION OR THE NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT),
GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY, OR OTHER LEGAL FAULT OF
ANY PARTY HERETO, OR OTHERWISE.
Section 19.6    Assignments. This Agreement, including any and all renewals,
extensions, and amendments hereto, and all rights, title, and interests
contained herein, shall be binding upon and inure to the benefit of the Parties
hereto and their respective heirs, successors, and assigns, the assigns of all
or any part of Processor’s right, title, or interest in the Processor’s
Facilities, and the assigns of all or any part of Producer’s Interests in the
Dedicated Area, and each Party’s respective obligations hereunder shall be
covenants running with the lands underlying or included in any such assets.
Neither Party shall Transfer any of its rights or obligations under this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, delayed, or conditioned; provided, however,
that either Party may Transfer any of its rights or obligations under this
Agreement to any Affiliate of such Party without the prior written consent of
the other Party and that, in connection with a Transfer of all or any portion of
the Dedicated Area, Producer shall Transfer its corresponding rights and
obligations under this Agreement without the need for the prior written consent
of Processor. Any Transfer of this Agreement shall expressly require that the
assignee assume and agree to discharge the duties and obligations of its
assignor under this Agreement, and the assignor shall be released from the
duties and obligations arising under this Agreement which accrue after the
effective date of such Transfer. Processor shall not Transfer its rights and
interests in the Processor’s Facilities, in whole or in part, unless the
transferee of such interests agrees in writing to be bound by the terms and
conditions of this Agreement. No Transfer of this Agreement or of any interest
of either Party shall be binding on the other Party until such other Party has
been notified in writing of such Transfer and furnished with reasonable evidence
of same. No such Transfer of this Agreement or of any interests of either Party
shall operate in any way to enlarge, alter, or modify any obligation of the
other Party hereto. Any Person that succeeds by purchase, merger, or
consolidation with a Party hereto shall be subject to the duties and obligations
of its predecessor in interests under this Agreement.
Section 19.7    Entire Agreement. This Agreement constitutes the entire
agreement of the Parties and supersedes all prior understandings, agreements,
representations, and/or warranties by or among the Parties, written or oral,
with respect to the subject matter hereof. No other representations, warranties,
understandings, or agreements shall have any effect on this Agreement.
Section 19.8    Amendments. This Agreement may not be amended or modified in any
manner except by a written document signed by both Parties that expressly amends
this Agreement.
Section 19.9    LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES (COLLECTIVELY,
“CONSEQUENTIAL DAMAGES”) RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE
BREACH THEREOF OR UNDER ANY OTHER THEORY OF LIABILITY, WHETHER NEGLIGENCE,
STRICT LIABILITY, BREACH OF CONTRACT OR WARRANTY, OR


Page 35


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


OTHERWISE. IN FURTHERANCE OF THE FOREGOING, EACH PARTY RELEASES THE OTHER PARTY
AND WAIVES ANY RIGHT OF RECOVERY FOR CONSEQUENTIAL DAMAGES SUFFERED BY SUCH
PARTY, REGARDLESS OF WHETHER ANY SUCH DAMAGES ARE CAUSED BY THE OTHER PARTY’S
NEGLIGENCE (AND REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE, JOINT,
CONCURRENT, ACTIVE, PASSIVE, OR GROSS), FAULT, OR LIABILITY WITHOUT FAULT.
PROCESSOR UNDERSTANDS THAT PRODUCER IS RELYING ON PROCESSOR’S PERFORMANCE UNDER
THIS AGREEMENT TO ENABLE PRODUCER TO MEET ITS OBLIGATIONS UNDER DOWNSTREAM
CONTRACTS, AND PROCESSOR EXPRESSLY AGREES THAT ANY DAMAGES SUFFERED BY PRODUCER
UNDER ANY SUCH DOWNSTREAM CONTRACT AS A RESULT OF PROCESSOR’S UNEXCUSED FAILURE
TO PERFORM UNDER THIS AGREEMENT SHALL BE CONSIDERED DIRECT DAMAGES.
Section 19.10    RIGHTS AND REMEDIES. NOTWITHSTANDING ANYTHING ELSE IN THIS
AGREEMENT THAT MAY BE CONSTRUED TO THE CONTRARY, A PARTY’S SOLE REMEDY AGAINST
THE OTHER PARTY FOR NON-PERFORMANCE OR BREACH OF THIS AGREEMENT OR ANY OTHER
CLAIM OF WHATSOEVER NATURE ARISING OUT OF THIS AGREEMENT OR OUT OF ANY ACTION OR
INACTION BY A PARTY IN RELATION HERETO SHALL BE IN CONTRACT AND EACH PARTY
EXPRESSLY WAIVES ANY OTHER REMEDY IT MAY HAVE IN LAW OR EQUITY, INCLUDING,
WITHOUT LIMITATION, ANY REMEDY IN TORT.
Section 19.11    Replacement Indices. In the event a published index or rate
required hereunder is not available, the Parties shall promptly agree upon an
alternative index or rate to be utilized, upon either Party giving written
notice to the other that an alternative index or rate is needed. Such
alternative index or rate shall be effective retroactively to the date on which
the original index or rate ceased to be available. If the Parties have not
agreed on an alternative index or rate by the end of the fifth (5th) Business
Day after notice was given, then each Party shall, by the end of the fifteenth
(15th) Business Day after the notice was given, prepare a list of three
alternative published and industry recognized indices or rates to replace the
index or rate that has become unavailable. The first common item that appears on
each of the lists shall be the alternative index or rate. If there is more than
one common item on both lists, the one appearing first on both lists, giving
priority to the list first submitted by one Party to the other, shall be the
alternative index or rate. If no common item appears on the lists, each Party
may strike in turn, one item from the other Party’s list until only one item
remains on each list. The alternative index or rate will then be determined from
the two remaining items by coin flip. If either Party fails to deliver a list,
the first item appearing on the submitting Party’s list will govern and prevail
to determine the alternative index or rate.
Section 19.12    No Partnership. Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture or
impose a trust, fiduciary, or partnership duty, obligation, or liability on or
with regard to either Party.


Page 36


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 19.13    Rules of Construction. In construing this Agreement, the
following principles shall be followed:
(a)    no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement;
(b)    the headings and captions in this Agreement have been inserted for
convenience of reference only and shall not define or limit any of the terms
and/or conditions hereof;
(c)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(d)    the word “includes” and its syntactical variants mean “includes, but is
not limited to” and corresponding syntactical variant expressions; and
(e)    the plural shall be deemed to include the singular and vice versa, as
applicable.
Section 19.14    No Third Party Beneficiaries. Except for Persons expressly
indemnified hereunder, this Agreement is for the sole benefit of the Parties and
their respective successors and permitted assigns, and shall not inure to the
benefit of any other Person, it being the intention of the Parties that no third
Person shall be deemed a third-party beneficiary of this Agreement.
Section 19.15    Further Assurances. Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.
Section 19.16    No Inducements. No director, employee, or agent of any Party
shall give or receive any commission, fee, rebate, gift, or entertainment of
significant cost or value in connection with this Agreement.
Section 19.17    Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, and all
of which shall be considered one and the same instrument.
Section 19.18    Survival. The terms of this Agreement which by their nature
should reasonably be expected to survive termination or expiration of this
Agreement shall survive, including, without limitation, Article XI (Audit
Rights), Article XIII (Indemnification), Article XVII (Dispute Resolution),
Section 19.1 (Confidentiality), Section 19.5 (Governing Law), Section 19.9
(Limitation of Liability), Section 19.10 (Rights and Remedies), this Section
19.18 (Survival), and the obligations of either Party under any provision of
this Agreement to make payment hereunder.
Section 19.19    Financial Assurance. If either Party has reasonable grounds for
insecurity regarding the performance of any payment obligation under this
Agreement (whether or not then due) by the other Party or that other Party’s
guarantor, if any, including, without limitation, the occurrence of a material
adverse change in the creditworthiness of the other Party, a Party may demand
Adequate Assurance of Performance.  A demand by a Party seeking Adequate
Assurance of Performance shall be in writing and shall include an explanation in
reasonable detail of the calculation of the Adequate Assurance of Performance
demand.  “Adequate Assurance of


Page 37


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Performance” shall mean sufficient security in the form, amount, and for a term,
and from an issuer, all reasonably acceptable to the Party seeking assurance,
including, but not limited to, a standby irrevocable letter of credit, a
prepayment, a security interest in an asset, or a guaranty.  If either Party
does not give Adequate Assurance of Performance in accordance with the terms of
this Agreement within - ten (10) Business Days of a written request by the other
Party, the Party making a reasonable request for Adequate Assurance of
Performance has the right to immediately suspend deliveries or receipts, as
applicable, under this Agreement with immediate effect until such time
sufficient security is provided.
Section 19.20    Changes in Laws. If following the Effective Date there is a
change in any Law or legal requirement affecting the Services provided by
Processor which, in the reasonable judgment of Processor, materially adversely
affects the economics for Processor of the Services provided under this
Agreement, then, upon notice by Processor to Producer, the Parties will as
promptly as practicable meet to negotiate in good faith such changes to the
terms of this Agreement as may be necessary or appropriate to preserve and
continue for the Parties the rights and benefits originally contemplated for the
Parties by this Agreement, with such amendment to this Agreement to be effective
no later than the effective date of such new or amended applicable Law. If the
Parties cannot agree on replacement terms, then either party may terminate this
Agreement by giving the other party written notice of termination. Such
termination will be effective no earlier than sixty (60) Days after the date of
the notice.
Section 19.21    Exhibits. The following exhibits are attached to this Agreement
and are incorporated herein by this reference:
Exhibit A    -    Dedicated Area
Exhibit B    -    Delivery Points and Redelivery Points
Exhibit C    -    Fees and FL&U
Exhibit D    -    Gas Quality Specifications
Exhibit E    -     Take In-Kind Terms
Exhibit F    -     Allocation Methodologies
Exhibit G     -    Form of Memorandum of Agreement
Exhibit H    -    Form of Memorandum of Release


IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.
 
 
 
 
[____________]
ALPINE HIGH PROCESSING LP
 
By: Alpine High Subsidiary GP LLC, its general partner
 
 
By:                   
Name:                
Title:                   
By:                   
Name:                
Title:                   





Page 38


Gas Processing Agreement dated [______________]
Between Alpine High Processing LP (Processor) and [_____________] (Producer)



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT A
to
Gas Processing Agreement dated [____________] between
Alpine High Processing LP (“Processor”) and
[____________] (“Producer”)


DEDICATED AREA


“Dedicated Area” shall mean the following lands as further described in the map
(the area within the red border) and table below, as the same may be updated
annually pursuant to Section 2.1(b). In the event of a conflict between the map
and the table, the map shall control.


[Insert map with boundaries around each block containing any property assigned
to
transferee producer]


[Insert description of property assigned to transferee producer]
Section
Block
Survey
County
WI%
 
 
 
 
 





Exhibit A – Page 1

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT B
to
Gas Processing Agreement dated [____________] between
Alpine High Processing LP (“Processor”) and
[____________] (“Producer”)


Processor shall update Exhibit B on January 1, April 1, July 1, and October 1 of
each Year to include any additional points that have been placed into service


DELIVERY POINTS AND REDELIVERY POINTS


LOW PRESSURE DELIVERY POINTS
Delivery Point Name
Location
MAOP
Required Pressure



HIGH PRESSURE RECEIPT POINTS
Receipt Point Name
Meter Number
MAOP



HIGH PRESSURE DELIVERY POINTS
Delivery Point Name
Meter Number
MAOP



RESIDUE GAS REDELIVERY POINTS
Redelivery Point Name
Meter Number



PLANT PRODUCTS REDELIVERY POINTS
Redelivery Point Name
Meter Number





Exhibit B - Page 1

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT C
to
Gas Processing Agreement dated [____________] between
Alpine High Processing LP (“Processor”) and
[____________] (“Producer”)


FEES AND FL&U


Fees:


1. Central Conditioning Fee: [$[***]] per Mcf of Producer’s Non-Processable Gas
delivered to a Central Conditioning Facility.


2. Central Processing Fee: (a) From the Effective Date through December 31,
2020, [$[***]] per Mcf of Producer’s Processable Gas delivered only to a Central
Processing Facility, and (b) from January 1, 2021, through the remainder of the
Term, [$[***]] per Mcf of Producer’s Processable Gas delivered only to a Central
Processing Facility.


3. Cryogenic Processing Fee: [$[***]] per Mcf of Producer’s Processable Gas
delivered to a Cryogenic Processing Facility.
[Insert then effective fees under Alpine High/Apache anchor shipper form]




FL&U:
1. FL&U at Central Conditioning Facilities: Producer will be allocated its
proportionate share of actual FL&U but not to exceed [***]% of Producer’s
Non-Processable Gas in MMBtu (the “Non-Processable Gas FL&U Cap”).
a)Fuel for electric power that Processor purchases shall be determined each
Month by the following equation: GEE (CCF) = (MEUCC x EPRCC)/GPCC 
Where:
GEE (CCF) = Gas Electric Equivalent at the Central Conditioning Facilities,
which means an amount of MMBtus that may be included as the electric power
component of FL&U.
MEUCC = Measured Electrical Use, means Producer’s pro rata share of electricity
usage expressed in kilowatt-hours, used in lieu of gas-driven equipment, limited
only to motors used for compression.
EPRCC = The electric power rate actually paid by Processor for electricity at
Central Conditioning Facilities, in $/kWh.


Exhibit C – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


GPCC = Gas Price, means the greatest of (i) Inside F.E.R.C’s Gas Market Report
in its first publication of the delivery month for “Prices of Spot Gas Delivered
to Pipeline” for West Texas “Waha”, (ii) 98.7% of Inside F.E.R.C’s Gas Market
Report in its first publication of the delivery month for “Prices of Spot Gas
Delivered to Pipeline” for HSC less $0.46 per MMBtu, or (iii) Inside F.E.R.C’s
Gas Market Report in its first publication of the delivery month for “Prices of
Spot Gas Delivered to Pipeline” for El Paso Permian.
Electric power that Processor generates shall not be considered in the
calculation of FL&U.
b)
FL&U for Gas shall be determined each Month by the following equation:

GF (CCF) = X-Y
Where:
GF (CCF) = Gas FL&U at the Central Conditioning Facilities, which means an
amount of MMBtus retained as fuel and/or system loss by Processor
X = Producer’s Non-Processable Gas in MMBtu delivered to applicable Receipt
Points less buyback gas redelivered to Producer upstream of the Delivery Points
Y = Producer’s Non-Processable Gas in MMBtu redelivered to the discharge of the
Central Conditioning Facilities
In the event that the sum of (i) GEE (CCF) and (ii) GF (CCF) exceeds the
Non-Processable Gas FL&U Cap, then the FL&U at Central Conditioning Facilities
will be reduced to the Non-Processable Gas FL&U Cap.
2. FL&U at Central Processing Facilities and Cryogenic Processing Facilities:
Producer will be allocated its proportionate share of actual FL&U but not to
exceed [***]% of Producer’s Processable Gas in MMBtu (the “Processable Gas FL&U
Cap”); provided that during periods when a Cryogenic Processing Facility is
Operational, the Processable Gas FL&U Cap shall be [***]% of Producer’s
Processable Gas in MMBtu.
a)
Fuel for electric power that Processor purchases shall be determined each Month
by the following equation:

GEE (PF) = (MEUPF x EPRPF) /GPPF 
Where:
GEE (PF) = Gas Electric Equivalent at the Central Processing Facilities and
Cryos, which means an amount of MMBtus that is included as the electric power
component of FL&U
MEUPF = Measured Electrical Use, means Producer’s pro rata share of electricity
usage expressed in kilowatt-hours, used in lieu of gas-driven equipment, limited


Exhibit C – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


only to motors used for field compression, Cryo and Central Processing
Facilities recompression, and Cryo refrigeration recompression.
EPRPF = The electric power rate actually paid by Processor for electricity at
Cryos and Central Processing Facilities, in $/kWh.
GPPF = Gas Price, means the greatest of (i) Inside F.E.R.C’s Gas Market Report
in its first publication of the delivery month for “Prices of Spot Gas Delivered
to Pipeline” for West Texas “Waha”, (ii) 98.7% of Inside F.E.R.C’s Gas Market
Report in its first publication of the delivery month for “Prices of Spot Gas
Delivered to Pipeline” for HSC less $0.46 per MMBtu, or (iii) Inside F.E.R.C’s
Gas Market Report in its first publication of the delivery month for “Prices of
Spot Gas Delivered to Pipeline” for El Paso Permian. (iii).
Electric power that Processor generates shall not be considered in the
calculation of FL&U.
b)
FL&U for Gas shall be determined each Month by the following equation:

GF (PF) = CI - RG - S
Where:
GF (PF) = Gas FL&U means an amount of MMBtus retained as fuel and/or system loss
by Processor
CI = All Producer’s Processable Gas in MMBtu delivered to applicable Receipt
Points less buyback gas redelivered to Producer upstream of the Delivery Points
RG = Producer’s Residue Gas at the Cryos and Central Processing Facilities, in
MMBtu
S = Producer’s Cryo and Central Processing Facilities Shrinkage as defined in
Exhibit F, Paragraph 5
In the event that the sum of (i) GEE (PF) and (ii) GF (PF) exceeds the
Processable Gas FL&U Cap, then the FL&U at the Central Processing Facilities and
Cryos will be reduced to the Processable Gas FL&U Cap.




Exhibit C – Page 3





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT D-1
to
Gas Processing Agreement dated [____________] between
Alpine High Processing LP (“Processor”) and
[____________] (“Producer”)


GAS QUALITY SPECIFICATIONS
(Central Processing Facility and Cryogenic Processing Facility)




1.
The Gas shall be free of objectionable liquids and solids and other impurities,
including, but not limited to, methanol, and shall be commercially free from
dust, gum, gum-forming constituents, free water, and other liquids and solids.

2.
The Gas shall have zero (0) parts per million of oxygen.

3.
The Gas shall not contain more than four (4) parts per million by volume of
hydrogen sulfide.

4.
The Gas shall not have a carbon dioxide content in excess of two (2) percent by
volume.

5.
The Gas shall not have nitrogen content in excess of two (2) percent by volume.

6.
The Gas shall be received at a temperature not in excess of one hundred twenty
(120) degrees Fahrenheit and not less than thirty-five (35) degrees Fahrenheit.



Exhibit D – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Exhibit D - Page 1




EXHIBIT D-2
to
Gas Processing Agreement dated [____________] between
Alpine High Processing LP (“Processor”) and
[____________] (“Producer”)


GAS QUALITY SPECIFICATIONS
(Central Conditioning Facility)




1.
The Gas shall be free of objectionable liquids and solids and other impurities,
including, but not limited to, methanol, and shall be commercially free from
dust, gum, gum-forming constituents, free water, and other liquids and solids.

2.
The Gas shall have zero (0) parts per million of oxygen.

3.
The Gas shall not contain more than fifty (50) parts per million by volume of
hydrogen sulfide.

4.
The Gas shall not have a carbon dioxide content in excess of four (4) percent by
volume.

5.
The Gas shall not have nitrogen content in excess of two (2) percent by volume.

The Gas shall be received at a temperature not in excess of one hundred twenty
(120) degrees Fahrenheit and not less than thirty-five (35) degrees Fahrenheit.






Exhibit D – Page 2





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT E
to
Gas Processing Agreement dated [____________] between
Alpine High Processing LP (“Processor”) and
[____________] (“Producer”)


TAKE IN-KIND TERMS


For any Calendar Year during which Producer elects under Section 2.5 of the
Agreement to take its Residue Gas and/or Plant Products in-kind, the following
terms shall apply:
I. Nominations. Processor and Producer agree that scheduling and commencement of
service shall be consistent with the downstream receiving pipeline or
transporter nomination requirements. Whenever Producer’s Residue Gas is to be
scheduled or nominated hereunder, each Party shall provide to the other Party
all information required for such nominations and confirmations with upstream
and downstream pipelines or transporters. Producer may but shall not be required
to provide Processor with Plant Product nominations.
(a)Delivery Point Nominations. Producer shall not be required to provide
Processor with nominations of the Producer’s Gas at the Delivery Point(s),
however, Producer shall provide volume forecast information pursuant to Section
2.1(b) of the Agreement, for Processor’s general capacity planning purposes by
Delivery Point.
(b)Operational Information. Processor shall use reasonable efforts to provide
daily information related to Delivery Point volume, Plant Product composition,
and historical volume information in order to assist with Producer’s nominations
below. Processor shall use reasonable efforts to make nomination changes as
necessary, based on the information provided by Producer, at the Redelivery
Points to minimize imbalances.
(c)Redelivery Point Nominations.
i.Producer shall make all necessary arrangements with pipelines or other third
parties downstream of the Residue Gas Redelivery Points in order to help manage
Processor’s delivery of Producer’s Residue Gas. Those arrangements must be
coordinated with Processor, and Processor shall coordinate such arrangements
with Producer and such downstream pipelines or other third parties.
ii.Residue Gas. No later than 12:00 PM on the fifth (5th) Business Day prior to
the beginning of each Month, but no later than one (1) Business Day prior to the
nomination deadline each Month for the applicable downstream pipeline(s)
receiving Residue Gas at the Residue Gas Redelivery Points, Processor shall
notify Producer of the estimated quantity of Producer’s Residue Gas per Day for
each Residue Gas Redelivery Point, provided that nominations at the Residue Gas


Exhibit E – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Redelivery Points are subject to confirmation by the downstream pipeline. By
7:00 AM on the day prior to gas flow, Processor shall notify Producer of the
estimated quantity of Producer’s Residue Gas available for next day’s flow for
each Residue Gas Redelivery Point. By 10:30 AM on the day prior to gas flow,
Producer shall provide a nomination form to Processor, indicating downstream
pipeline contract number, downstream delivery point and counterparty. If
Producer does not provide a nomination form to Processor, the prior nomination
shall remain in effect until such time as when Producer provides notice to
Processor to revise the prior nomination. Processor will use reasonable efforts
to confirm any nomination change requested by Producer after the nomination
deadline. Processor reserves the right, from time to time, to revise its
nomination procedures, subject to Producer’s consent which shall not be
unreasonably withheld.
iii.Producer will make all necessary arrangements with pipelines or other third
parties downstream of the Plant Products Redelivery Points in order to
facilitate Processor’s delivery of Plant Products. No later than one (1)
Business Day prior to the nomination deadline each Month for the applicable
downstream pipeline(s) receiving Plant Products, Producer will notify Processor
of the estimated quantity of Plant Products per Day, provided that nominations
at each Redelivery Point are subject to confirmation by the downstream pipeline.
At any time, Producer may adjust its nomination prospectively for the remainder
of such Month by providing Processor notice prior to the nomination deadline of
the applicable downstream pipeline.
(d)Processor and Producer shall immediately inform each other of any discovered
unanticipated changes in deliveries at either the Delivery Point(s) or
Redelivery Point(s). Nominations may be made by telephone, but shall be
confirmed in writing by e-mail, facsimile, or other electronic means to
Processor’s Gas Control Department.
II.Balancing. Subject to the provisions of the Agreement, Processor shall accept
at the Delivery Point a Daily quantity of Producer’s Gas at the Delivery Points
and redeliver Producer’s Residue Gas and Producer’s Plant Products allocated to
such Producer’s Gas at the Residue Gas Redelivery Points and Plant Products
Redelivery Point, respectively. All quantities received in accordance with the
Agreement at the Delivery Points and all deliveries of Producer’s Residue Gas in
accordance with this Agreement at the Residue Gas Redelivery Point shall be
balanced on a Btu basis, and all such quantities referred to in the Agreement
shall be adjusted for the Gross Heating Value thereof. Processor shall provide
Producer reasonable flexibility in adjusting nominations provided however, that
providing Producer such flexibility in adjusting nominations shall be subject to
Processor not incurring financial harm or loss as a result of Producer’s
actions. Processor shall use its best efforts to enter into, and maintain in
good standing, operational balancing agreements with the downstream receiving
pipelines at each of the Residue Gas Redelivery Points and Plant Products
Redelivery Points. Processor shall not impose balancing guidelines on Producer
that are more stringent than those imposed on Processor under the operational
balancing agreements with the applicable downstream receiving pipeline. When
operational balancing agreements are effective between Processor and an
applicable downstream pipeline (and the applicable downstream pipeline keeps


Exhibit E – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Producer whole on its nominations each Month) and an imbalance is caused solely
by Producer and Processor incurs a cash out, penalty, or settlement due to said
imbalance, then Producer shall reimburse Processor for such cash out, penalty or
settlement incurred by Processor pursuant to the terms of the applicable
operational balancing agreement, to the extent such cash out, penalty, or
settlement is caused by Producer. Processor shall provide an invoice to Producer
for same, along with reasonable documentation evidencing same, and Producer
shall reimburse Processor for same in accordance with the payment terms set
forth in Article X of the Agreement.
III.Imbalances. Because of dispatching and other causes outside of Processor’s
reasonable control, imbalances may occur between the total heating value of the
Residue Gas delivered to downstream pipelines at the Residue Gas Redelivery
Points for Producer’s account and the allocated quantity of Residue Gas
attributable to Producer’s Gas. Similarly, imbalances may occur between the
allocated volumes of Producer’s Plant Products that are delivered to downstream
pipelines at the Plant Products Redelivery Points for Producer’s account and the
allocated Plant Products attributable to Producer’s Gas.
(a) Residue Gas Redelivery Point. For imbalance events at Residue Gas Redelivery
Points where Processor does not have an operational balancing agreement in
place, the Parties agree to settle imbalances through a monthly cash out. The
monthly cash out price shall be the simple average of (i) Inside F.E.R.C’s Gas
Market Report in its first publication of the delivery month for “Prices of Spot
Gas Delivered to Pipeline” for El Paso Permian and (ii) Inside F.E.R.C’s Gas
Market Report in its first publication of the delivery month for “Prices of Spot
Gas Delivered to Pipeline” for West Texas “Waha”.
(b) Plant Products Redelivery Points. For imbalance events at Plant Products
Redelivery Points where Processor does not have an operational balancing
agreement in place, the Parties agree to settle imbalances through a monthly
cash out. The monthly cash out price shall be based on Producer’s weighted
average sales price for that month.
IV.Curtailment. Processor shall use reasonable efforts to provide timely
notification to Producer by telephone, with subsequent e-mail notification, of
the potential size and duration of any unscheduled capacity disruption. If
Producer does not adjust its nomination within two hours after receiving
notification from Processor, then Processor may adjust Producer’s nomination
and/or not confirm the nominations requested by Producer in the next nomination
cycle. If Producer does not adjust its nomination as reasonably requested by
Processor, and such failure to adjust nominations could materially impact
operations at the Processor’s Facilities, Processor may curtail or shut in Gas
for a reasonable period of time.




Exhibit E – Page 3





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT F
to
Gas Processing Agreement dated [____________] between
Alpine High Processing LP (“Processor”) and
[____________] (“Producer”)


ALLOCATION METHODOLGIES
(Central Processing Facility and Cryogenic Processing Facility)


1.Plant Products Allocable to Producer. The quantity of each Plant Product
component allocable to Producer’s Processable Gas that was delivered to the
Central Processing Facilities and the Cryogenic Processing Facilities shall be
determined by multiplying the total quantity of each Plant Product component
recovered at all Central Processing Facilities and Cryogenic Processing
Facilities (including any condensate recovered from Producer’s Gas) by a
fraction. The numerator shall be the theoretical gallons of that Plant Product
component contained in Producer’s Gas at the low pressure Receipt Point less any
buyback volumes redelivered to Producer upstream of the Delivery Point, measured
pursuant to Section 5.10, and the denominator shall be the total theoretical
gallons of that component contained in all Gas at all receipt points where Gas
was first gathered and delivered to Processor and processed at the Central
Processing Facilities and Cryogenic Processing Facilities.
2.Residue Gas Allocable to Producer. The MMBtus of Residue Gas allocable to
Producer’s Processable Gas that was delivered to the Central Processing
Facilities and the Cryogenic Processing Facilities shall be determined by
multiplying the total MMBtus of Residue Gas measured at all Central Processing
Facilities and Cryogenic Processing Facilities by a fraction; provided that in
the event that Producer’s proportionate share of actual FL&U at the Central
Processing Facilities and Cryos, as calculated pursuant to Exhibit C, FL&U
Paragraph 2, exceeds the Processable Gas FL&U Cap, the total MMBtus of Residue
Gas measured at all Central Processing Facilities and Cryogenic Processing
Facilities shall be increased by an amount sufficient to acknowledge the
Processable Gas FL&U Cap. The numerator of such fraction shall be Producer’s
Theoretical Residue Gas, as defined below, and the denominator shall be the
total theoretical MMBtus of Residue Gas contained in all Gas at all receipt
points where Gas was first gathered and delivered to Processor and processed at
all Central Processing Facilities and Cryogenic Processing Facilities.
Producer’s Theoretical Residue Gas shall be determined by the following
equation:
PTRG = A - S
where:


PTRG = Producer’s Theoretical Residue Gas in MMBtus


Exhibit F – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




A = The aggregate volume of Producer’s Processable Gas measured at all low
pressure Receipt Points less buyback gas redelivered to Producer upstream of the
Delivery Point in MMBtu


S = Producer’s allocated share of Shrinkage as defined in Exhibit F, Paragraph 5




3.Central Processing Facilities Inlet Volume (“Producer’s CPF Volumes”). The
aggregate volume of Producer’s Processable Gas delivered to all Central
Processing Facility inlets shall be determined by the following equation:
CPFV = A – CI
where:
CPFV = Producer’s CPF Volumes
A = The aggregate volume of Producer’s Processable Gas measured at all low
pressure Receipt Points less buyback gas redelivered to Producer upstream of the
Delivery Point in Mcf
CI = Producer’s Cryo Volumes, as defined in Exhibit F, Paragraph 4


4.Cryogenic Processing Facilities Inlet Volume (“Producer’s Cryo Volumes”). The
aggregate volume in Mcf of Producer’s Gas delivered to all Cryo inlets shall be
determined by the following equation:


CI = ((CD+CC) /CE) x A
where:


CI = Producer’s Cryo Volumes


CD = The aggregate volume of Processable Gas in Mcf metered at all high pressure
Receipt Points entering the high pressure gathering pipeline




Exhibit F – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


CC = The total compressor condensate volumes (converted to Mcf) metered at the
discharge of the compressor prior to entering the high pressure gathering
pipeline


CE = The aggregate volume of Processable Gas in Mcf metered at all low pressure
Receipt Points entering the low pressure gathering pipeline
A = The aggregate volume of Producer’s Processable Gas measured at all low
pressure Receipt Points less buyback gas redelivered to Producer upstream of the
Delivery Point in Mcf




5.Central Processing Facilities and Cryogenic Processing Facilities Shrinkage
(“Shrinkage”). Producer’s share of shrinkage at the Central Processing
Facilities and the Cryos will be determined by converting each individual
component of Producer’s Plant Products, extracted and allocated to Producer at
the aggregate of all the Central Processing Facilities and all the Cryos, to its
respective heating value (as measured in MMBtu) by using the conversion factors
published in the Gas Processor’s Association GPA Publication 2145-16, or any
subsequent revision thereof in effect at the time such calculation is performed,
and adjusted to a pressure base of 14.65 psia and a temperature of 60°
Fahrenheit.


6.Allocations of Plant Products and Residue Gas hereunder shall be based on the
aggregate recoveries within all Central Processing Facilities and Cryogenic
Processing Facilities and not based on each individual Central Processing
Facility or Cryogenic Processing Facility.




Exhibit F – Page 3





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT G
to
Gas Processing Agreement dated [____________] between
Alpine High Processing LP (“Processor”) and
[____________] (“Producer”)


FORM OF MEMORANDUM OF AGREEMENT


State of Texas     §
§
County of [____]    §


MEMORANDUM OF AGREEMENT
This Memorandum of Agreement is entered into this __ day of ______________, 20__
(the “Effective Date”) between Alpine High Processing LP, a Delaware limited
partnership (“Processor”) and [____________], a [____________] (“Producer”).
RECITALS
WHEREAS, Processor and Producer have entered into a certain Gas Processing
Agreement dated [____________] (the “Agreement”), pursuant to which Producer
dedicated Gas produced from the Dedicated Area for processing by Processor; and
WHEREAS, the Parties wish to file this Memorandum of Agreement to put third
parties on notice as to the existence of the Agreement.
1.
Dedication.



Producer’s interests in the acreage and/or well(s) set forth on Exhibit A hereto
(“Dedicated Area”) are dedicated to Processor for processing. The Agreement is
for an initial term ending on March 31, 2032, but subject to extension, renewal,
and/or termination as more particularly provided therein.


2.
Incorporation of Agreement and Effect of Memorandum.



The sole purpose of this Memorandum of Agreement is to give notice to third
parties of the existence of the Agreement and the rights of Processor in and to
Producer’s Gas from the Dedicated Area. This Memorandum shall not modify in any
manner any of the terms and conditions of the Agreement, and nothing in this
Memorandum is intended to and shall not be used to interpret the Agreement. The
provisions of the Agreement are hereby incorporated into this Memorandum of
Agreement as if set out fully herein. In the event of any irreconcilable
conflict between the terms of this Memorandum and the terms of the Agreement,
the terms of the Agreement shall govern and control for all purposes.


3.
Defined Terms.



Exhibit G – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


All capitalized terms not defined herein shall have the same meaning assigned
such terms in the Agreement.


IN WITNESS WHEREOF, this Memorandum of Agreement is executed by Processor and
Producer as of the date of acknowledgement of their signatures, but is effective
for all purposes as of the Effective Date stated above.




PROCESSOR
ALPINE HIGH PROCESSING LP
By:    Alpine High Subsidiary GP LLC, its general partner
By:    
Name:    
Title:    




PRODUCER
[____________]
By: ________________________________
Name: ______________________________
Title: _______________________________


Exhibit G – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




STATE OF TEXAS                §
§
COUNTY OF [___________]            §


This instrument was acknowledged before me this day of        , 20__ by
[___________], the [__________] of Alpine High Subsidiary GP LLC, the general
partner of Alpine High Processing LP, on behalf of such entity.
In witness whereof I hereunto set my hand and official seal.




NOTARIAL SEAL:                __________________________________________
Notary Public in and for the
State of Texas
My Commission Expires:             
Commission No.:










STATE OF TEXAS             §
§
COUNTY OF [___________]          §


This instrument was acknowledged before me this day of        , 20__ by
[___________], the [__________] of [____________] on behalf of such entity.


In witness whereof I hereunto set my hand and official seal.




NOTARIAL SEAL:                __________________________________________
Notary Public in and for the
State of Texas
My Commission Expires:             
Commission No.:












Exhibit G – Page 3





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




EXHIBIT A
TO
MEMORANDUM OF AGREEMENT


DEPICTION OF DEDICATED AREA






Exhibit G – Page 4





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT H
to
Gas Processing Agreement dated [____________] between
Alpine High Processing LP (“Processor”) and
[____________] (“Producer”)


FORM OF MEMORANDUM OF RELEASE


State of Texas     §
§
County of [____]    §


MEMORANDUM OF RELEASE
This Memorandum of Release is entered into this __ day of ______________, 20__
(the “Effective Date”) between Alpine High Processing LP, a Delaware limited
partnership (“Processor”) and [____________], a [____________] (“Producer”).
RECITALS
WHEREAS, Processor and Producer have previously entered into a certain Gas
Processing Agreement dated [____________] (the “Agreement”), pursuant to which
Producer dedicated Gas produced from the Dedicated Area for processing by
Processor; and
WHEREAS, a Memorandum of Agreement dated [____________] was executed by
Processor and Producer to give notice to third parties of the existence of the
Agreement and the respective rights and obligations of Processor and Producer
with respect thereto and with respect to the dedication as set forth therein;
and
WHEREAS, such Memorandum of Agreement was filed of record in Book ____,
Page_____ of the real property records of [___] County, Texas; and
WHEREAS, the Parties wish to file this Memorandum of Release to put third
parties on notice as to the release of certain Interests from the dedication.
1.
Release from Dedication.



The following Interests in the following acreage and/or well(s) (“Released
Interests”) are hereby released from the dedication, as further set forth on
Exhibit A hereto:


[Description of Released Interests]


2.
Incorporation of Agreement and Effect of Memorandum.

  
The sole purpose of this Memorandum of Release is to give notice to third
parties of the existence of the Agreement, the rights of Processor in and to
Producer’s Gas from the Dedicated Area, and the release of the Released
Interests from the dedication. This Memorandum shall not


Exhibit H – Page 1





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


modify in any manner any of the terms and conditions of the Agreement, and
nothing in this Memorandum is intended to and shall not be used to interpret the
Agreement. The provisions of the Agreement are hereby incorporated into this
Memorandum of Release as if set out fully herein. In the event of any
irreconcilable conflict between the terms of this Memorandum and the terms of
the Agreement, the terms of the Agreement shall govern and control for all
purposes.


3.
Defined Terms.

    All capitalized terms not defined herein shall have the same meaning
assigned such terms in the Agreement.


IN WITNESS WHEREOF, this Memorandum of Release is executed by Processor and
Producer as of the date of acknowledgement of their signatures, but is effective
for all purposes as of the Effective Date stated above.




PROCESSOR
ALPINE HIGH PROCESSING LP
By:    Alpine High Subsidiary GP LLC
By:    
Name:    
Title:    




PRODUCER
[____________]
By: ________________________________
Name: ______________________________
Title: _______________________________


Exhibit H – Page 2





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




STATE OF TEXAS                §
§
COUNTY OF [___________]            §


This instrument was acknowledged before me this day of        , 20__ by
[___________], the [__________] of Alpine High Subsidiary GP LLC, the general
partner of Alpine High Processing LP, on behalf of such entity.
In witness whereof I hereunto set my hand and official seal.




NOTARIAL SEAL:                __________________________________________
Notary Public in and for the
State of Texas
My Commission Expires:             
Commission No.:














STATE OF TEXAS             §
§
COUNTY OF [___________]          §


This instrument was acknowledged before me this day of        , 20__ by
[___________], the [__________] of [____________] on behalf of such entity.


In witness whereof I hereunto set my hand and official seal.




NOTARIAL SEAL:                __________________________________________
Notary Public in and for the
State of Texas
My Commission Expires:             
Commission No.:












Exhibit H – Page 3





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




EXHIBIT A
TO
MEMORANDUM OF RELEASE


DEPICTION OF RELEASED INTERESTS












Exhibit H – Page 4



